Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

SILICON GRAPHICS, INC.

 

and

 

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

 

as Borrowers,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

WELLS FARGO FOOTHILL, INC.

 

as the Arranger and Administrative Agent

 

Dated as of April 12, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION

 

 

1.1

Definitions

 

 

1.2

Accounting Terms

 

 

1.3

Code

 

 

1.4

Construction

 

 

1.5

Schedules and Exhibits

 

 

 

 

 

2.

LOAN AND TERMS OF PAYMENT

 

 

2.1

Revolver Advances

 

 

2.2

[Intentionally Omitted]

 

 

2.3

Borrowing Procedures and Settlements

 

 

2.4

Payments

 

 

2.5

Overadvances

 

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

 

 

2.7

Cash Management

 

 

2.8

Crediting Payments; Clearance Charge

 

 

2.9

Designated Account

 

 

2.10

Maintenance of Loan Account; Statements of Obligations

 

 

2.11

Fees

 

 

2.12

Letters of Credit

 

 

2.13

LIBOR Option

 

 

2.14

Capital Requirements

 

 

2.15

Joint and Several Liability of Borrowers

 

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

 

 

3.2

Conditions Precedent to all Extensions of Credit

 

 

3.3

Term

 

 

3.4

Effect of Termination

 

 

3.5

Early Termination by Borrowers

 

 

3.6

Condition Subsequent to the Initial Extension of Credit

 

 

3.7

Conditional Waiver

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

 

4.1

No Encumbrances

 

 

4.2

Eligible Accounts

 

 

4.3

Eligible Inventory

 

 

4.4

Equipment

 

 

4.5

Location of Inventory and Equipment

 

 

4.6

Inventory Records

 

 

4.7

State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

 

 

4.8

Due Organization and Qualification; Subsidiaries

 

 

i

--------------------------------------------------------------------------------


 

 

4.9

Due Authorization; No Conflict

 

 

4.10 [a05-6390_2ex10d1.htm#a4_10Litigation_170530]

Litigation [a05-6390_2ex10d1.htm#a4_10Litigation_170530]

 

 

4.11 [a05-6390_2ex10d1.htm#a4_11NoMater_170532]

No Material Adverse Change [a05-6390_2ex10d1.htm#a4_11NoMater_170532]

 

 

4.12 [a05-6390_2ex10d1.htm#a4_12Fraudule_170534]

Fraudulent Transfer [a05-6390_2ex10d1.htm#a4_12Fraudule_170534]

 

 

4.13 [a05-6390_2ex10d1.htm#a4_13Employe_170537]

Employee Benefits [a05-6390_2ex10d1.htm#a4_13Employe_170537]

 

 

4.14 [a05-6390_2ex10d1.htm#a4_14Environ_170540]

Environmental Condition [a05-6390_2ex10d1.htm#a4_14Environ_170540]

 

 

4.15 [a05-6390_2ex10d1.htm#a4_15Intellect_170543]

Intellectual Property [a05-6390_2ex10d1.htm#a4_15Intellect_170543]

 

 

4.16 [a05-6390_2ex10d1.htm#a4_16Leases__170548]

Leases [a05-6390_2ex10d1.htm#a4_16Leases__170548]

 

 

4.17 [a05-6390_2ex10d1.htm#a4_17Deposit_170549]

Deposit Accounts and Securities Accounts
[a05-6390_2ex10d1.htm#a4_17Deposit_170549]

 

 

4.18 [a05-6390_2ex10d1.htm#a4_18Comple_170550]

Complete Disclosure [a05-6390_2ex10d1.htm#a4_18Comple_170550]

 

 

4.19 [a05-6390_2ex10d1.htm#a4_19Indebte_170656]

Indebtedness [a05-6390_2ex10d1.htm#a4_19Indebte_170656]

 

 

4.20 [a05-6390_2ex10d1.htm#a4_20Classifi_170657]

Classified Material [a05-6390_2ex10d1.htm#a4_20Classifi_170657]

 

 

 

 

 

5. [a05-6390_2ex10d1.htm#a5_AffirmativeCo_170659]

AFFIRMATIVE COVENANTS [a05-6390_2ex10d1.htm#a5_AffirmativeCo_170659]

 

 

5.1 [a05-6390_2ex10d1.htm#a5_1Account_170702]

Accounting System [a05-6390_2ex10d1.htm#a5_1Account_170702]

 

 

5.2 [a05-6390_2ex10d1.htm#a5_2Collater_170703]

Collateral Reporting [a05-6390_2ex10d1.htm#a5_2Collater_170703]

 

 

5.3 [a05-6390_2ex10d1.htm#a5_3Financi_170706]

Financial Statements, Reports, Certificates
[a05-6390_2ex10d1.htm#a5_3Financi_170706]

 

 

5.4 [a05-6390_2ex10d1.htm#a5_4intenti_170708]

[Intentionally Omitted] [a05-6390_2ex10d1.htm#a5_4intenti_170708]

 

 

5.5 [a05-6390_2ex10d1.htm#a5_5Inspect_170709]

Inspection [a05-6390_2ex10d1.htm#a5_5Inspect_170709]

 

 

5.6 [a05-6390_2ex10d1.htm#a5_6Mainte_170712]

Maintenance of Properties [a05-6390_2ex10d1.htm#a5_6Mainte_170712]

 

 

5.7 [a05-6390_2ex10d1.htm#a5_7Taxes__170714]

Taxes [a05-6390_2ex10d1.htm#a5_7Taxes__170714]

 

 

5.8 [a05-6390_2ex10d1.htm#a5_8Insura_170717]

Insurance [a05-6390_2ex10d1.htm#a5_8Insura_170717]

 

 

5.9 [a05-6390_2ex10d1.htm#a5_9Locati_170721]

Location of Threshold Inventory and Threshold Equipment
[a05-6390_2ex10d1.htm#a5_9Locati_170721]

 

 

5.10 [a05-6390_2ex10d1.htm#a5_10Comp_170723]

Compliance with Laws [a05-6390_2ex10d1.htm#a5_10Comp_170723]

 

 

5.11 [a05-6390_2ex10d1.htm#a5_11Lease_170724]

Leases [a05-6390_2ex10d1.htm#a5_11Lease_170724]

 

 

5.12 [a05-6390_2ex10d1.htm#a5_12Existe_170727]

Existence [a05-6390_2ex10d1.htm#a5_12Existe_170727]

 

 

5.13 [a05-6390_2ex10d1.htm#a5_13Envir_170728]

Environmental [a05-6390_2ex10d1.htm#a5_13Envir_170728]

 

 

5.14 [a05-6390_2ex10d1.htm#a5_14Discl_170731]

Disclosure Updates [a05-6390_2ex10d1.htm#a5_14Discl_170731]

 

 

5.15 [a05-6390_2ex10d1.htm#a5_15Cont_170733]

Control Agreements [a05-6390_2ex10d1.htm#a5_15Cont_170733]

 

 

5.16 [a05-6390_2ex10d1.htm#a5_16Assi_170735]

Assignment of Proceeds [a05-6390_2ex10d1.htm#a5_16Assi_170735]

 

 

5.17 [a05-6390_2ex10d1.htm#a5_17Emp_170737]

Employee Benefits [a05-6390_2ex10d1.htm#a5_17Emp_170737]

 

 

 

 

 

6. [a05-6390_2ex10d1.htm#a6_NegativeCo_170741]

NEGATIVE COVENANTS [a05-6390_2ex10d1.htm#a6_NegativeCo_170741]

 

 

6.1 [a05-6390_2ex10d1.htm#a6_1Ind_170742]

Indebtedness [a05-6390_2ex10d1.htm#a6_1Ind_170742]

 

 

6.2 [a05-6390_2ex10d1.htm#a6_2Lie_170747]

Liens [a05-6390_2ex10d1.htm#a6_2Lie_170747]

 

 

6.3 [a05-6390_2ex10d1.htm#a6_3Re_170748]

Restrictions on Fundamental Changes [a05-6390_2ex10d1.htm#a6_3Re_170748]

 

 

6.4 [a05-6390_2ex10d1.htm#a6_4Disp_170752]

Disposal of Assets [a05-6390_2ex10d1.htm#a6_4Disp_170752]

 

 

6.5 [a05-6390_2ex10d1.htm#a6_5Cha_170753]

Change Name [a05-6390_2ex10d1.htm#a6_5Cha_170753]

 

 

6.6 [a05-6390_2ex10d1.htm#a6_6Nat_170754]

Nature of Business [a05-6390_2ex10d1.htm#a6_6Nat_170754]

 

 

6.7 [a05-6390_2ex10d1.htm#a6_7Pre_170757]

Prepayments and Amendments [a05-6390_2ex10d1.htm#a6_7Pre_170757]

 

 

6.8 [a05-6390_2ex10d1.htm#a6_8Ch_170801]

Change of Control [a05-6390_2ex10d1.htm#a6_8Ch_170801]

 

 

6.9 [a05-6390_2ex10d1.htm#a6_9Co_170802]

Consignments [a05-6390_2ex10d1.htm#a6_9Co_170802]

 

 

6.10 [a05-6390_2ex10d1.htm#a6_10Di_170803]

Distributions [a05-6390_2ex10d1.htm#a6_10Di_170803]

 

 

6.11 [a05-6390_2ex10d1.htm#a6_11Ac_170804]

Accounting Methods [a05-6390_2ex10d1.htm#a6_11Ac_170804]

 

 

ii

--------------------------------------------------------------------------------


 

 

6.12 [a05-6390_2ex10d1.htm#a6_12Inv_170807]

Investments [a05-6390_2ex10d1.htm#a6_12Inv_170807]

 

 

6.13 [a05-6390_2ex10d1.htm#a6_13Tr_170810]

Transactions with Affiliates [a05-6390_2ex10d1.htm#a6_13Tr_170810]

 

 

6.14 [a05-6390_2ex10d1.htm#a6_14Use_170811]

Use of Proceeds [a05-6390_2ex10d1.htm#a6_14Use_170811]

 

 

6.15 [a05-6390_2ex10d1.htm#a6_15Inve_170815]

Inventory and Equipment with Bailees [a05-6390_2ex10d1.htm#a6_15Inve_170815]

 

 

6.16 [a05-6390_2ex10d1.htm#a6_16Fina_170816]

Financial Covenants [a05-6390_2ex10d1.htm#a6_16Fina_170816]

 

 

6.17 [a05-6390_2ex10d1.htm#a6_17NoTra_170830]

No Transactions Prohibited Under ERISA; Unfunded Liability
[a05-6390_2ex10d1.htm#a6_17NoTra_170830]

 

 

 

 

 

7. [a05-6390_2ex10d1.htm#a7_EventsOfDef_170839]

EVENTS OF DEFAULT [a05-6390_2ex10d1.htm#a7_EventsOfDef_170839]

 

 

7.2 [a05-6390_2ex10d1.htm#a7_2IfBor_170843]

If Borrowers [a05-6390_2ex10d1.htm#a7_2IfBor_170843]

 

 

 

 

 

8. [a05-6390_2ex10d1.htm#a8_TheLender_170939]

THE LENDER GROUP’S RIGHTS AND REMEDIES
[a05-6390_2ex10d1.htm#a8_TheLender_170939]

 

 

8.1 [a05-6390_2ex10d1.htm#a8_1Ri_170941]

Rights and Remedies [a05-6390_2ex10d1.htm#a8_1Ri_170941]

 

 

8.2 [a05-6390_2ex10d1.htm#a8_2Reme_170950]

Remedies Cumulative [a05-6390_2ex10d1.htm#a8_2Reme_170950]

 

 

 

 

 

9. [a05-6390_2ex10d1.htm#a9_TaxesAndExp_170954]

TAXES AND EXPENSES [a05-6390_2ex10d1.htm#a9_TaxesAndExp_170954]

 

 

 

 

 

10. [a05-6390_2ex10d1.htm#a10_WaiversInde_170958]

WAIVERS; INDEMNIFICATION [a05-6390_2ex10d1.htm#a10_WaiversInde_170958]

 

 

10.1 [a05-6390_2ex10d1.htm#a10_1Dema_171002]

Demand; Protest; etc [a05-6390_2ex10d1.htm#a10_1Dema_171002]

 

 

10.2 [a05-6390_2ex10d1.htm#a10_2TheL_171004]

The Lender Group’s Liability for Collateral
[a05-6390_2ex10d1.htm#a10_2TheL_171004]

 

 

10.3 [a05-6390_2ex10d1.htm#a10_3Indem_171007]

Indemnification [a05-6390_2ex10d1.htm#a10_3Indem_171007]

 

 

 

 

 

11. [a05-6390_2ex10d1.htm#a11_Notices__171011]

NOTICES [a05-6390_2ex10d1.htm#a11_Notices__171011]

 

 

 

 

 

12. [a05-6390_2ex10d1.htm#a12_ChoiceO_171016]

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
[a05-6390_2ex10d1.htm#a12_ChoiceO_171016]

 

 

 

 

 

13. [a05-6390_2ex10d1.htm#a13_Assignme_171021]

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
[a05-6390_2ex10d1.htm#a13_Assignme_171021]

 

 

13.1 [a05-6390_2ex10d1.htm#a13_1Ass_171023]

Assignments and Participations [a05-6390_2ex10d1.htm#a13_1Ass_171023]

 

 

13.2 [a05-6390_2ex10d1.htm#a13_2Suc_171031]

Successors [a05-6390_2ex10d1.htm#a13_2Suc_171031]

 

 

 

 

 

4. [a05-6390_2ex10d1.htm#a14_Amendment_171033]

AMENDMENTS; WAIVERS [a05-6390_2ex10d1.htm#a14_Amendment_171033]

 

 

14.1 [a05-6390_2ex10d1.htm#a14_1Amendments_171841]

Amendments and Waivers [a05-6390_2ex10d1.htm#a14_1Amendments_171841]

 

 

14.2 [a05-6390_2ex10d1.htm#a14_2ReplacementOf_171041]

Replacement of Holdout Lender [a05-6390_2ex10d1.htm#a14_2ReplacementOf_171041]

 

 

14.3 [a05-6390_2ex10d1.htm#a14_3NoWaiversCumu_171048]

No Waivers; Cumulative Remedies [a05-6390_2ex10d1.htm#a14_3NoWaiversCumu_171048]

 

 

 

 

 

15. [a05-6390_2ex10d1.htm#a15_AgentTheLenderGro_171057]

AGENT; THE LENDER GROUP [a05-6390_2ex10d1.htm#a15_AgentTheLenderGro_171057]

 

 

15.1 [a05-6390_2ex10d1.htm#a15_1AppointmentAnd_171059]

Appointment and Authorization of Agent
[a05-6390_2ex10d1.htm#a15_1AppointmentAnd_171059]

 

 

15.2 [a05-6390_2ex10d1.htm#a15_2DelegationOfDuties_171118]

Delegation of Duties [a05-6390_2ex10d1.htm#a15_2DelegationOfDuties_171118]

 

 

15.3 [a05-6390_2ex10d1.htm#a15_3Liability_171126]

Liability of Agent [a05-6390_2ex10d1.htm#a15_3Liability_171126]

 

 

15.4 [a05-6390_2ex10d1.htm#a15_4Reliance_171129]

Reliance by Agent [a05-6390_2ex10d1.htm#a15_4Reliance_171129]

 

 

15.5 [a05-6390_2ex10d1.htm#a15_5NoticeOf_171132]

Notice of Default or Event of Default
[a05-6390_2ex10d1.htm#a15_5NoticeOf_171132]

 

 

15.6 [a05-6390_2ex10d1.htm#a15_6CreditD_171135]

Credit Decision [a05-6390_2ex10d1.htm#a15_6CreditD_171135]

 

 

15.7 [a05-6390_2ex10d1.htm#a15_7CostsAn_171139]

Costs and Expenses; Indemnification [a05-6390_2ex10d1.htm#a15_7CostsAn_171139]

 

 

15.8 [a05-6390_2ex10d1.htm#a15_8AgentIn_171142]

Agent in Individual Capacity [a05-6390_2ex10d1.htm#a15_8AgentIn_171142]

 

 

15.9 [a05-6390_2ex10d1.htm#a15_9Successo_171146]

Successor Agent [a05-6390_2ex10d1.htm#a15_9Successo_171146]

 

 

15.10 [a05-6390_2ex10d1.htm#a15_10LenderI_171149]

Lender in Individual Capacity [a05-6390_2ex10d1.htm#a15_10LenderI_171149]

 

 

iii

--------------------------------------------------------------------------------


 

 

15.11 [a05-6390_2ex10d1.htm#a15_11Withhol_171155]

Withholding Taxes [a05-6390_2ex10d1.htm#a15_11Withhol_171155]

 

 

15.12 [a05-6390_2ex10d1.htm#a15_12Collater_171200]

Collateral Matters [a05-6390_2ex10d1.htm#a15_12Collater_171200]

 

 

15.13 [a05-6390_2ex10d1.htm#a15_13Restrict_171205]

Restrictions on Actions by Lenders; Sharing of Payments
[a05-6390_2ex10d1.htm#a15_13Restrict_171205]

 

 

15.14 [a05-6390_2ex10d1.htm#a15_14Agency_171208]

Agency for Perfection [a05-6390_2ex10d1.htm#a15_14Agency_171208]

 

 

15.15 [a05-6390_2ex10d1.htm#a15_15Paymen_171210]

Payments by Agent to the Lenders [a05-6390_2ex10d1.htm#a15_15Paymen_171210]

 

 

15.16 [a05-6390_2ex10d1.htm#a15_16Concer_171213]

Concerning the Collateral and Related Loan Documents
[a05-6390_2ex10d1.htm#a15_16Concer_171213]

 

 

15.17 [a05-6390_2ex10d1.htm#a15_17FieldA_171215]

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information [a05-6390_2ex10d1.htm#a15_17FieldA_171215]

 

 

15.18 [a05-6390_2ex10d1.htm#a15_18Several_171220]

Several Obligations; No Liability [a05-6390_2ex10d1.htm#a15_18Several_171220]

 

 

15.19 [a05-6390_2ex10d1.htm#a15_19BankP_171223]

Bank Product Providers [a05-6390_2ex10d1.htm#a15_19BankP_171223]

 

 

15.20 [a05-6390_2ex10d1.htm#a15_20Disclos_171225]

Disclosure of Classified Material [a05-6390_2ex10d1.htm#a15_20Disclos_171225]

 

 

 

 

 

16. [a05-6390_2ex10d1.htm#a16_GeneralProvi_171237]

GENERAL PROVISIONS [a05-6390_2ex10d1.htm#a16_GeneralProvi_171237]

 

 

16.1 [a05-6390_2ex10d1.htm#a16_1Effecti_171238]

Effectiveness [a05-6390_2ex10d1.htm#a16_1Effecti_171238]

 

 

16.2 [a05-6390_2ex10d1.htm#a16_2Sectio_171239]

Section Headings [a05-6390_2ex10d1.htm#a16_2Sectio_171239]

 

 

16.3 [a05-6390_2ex10d1.htm#a16_3Interp_171240]

Interpretation [a05-6390_2ex10d1.htm#a16_3Interp_171240]

 

 

16.4 [a05-6390_2ex10d1.htm#a16_4Sever_171243]

Severability of Provisions [a05-6390_2ex10d1.htm#a16_4Sever_171243]

 

 

16.5 [a05-6390_2ex10d1.htm#a16_5Coun_171244]

Counterparts; Electronic Execution [a05-6390_2ex10d1.htm#a16_5Coun_171244]

 

 

16.6 [a05-6390_2ex10d1.htm#a16_6Reviv_171247]

Revival and Reinstatement of Obligations
[a05-6390_2ex10d1.htm#a16_6Reviv_171247]

 

 

16.7 [a05-6390_2ex10d1.htm#a16_7Confi_171250]

Confidentiality [a05-6390_2ex10d1.htm#a16_7Confi_171250]

 

 

16.8 [a05-6390_2ex10d1.htm#a16_8Integ_171253]

Integration [a05-6390_2ex10d1.htm#a16_8Integ_171253]

 

 

16.9 [a05-6390_2ex10d1.htm#a16_9Pare_171255]

Parent as Agent for Borrowers [a05-6390_2ex10d1.htm#a16_9Pare_171255]

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered
into as of April 12, 2005, by and among the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
SILICON GRAPHICS, INC., a Delaware corporation (“Parent”), and each of Parent’s
Subsidiaries identified on the signature pages hereof (such Subsidiaries,
together with Parent, are referred to hereinafter each individually as a
“Borrower”, and collectively, jointly and severally, as the “Borrowers”).

 

INTRODUCTION STATEMENT

 

All defined terms not otherwise defined above or in this Introduction Statement
are as defined in Schedule 1.1 or as defined elsewhere herein.

 

The Borrowers, Agent, and certain lenders have entered into a Loan and Security
Agreement, dated as of April 10, 2001, providing for a secured credit facility
(the “2001 Credit Agreement”).  As of September 24, 2002, the 2001 Credit
Agreement, was amended and restated in its entirety (as so amended and restated
and further amended through the date hereof, the “Existing Credit Agreement”).

 

The Borrowers have requested that the Lenders agree to further amend and restate
the Existing Credit Agreement, in order to, among other things, make available a
secured credit facility of $60,000,000, the proceeds of which will be used to
(i) refinance outstanding obligations under the Existing Credit Agreement, and
(ii) fund general working capital requirements and other general corporate
purposes.

 

To provide assurance and security for the repayment of the loans and other
Obligations of the Borrowers hereunder, the Borrowers will provide or will cause
to be provided to Agent (for the benefit of the Lender Group and the Bank
Product Providers), a security interest in the Collateral.

 

Subject to the terms and conditions set forth herein, Agent is willing to act as
agent for the Lenders and each Lender is willing to make loans to the Borrowers
and participate in the Letters of Credit in an aggregate amount not in excess of
its Commitment hereunder.

 

Accordingly, the parties hereto hereby agree that, effective as of the Closing
Date, the Existing Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

1.              DEFINITIONS AND CONSTRUCTION.

 

1.1                                 Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1

--------------------------------------------------------------------------------


 

1.2                                 Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  When
used herein, the term “financial statements” shall include the notes and
schedules thereto.

 

1.3                                 Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein, provided, however, that to the extent that the
Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 shall govern.

 

1.4                                 Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or,” and any provision that is set forth herein as part of a list or series
is to be construed in a manner that does not result in duplication of any other
provision in such list or series.  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be.  Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of this Agreement.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

1.5                                 Schedules and Exhibits.  All of the
schedules and exhibits attached to this Agreement shall be deemed incorporated
herein by reference.

 

2.              LOAN AND TERMS OF PAYMENT.

 

2.1                                 Revolver Advances.

 


(A)  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND DURING THE TERM
OF THIS AGREEMENT, EACH LENDER WITH A COMMITMENT AGREES (SEVERALLY, NOT JOINTLY
OR JOINTLY AND SEVERALLY) TO MAKE ADVANCES (“ADVANCES”) TO BORROWERS IN AN
AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED SUCH LENDER’S PRO RATA SHARE OF
AN AMOUNT EQUAL TO THE LESSER OF (I) THE

 

2

--------------------------------------------------------------------------------


 

Maximum Revolver Amount less the Letter of Credit Usage, or (ii) the Borrowing
Base less the Letter of Credit Usage.


 


(B)  ANYTHING TO THE CONTRARY IN THIS SECTION 2.1 NOTWITHSTANDING, AGENT SHALL
HAVE THE RIGHT TO ESTABLISH RESERVES IN SUCH AMOUNTS, AND WITH RESPECT TO SUCH
MATTERS, AS AGENT IN ITS PERMITTED DISCRETION SHALL DEEM NECESSARY OR
APPROPRIATE, AGAINST THE BORROWING BASE, INCLUDING RESERVES WITH RESPECT TO (A)
SUMS THAT BORROWERS ARE REQUIRED TO PAY BY ANY SECTION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (SUCH AS TAXES, ASSESSMENTS, INSURANCE PREMIUMS, OR, IN THE
CASE OF LEASED ASSETS, RENTS OR OTHER AMOUNTS PAYABLE UNDER SUCH LEASES) AND
HAVE FAILED TO PAY, AND (B) AMOUNTS OWING BY BORROWERS TO ANY PERSON TO THE
EXTENT SECURED BY A LIEN ON, OR TRUST OVER, ANY OF THE COLLATERAL (OTHER THAN A
PERMITTED LIEN), WHICH LIEN OR TRUST, IN THE PERMITTED DISCRETION OF AGENT
LIKELY WOULD HAVE A PRIORITY SUPERIOR TO THE AGENT’S LIENS (SUCH AS LIENS OR
TRUSTS IN FAVOR OF LANDLORDS, WAREHOUSEMEN, CARRIERS, MECHANICS, MATERIALMEN,
LABORERS, OR SUPPLIERS, OR LIENS OR TRUSTS FOR AD VALOREM, EXCISE, SALES, OR
OTHER TAXES WHERE GIVEN PRIORITY UNDER APPLICABLE LAW) IN AND TO SUCH ITEM OF
THE COLLATERAL, AND (II) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITH RESPECT TO SUCH OTHER MATTERS AS AGENT IN ITS PERMITTED
DISCRETION SHALL DEEM NECESSARY OR APPROPRIATE.  IN ADDITION TO THE FOREGOING,
AGENT SHALL HAVE THE RIGHT TO HAVE THE INVENTORY REAPPRAISED BY A QUALIFIED
APPRAISAL COMPANY SELECTED BY AGENT FROM TIME TO TIME AFTER THE CLOSING DATE FOR
THE PURPOSE OF REDETERMINING THE NET ORDERLY LIQUIDATION PERCENTAGE AND, AS A
RESULT, REDETERMINING THE BORROWING BASE.


 


(C)  AMOUNTS BORROWED PURSUANT TO THIS SECTION 2.1 MAY BE REPAID AND, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, REBORROWED AT ANY TIME DURING THE
TERM OF THIS AGREEMENT.


 

2.2                                 [Intentionally Omitted].

 

2.3                                 Borrowing Procedures and Settlements.

 


(A)  PROCEDURE FOR BORROWING.  EACH BORROWING SHALL BE MADE BY AN IRREVOCABLE
WRITTEN REQUEST BY AN AUTHORIZED PERSON DELIVERED TO AGENT.  SUCH NOTICE MUST BE
RECEIVED BY AGENT NO LATER THAN 10:00 A.M. (CALIFORNIA TIME) ON THE BUSINESS DAY
THAT IS THE REQUESTED FUNDING DATE SPECIFYING (I) THE AMOUNT OF SUCH BORROWING,
AND (II) THE REQUESTED FUNDING DATE, WHICH SHALL BE A BUSINESS DAY; PROVIDED,
HOWEVER, THAT IF SWING LENDER IS NOT OBLIGATED TO MAKE A SWING LOAN AS TO A
REQUESTED BORROWING PURSUANT TO SECTION 2.3(B) BELOW, SUCH NOTICE MUST BE
RECEIVED BY AGENT NO LATER THAN 10:00 A.M. (CALIFORNIA TIME) ON THE BUSINESS DAY
PRIOR TO THE DATE THAT IS THE REQUESTED FUNDING DATE.  AT AGENT’S ELECTION, IN
LIEU OF DELIVERING THE ABOVE-DESCRIBED WRITTEN REQUEST, ANY AUTHORIZED PERSON
MAY GIVE AGENT TELEPHONIC NOTICE OF SUCH REQUEST BY THE REQUIRED TIME.  IN SUCH
CIRCUMSTANCES, BORROWERS AGREE THAT ANY SUCH TELEPHONIC NOTICE WILL BE CONFIRMED
IN WRITING WITHIN 24 HOURS OF THE GIVING OF SUCH TELEPHONIC NOTICE, BUT THE
FAILURE TO PROVIDE SUCH WRITTEN CONFIRMATION SHALL NOT AFFECT THE VALIDITY OF
THE REQUEST.

 


(B)  MAKING OF SWING LOANS.  IN THE CASE OF A REQUEST FOR AN ADVANCE AND SO LONG
AS EITHER (I) THE AGGREGATE AMOUNT OF SWING LOANS MADE SINCE THE LAST SETTLEMENT
DATE PLUS THE AMOUNT OF THE REQUESTED ADVANCE DOES NOT EXCEED $1,000,000, OR
(II) SWING LENDER, IN ITS SOLE DISCRETION, SHALL AGREE TO MAKE A SWING LOAN
NOTWITHSTANDING THE FOREGOING LIMITATION, SWING LENDER, AS A LENDER, SHALL MAKE
AN ADVANCE IN THE AMOUNT OF SUCH BORROWING (ANY SUCH

 

3

--------------------------------------------------------------------------------


 

Advance made solely by Swing Lender as a Lender pursuant to this Section 2.3(b)
being referred to as a “Swing Loan” and such Advances being referred to
collectively as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds to Borrowers’
Designated Account.  Each Swing Loan shall be deemed to be an Advance hereunder
and shall be subject to all the terms and conditions applicable to other
Advances, except that all payments on any Swing Loan shall be payable to Swing
Lender as a Lender solely for its own account.  Subject to the provisions of
Section 2.3(d)(ii), Swing Lender as a Lender shall not make and shall not be
obligated to make any Swing Loan if Swing Lender has actual knowledge that (A)
one or more of the applicable conditions precedent set forth in Section 3 will
not be satisfied on the requested Funding Date for the applicable Borrowing,  or
(B) the requested Borrowing would exceed the Availability on such Funding Date. 
Swing Lender as a Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making any Swing Loan.  The
Swing Loans shall be secured by the Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.


 


(C)  MAKING OF LOANS.


 

(I)                                     IN THE EVENT THAT SWING LENDER IS NOT
OBLIGATED TO MAKE A SWING LOAN, THEN PROMPTLY AFTER RECEIPT OF A REQUEST FOR A
BORROWING PURSUANT TO SECTION 2.3(A), AGENT SHALL NOTIFY THE LENDERS, NOT LATER
THAN 1:00 P.M. (CALIFORNIA TIME) ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE
FUNDING DATE APPLICABLE THERETO, BY TELECOPY, TELEPHONE, OR OTHER SIMILAR FORM
OF TRANSMISSION, OF THE REQUESTED BORROWING.  EACH LENDER SHALL MAKE THE AMOUNT
OF SUCH LENDER’S PRO RATA SHARE OF THE REQUESTED BORROWING AVAILABLE TO AGENT IN
IMMEDIATELY AVAILABLE FUNDS, TO AGENT’S ACCOUNT, NOT LATER THAN 10:00 A.M.
(CALIFORNIA TIME) ON THE FUNDING DATE APPLICABLE THERETO.  AFTER AGENT’S RECEIPT
OF THE PROCEEDS OF SUCH ADVANCES, AGENT SHALL MAKE THE PROCEEDS THEREOF
AVAILABLE TO ADMINISTRATIVE BORROWER ON THE APPLICABLE FUNDING DATE BY
TRANSFERRING IMMEDIATELY AVAILABLE FUNDS EQUAL TO SUCH PROCEEDS RECEIVED BY
AGENT TO ADMINISTRATIVE BORROWER’S DESIGNATED ACCOUNT; PROVIDED, HOWEVER, THAT,
SUBJECT TO THE PROVISIONS OF SECTION 2.3(D)(II), AGENT SHALL NOT REQUEST ANY
LENDER TO MAKE, AND NO LENDER SHALL HAVE THE OBLIGATION TO MAKE, ANY ADVANCE IF
AGENT SHALL HAVE ACTUAL KNOWLEDGE THAT (1) ONE OR MORE OF THE APPLICABLE
CONDITIONS PRECEDENT SET FORTH IN SECTION 3 WILL NOT BE SATISFIED ON THE
REQUESTED FUNDING DATE FOR THE APPLICABLE BORROWING UNLESS SUCH CONDITION HAS
BEEN WAIVED, OR (2) THE REQUESTED BORROWING WOULD EXCEED THE AVAILABILITY ON
SUCH FUNDING DATE.

 

(II)                                  UNLESS AGENT RECEIVES NOTICE FROM A LENDER
PRIOR TO 9:00 A.M. (CALIFORNIA TIME) ON THE DATE OF A BORROWING, THAT SUCH
LENDER WILL NOT MAKE AVAILABLE AS AND WHEN REQUIRED HEREUNDER TO AGENT FOR THE
ACCOUNT OF BORROWERS THE AMOUNT OF THAT LENDER’S PRO RATA SHARE OF THE
BORROWING, AGENT MAY ASSUME THAT EACH LENDER HAS MADE OR WILL MAKE SUCH AMOUNT
AVAILABLE TO AGENT IN IMMEDIATELY AVAILABLE FUNDS ON THE FUNDING DATE AND AGENT
MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO BORROWERS ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE
EXTENT ANY LENDER SHALL NOT HAVE MADE ITS FULL AMOUNT AVAILABLE TO AGENT IN
IMMEDIATELY AVAILABLE FUNDS AND AGENT IN SUCH CIRCUMSTANCES HAS MADE AVAILABLE
TO BORROWERS SUCH AMOUNT, THAT LENDER SHALL ON THE BUSINESS DAY FOLLOWING SUCH
FUNDING DATE MAKE SUCH AMOUNT AVAILABLE TO AGENT, TOGETHER WITH INTEREST AT THE
DEFAULTING LENDER RATE FOR EACH DAY DURING SUCH PERIOD.  A NOTICE SUBMITTED BY
AGENT TO ANY LENDER WITH

 

4

--------------------------------------------------------------------------------


 

respect to amounts owing under this subsection shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to Agent
shall constitute such Lender’s Advance on the date of Borrowing for all purposes
of this Agreement.  If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Administrative
Borrower of such failure to fund and, upon demand by Agent, Borrowers shall pay
such amount to Agent for Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Advances composing such
Borrowing.  The failure of any Lender to make any Advance on any Funding Date
shall not relieve any other Lender of any obligation hereunder to make an
Advance on such Funding Date, but no Lender shall be responsible for the failure
of any other Lender to make the Advance to be made by such other Lender on any
Funding Date.

 

(III)                               AGENT SHALL NOT BE OBLIGATED TO TRANSFER TO
A DEFAULTING LENDER ANY PAYMENTS MADE BY BORROWERS TO AGENT FOR THE DEFAULTING
LENDER’S BENEFIT, AND, IN THE ABSENCE OF SUCH TRANSFER TO THE DEFAULTING LENDER,
AGENT SHALL TRANSFER ANY SUCH PAYMENTS TO EACH OTHER NON-DEFAULTING LENDER
MEMBER OF THE LENDER GROUP RATABLY IN ACCORDANCE WITH THEIR COMMITMENTS (BUT
ONLY TO THE EXTENT THAT SUCH DEFAULTING LENDER’S ADVANCE WAS FUNDED BY THE OTHER
MEMBERS OF THE LENDER GROUP) OR, IF SO DIRECTED BY ADMINISTRATIVE BORROWER AND
IF NO DEFAULT OR EVENT OF DEFAULT HAD OCCURRED AND IS CONTINUING (AND TO THE
EXTENT SUCH DEFAULTING LENDER’S ADVANCE WAS NOT FUNDED BY THE LENDER GROUP),
RETAIN SAME TO BE RE-ADVANCED TO BORROWERS AS IF SUCH DEFAULTING LENDER HAD MADE
ADVANCES TO BORROWERS.  SUBJECT TO THE FOREGOING, AGENT MAY HOLD AND, IN ITS
PERMITTED DISCRETION, RE-LEND TO BORROWERS FOR THE ACCOUNT OF SUCH DEFAULTING
LENDER THE AMOUNT OF ALL SUCH PAYMENTS RECEIVED AND RETAINED BY AGENT FOR THE
ACCOUNT OF SUCH DEFAULTING LENDER.  SOLELY FOR THE PURPOSES OF VOTING OR
CONSENTING TO MATTERS WITH RESPECT TO THE LOAN DOCUMENTS, SUCH DEFAULTING LENDER
SHALL BE DEEMED NOT TO BE A “LENDER” AND SUCH LENDER’S COMMITMENT SHALL BE
DEEMED TO BE ZERO.  THIS SECTION SHALL REMAIN EFFECTIVE WITH RESPECT TO SUCH
LENDER UNTIL (X) THE OBLIGATIONS UNDER THIS AGREEMENT SHALL HAVE BEEN DECLARED
OR SHALL HAVE BECOME IMMEDIATELY DUE AND PAYABLE, (Y) THE NON-DEFAULTING
LENDERS, AGENT, AND ADMINISTRATIVE BORROWER SHALL HAVE WAIVED SUCH DEFAULTING
LENDER’S DEFAULT IN WRITING, OR (Z) THE DEFAULTING LENDER MAKES ITS PRO RATA
SHARE OF THE APPLICABLE ADVANCE AND PAYS TO AGENT ALL AMOUNTS OWING BY
DEFAULTING LENDER IN RESPECT THEREOF.  THE OPERATION OF THIS SECTION SHALL NOT
BE CONSTRUED TO INCREASE OR OTHERWISE AFFECT THE COMMITMENT OF ANY LENDER, TO
RELIEVE OR EXCUSE THE PERFORMANCE BY SUCH DEFAULTING LENDER OR ANY OTHER LENDER
OF ITS DUTIES AND OBLIGATIONS HEREUNDER, OR TO RELIEVE OR EXCUSE THE PERFORMANCE
BY BORROWERS OF THEIR DUTIES AND OBLIGATIONS HEREUNDER TO AGENT OR TO THE
LENDERS OTHER THAN SUCH DEFAULTING LENDER.  ANY SUCH FAILURE TO FUND BY ANY
DEFAULTING LENDER SHALL CONSTITUTE A MATERIAL BREACH BY SUCH DEFAULTING LENDER
OF THIS AGREEMENT AND SHALL ENTITLE ADMINISTRATIVE BORROWER AT ITS OPTION, UPON
WRITTEN NOTICE TO AGENT, TO ARRANGE FOR A SUBSTITUTE LENDER TO ASSUME THE
COMMITMENT OF SUCH DEFAULTING LENDER, SUCH SUBSTITUTE LENDER TO BE REASONABLY
ACCEPTABLE TO AGENT.  IN CONNECTION WITH THE ARRANGEMENT OF SUCH A SUBSTITUTE
LENDER, THE DEFAULTING LENDER SHALL HAVE NO RIGHT TO REFUSE TO BE REPLACED
HEREUNDER, AND AGREES TO EXECUTE AND DELIVER A COMPLETED FORM OF ASSIGNMENT AND
ACCEPTANCE IN FAVOR OF THE SUBSTITUTE LENDER (AND AGREES THAT IT SHALL BE DEEMED
TO HAVE EXECUTED AND DELIVERED SUCH DOCUMENT IF IT FAILS TO DO SO) SUBJECT ONLY
TO BEING REPAID ITS SHARE OF THE OUTSTANDING OBLIGATIONS (OTHER THAN BANK
PRODUCT OBLIGATIONS, BUT INCLUDING AN ASSUMPTION OF ITS PRO RATA SHARE OF THE
RISK PARTICIPATION LIABILITY) WITHOUT ANY PREMIUM OR PENALTY OF ANY KIND
WHATSOEVER; PROVIDED HOWEVER, THAT ANY SUCH ASSUMPTION OF THE COMMITMENT OF SUCH
DEFAULTING LENDER SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF ANY OF THE
LENDER GROUP’S OR BORROWERS’

 

5

--------------------------------------------------------------------------------


 

rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.

 


(D)  PROTECTIVE ADVANCES AND OPTIONAL OVERADVANCES.


 

(I)                                     AGENT HEREBY IS AUTHORIZED BY BORROWERS
AND THE LENDERS, FROM TIME TO TIME IN AGENT’S SOLE DISCRETION, (A) AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, OR
(B) AT ANY TIME THAT ANY OF THE OTHER APPLICABLE CONDITIONS PRECEDENT SET FORTH
IN SECTION 3 ARE NOT SATISFIED, TO MAKE ADVANCES TO BORROWERS ON BEHALF OF THE
LENDERS THAT AGENT, IN ITS PERMITTED DISCRETION DEEMS NECESSARY OR DESIRABLE (1)
TO PRESERVE OR PROTECT THE COLLATERAL, OR ANY PORTION THEREOF, (2) TO ENHANCE
THE LIKELIHOOD OF REPAYMENT OF THE OBLIGATIONS (OTHER THAN THE BANK PRODUCT
OBLIGATIONS), OR (3) TO PAY ANY OTHER AMOUNT CHARGEABLE TO BORROWERS PURSUANT TO
THE TERMS OF THIS AGREEMENT, INCLUDING LENDER GROUP EXPENSES AND THE COSTS,
FEES, AND EXPENSES DESCRIBED IN SECTION 9 (ANY OF THE ADVANCES DESCRIBED IN THIS
SECTION 2.3(D)(I) SHALL BE REFERRED TO AS “PROTECTIVE ADVANCES”).

 

(II)                                  ANY CONTRARY PROVISION OF THIS AGREEMENT
NOTWITHSTANDING, THE LENDERS HEREBY AUTHORIZE AGENT OR SWING LENDER, AS
APPLICABLE, AND EITHER AGENT OR SWING LENDER, AS APPLICABLE, MAY, BUT IS NOT
OBLIGATED TO, KNOWINGLY AND INTENTIONALLY, CONTINUE TO MAKE ADVANCES (INCLUDING
SWING LOANS) TO BORROWERS NOTWITHSTANDING THAT AN OVERADVANCE EXISTS OR THEREBY
WOULD BE CREATED, SO LONG AS (A) AFTER GIVING EFFECT TO SUCH ADVANCES, THE
OUTSTANDING REVOLVER USAGE DOES NOT EXCEED THE BORROWING BASE BY MORE THAN
$1,000,000, AND (B) AFTER GIVING EFFECT TO SUCH ADVANCES, THE OUTSTANDING
REVOLVER USAGE (EXCEPT FOR AND EXCLUDING AMOUNTS CHARGED TO THE LOAN ACCOUNT FOR
INTEREST, FEES, OR LENDER GROUP EXPENSES) DOES NOT EXCEED THE MAXIMUM REVOLVER
AMOUNT.  IN THE EVENT AGENT OBTAINS ACTUAL KNOWLEDGE THAT THE REVOLVER USAGE
EXCEEDS THE AMOUNTS PERMITTED BY THE IMMEDIATELY FOREGOING PROVISIONS,
REGARDLESS OF THE AMOUNT OF, OR REASON FOR, SUCH EXCESS, AGENT SHALL NOTIFY THE
LENDERS AS SOON AS PRACTICABLE (AND PRIOR TO MAKING ANY (OR ANY ADDITIONAL)
INTENTIONAL OVERADVANCES (EXCEPT FOR AND EXCLUDING AMOUNTS CHARGED TO THE LOAN
ACCOUNT FOR INTEREST, FEES, OR LENDER GROUP EXPENSES) UNLESS AGENT DETERMINES
THAT PRIOR NOTICE WOULD RESULT IN IMMINENT HARM TO THE COLLATERAL OR ITS VALUE),
AND THE LENDERS WITH REVOLVER COMMITMENTS THEREUPON SHALL, TOGETHER WITH AGENT,
JOINTLY DETERMINE THE TERMS OF ARRANGEMENTS THAT SHALL BE IMPLEMENTED WITH
BORROWERS INTENDED TO REDUCE, WITHIN A REASONABLE TIME, THE OUTSTANDING
PRINCIPAL AMOUNT OF THE ADVANCES TO BORROWERS TO AN AMOUNT PERMITTED BY THE
PRECEDING SENTENCE.  IN SUCH CIRCUMSTANCES, IF ANY LENDER WITH A COMMITMENT
DISAGREES OVER THE PROPOSED TERMS OF REDUCTION OR REPAYMENT OF ANY OVERADVANCE,
THE TERMS OF REDUCTION OR REPAYMENT THEREOF SHALL BE IMPLEMENTED ACCORDING TO
THE DETERMINATION OF THE REQUIRED LENDERS.  EACH LENDER WITH A COMMITMENT SHALL
BE OBLIGATED TO SETTLE WITH AGENT AS PROVIDED IN SECTION 2.3(E) FOR THE AMOUNT
OF SUCH LENDER’S PRO RATA SHARE OF ANY UNINTENTIONAL OVERADVANCES BY AGENT
REPORTED TO SUCH LENDER, ANY INTENTIONAL OVERADVANCES MADE AS PERMITTED UNDER
THIS SECTION 2.3(D)(II), AND ANY OVERADVANCES RESULTING FROM THE CHARGING TO THE
LOAN ACCOUNT OF INTEREST, FEES, OR LENDER GROUP EXPENSES.

 

(III)                               EACH PROTECTIVE ADVANCE AND EACH OVERADVANCE
SHALL BE DEEMED TO BE AN ADVANCE HEREUNDER, EXCEPT THAT NO PROTECTIVE ADVANCE OR
OVERADVANCE SHALL BE ELIGIBLE TO BE A LIBOR RATE LOAN AND ALL PAYMENTS ON THE
PROTECTIVE ADVANCES SHALL BE PAYABLE TO AGENT SOLELY FOR ITS OWN ACCOUNT.  THE
PROTECTIVE ADVANCES AND OVERADVANCES SHALL BE REPAYABLE ON

 

6

--------------------------------------------------------------------------------


 

demand, secured by the Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans.  The provisions of this Section 2.3(d) are for the exclusive benefit of
Agent, Swing Lender, and the Lenders and are not intended to benefit any
Borrower in any way.

 


(E)  SETTLEMENT.  IT IS AGREED THAT EACH LENDER’S FUNDED PORTION OF THE ADVANCES
IS INTENDED BY THE LENDERS TO EQUAL, AT ALL TIMES, SUCH LENDER’S PRO RATA SHARE
OF THE OUTSTANDING ADVANCES.  SUCH AGREEMENT NOTWITHSTANDING, AGENT, SWING
LENDER, AND THE OTHER LENDERS AGREE (WHICH AGREEMENT SHALL NOT BE FOR THE
BENEFIT OF ANY BORROWER) THAT IN ORDER TO FACILITATE THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, SETTLEMENT AMONG THE LENDERS AS TO THE
ADVANCES, THE SWING LOANS, AND THE PROTECTIVE ADVANCES SHALL TAKE PLACE ON A
PERIODIC BASIS IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 

(I)                                     AGENT SHALL REQUEST SETTLEMENT
(“SETTLEMENT”) WITH THE LENDERS ON A WEEKLY BASIS, OR ON A MORE FREQUENT BASIS
IF SO DETERMINED BY AGENT, (1) ON BEHALF OF SWING LENDER, WITH RESPECT TO EACH
OUTSTANDING SWING LOAN, (2) FOR ITSELF, WITH RESPECT TO THE OUTSTANDING
PROTECTIVE ADVANCES, AND (3) WITH RESPECT TO BORROWERS’ COLLECTIONS RECEIVED, AS
TO EACH BY NOTIFYING THE LENDERS BY TELECOPY, TELEPHONE, OR OTHER SIMILAR FORM
OF TRANSMISSION, OF SUCH REQUESTED SETTLEMENT, NO LATER THAN 2:00 P.M.
(CALIFORNIA TIME) ON THE BUSINESS DAY IMMEDIATELY PRIOR TO THE DATE OF SUCH
REQUESTED SETTLEMENT (THE DATE OF SUCH REQUESTED SETTLEMENT BEING THE
“SETTLEMENT DATE”).  SUCH NOTICE OF A SETTLEMENT DATE SHALL INCLUDE A SUMMARY
STATEMENT OF THE AMOUNT OF OUTSTANDING ADVANCES, SWING  LOANS, AND PROTECTIVE
ADVANCES FOR THE PERIOD SINCE THE PRIOR SETTLEMENT DATE.  SUBJECT TO THE TERMS
AND CONDITIONS CONTAINED HEREIN: (Y) IF A LENDER’S BALANCE OF THE ADVANCES
(INCLUDING SWING LOANS AND PROTECTIVE ADVANCES) EXCEEDS SUCH LENDER’S PRO RATA
SHARE OF THE ADVANCES (INCLUDING SWING LOANS AND PROTECTIVE ADVANCES) AS OF A
SETTLEMENT DATE, THEN AGENT SHALL, BY NO LATER THAN 12:00 P.M. (CALIFORNIA TIME)
ON THE SETTLEMENT DATE, TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO A DEPOSIT
ACCOUNT OF SUCH LENDER (AS SUCH LENDER MAY DESIGNATE), AN AMOUNT SUCH THAT EACH
SUCH LENDER SHALL, UPON RECEIPT OF SUCH AMOUNT, HAVE AS OF THE SETTLEMENT DATE,
ITS PRO RATA SHARE OF THE ADVANCES (INCLUDING SWING LOANS AND PROTECTIVE
ADVANCES), AND (Z) IF A LENDER’S BALANCE OF THE ADVANCES (INCLUDING SWING LOANS
AND PROTECTIVE ADVANCES) IS LESS THAN SUCH LENDER’S PRO RATA SHARE OF THE
ADVANCES (INCLUDING SWING LOANS AND PROTECTIVE ADVANCES) AS OF A SETTLEMENT
DATE, SUCH LENDER SHALL NO LATER THAN 12:00 P.M. (CALIFORNIA TIME) ON THE
SETTLEMENT DATE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO THE AGENT’S ACCOUNT,
AN AMOUNT SUCH THAT EACH SUCH LENDER SHALL, UPON TRANSFER OF SUCH AMOUNT, HAVE
AS OF THE SETTLEMENT DATE, ITS PRO RATA SHARE OF THE ADVANCES (INCLUDING SWING
LOANS AND PROTECTIVE ADVANCES).  SUCH AMOUNTS MADE AVAILABLE TO AGENT UNDER
CLAUSE (Z) OF THE IMMEDIATELY PRECEDING SENTENCE SHALL BE APPLIED AGAINST THE
AMOUNTS OF THE APPLICABLE SWING LOANS OR PROTECTIVE ADVANCES AND, TOGETHER WITH
THE PORTION OF SUCH SWING LOANS OR PROTECTIVE ADVANCES REPRESENTING SWING
LENDER’S PRO RATA SHARE THEREOF, SHALL CONSTITUTE ADVANCES OF SUCH LENDERS.  IF
ANY SUCH AMOUNT IS NOT MADE AVAILABLE TO AGENT BY ANY LENDER ON THE SETTLEMENT
DATE APPLICABLE THERETO TO THE EXTENT REQUIRED BY THE TERMS HEREOF, AGENT SHALL
BE ENTITLED TO RECOVER FOR ITS ACCOUNT SUCH AMOUNT ON DEMAND FROM SUCH LENDER
TOGETHER WITH INTEREST THEREON AT THE DEFAULTING LENDER RATE.

 

(II)                                  IN DETERMINING WHETHER A LENDER’S BALANCE
OF THE ADVANCES, SWING LOANS, AND PROTECTIVE ADVANCES IS LESS THAN, EQUAL TO, OR
GREATER THAN SUCH LENDER’S PRO RATA SHARE OF THE ADVANCES, SWING LOANS, AND
PROTECTIVE ADVANCES AS OF A SETTLEMENT DATE, AGENT

 

7

--------------------------------------------------------------------------------


 

shall, as part of the relevant Settlement, apply to such balance the portion of
payments actually received in good funds by Agent with respect to principal,
interest and fees payable by Borrowers and allocable to the Lenders hereunder,
and proceeds of Collateral.  To the extent that a net amount is owed to any such
Lender after such application, such net amount shall be distributed by Agent to
that Lender as part of such next Settlement.

 

(III)                               BETWEEN SETTLEMENT DATES, AGENT, TO THE
EXTENT NO PROTECTIVE ADVANCES OR SWING LOANS ARE OUTSTANDING, MAY PAY OVER TO
SWING LENDER ANY PAYMENTS RECEIVED BY AGENT, THAT IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT WOULD BE APPLIED TO THE REDUCTION OF THE ADVANCES, FOR
APPLICATION TO SWING LENDER’S PRO RATA SHARE OF THE ADVANCES.  IF, AS OF ANY
SETTLEMENT DATE, COLLECTIONS OF BORROWERS RECEIVED SINCE THE THEN IMMEDIATELY
PRECEDING SETTLEMENT DATE HAVE BEEN APPLIED TO SWING LENDER’S PRO RATA SHARE OF
THE ADVANCES OTHER THAN TO SWING LOANS, AS PROVIDED FOR IN THE PREVIOUS
SENTENCE, SWING LENDER SHALL PAY TO AGENT FOR THE ACCOUNTS OF THE LENDERS, AND
AGENT SHALL PAY TO THE LENDERS, TO BE APPLIED TO THE OUTSTANDING ADVANCES OF
SUCH LENDERS, AN AMOUNT SUCH THAT EACH LENDER SHALL, UPON RECEIPT OF SUCH
AMOUNT, HAVE, AS OF SUCH SETTLEMENT DATE, ITS PRO RATA SHARE OF THE ADVANCES. 
DURING THE PERIOD BETWEEN SETTLEMENT DATES, SWING LENDER WITH RESPECT TO SWING
LOANS, AGENT WITH RESPECT TO PROTECTIVE ADVANCES, AND EACH LENDER (SUBJECT TO
THE EFFECT OF AGREEMENTS BETWEEN AGENT AND INDIVIDUAL LENDERS) WITH RESPECT TO
THE ADVANCES OTHER THAN SWING LOANS AND PROTECTIVE ADVANCES, SHALL BE ENTITLED
TO INTEREST AT THE APPLICABLE RATE OR RATES PAYABLE UNDER THIS AGREEMENT ON THE
DAILY AMOUNT OF FUNDS EMPLOYED BY SWING LENDER, AGENT, OR THE LENDERS, AS
APPLICABLE.

 


(F)  NOTATION.  AGENT SHALL RECORD ON ITS BOOKS THE PRINCIPAL AMOUNT OF THE
ADVANCES OWING TO EACH LENDER, INCLUDING THE SWING LOANS OWING TO SWING LENDER,
AND PROTECTIVE ADVANCES OWING TO AGENT, AND THE INTERESTS THEREIN OF EACH
LENDER, FROM TIME TO TIME AND SUCH RECORDS SHALL, ABSENT MANIFEST ERROR, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF AGENT, CONCLUSIVELY BE PRESUMED
TO BE CORRECT AND ACCURATE.


 


(G)  LENDERS’ FAILURE TO PERFORM.  ALL ADVANCES (OTHER THAN SWING LOANS AND
PROTECTIVE ADVANCES) SHALL BE MADE BY THE LENDERS CONTEMPORANEOUSLY AND IN
ACCORDANCE WITH THEIR PRO RATA SHARES.  IT IS UNDERSTOOD THAT (I) NO LENDER
SHALL BE RESPONSIBLE FOR ANY FAILURE BY ANY OTHER LENDER TO PERFORM ITS
OBLIGATION TO MAKE ANY ADVANCE (OR OTHER EXTENSION OF CREDIT) HEREUNDER, NOR
SHALL ANY COMMITMENT OF ANY LENDER BE INCREASED OR DECREASED AS A RESULT OF ANY
FAILURE BY ANY OTHER LENDER TO PERFORM ITS OBLIGATIONS HEREUNDER, AND (II) NO
FAILURE BY ANY LENDER TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL EXCUSE ANY
OTHER LENDER FROM ITS OBLIGATIONS HEREUNDER.


 

2.4                                 Payments.

 


(A)  PAYMENTS BY BORROWERS.


 

(I)                                     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL PAYMENTS BY BORROWERS SHALL BE MADE IN DOLLARS TO AGENT’S ACCOUNT
FOR THE ACCOUNT OF THE LENDER GROUP AND SHALL BE MADE IN IMMEDIATELY AVAILABLE
FUNDS, NO LATER THAN 11:00 A.M. (CALIFORNIA TIME) ON THE DATE SPECIFIED HEREIN. 
ANY PAYMENT RECEIVED BY AGENT LATER THAN 11:00 A.M. (CALIFORNIA TIME),

 

8

--------------------------------------------------------------------------------


 

shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

 

(II)                                  UNLESS AGENT RECEIVES NOTICE FROM
ADMINISTRATIVE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
LENDERS THAT BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED,
AGENT MAY ASSUME THAT BORROWERS HAVE MADE (OR WILL MAKE) SUCH PAYMENT IN FULL TO
AGENT ON SUCH DATE IN IMMEDIATELY AVAILABLE FUNDS AND AGENT MAY (BUT SHALL NOT
BE SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO EACH LENDER ON
SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT BORROWERS DO NOT MAKE SUCH PAYMENT IN FULL TO AGENT ON THE DATE WHEN DUE,
EACH LENDER SEVERALLY SHALL REPAY TO AGENT ON DEMAND SUCH AMOUNT DISTRIBUTED TO
SUCH LENDER, TOGETHER WITH INTEREST THEREON AT THE DEFAULTING LENDER RATE FOR
EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE
REPAID.

 


(B)  APPORTIONMENT AND APPLICATION.


 

(I)                                     EXCEPT AS OTHERWISE PROVIDED WITH
RESPECT TO DEFAULTING LENDERS AND EXCEPT AS OTHERWISE PROVIDED IN THE LOAN
DOCUMENTS (INCLUDING AGREEMENTS BETWEEN AGENT AND INDIVIDUAL LENDERS), AGGREGATE
PRINCIPAL AND INTEREST PAYMENTS SHALL BE APPORTIONED RATABLY AMONG THE LENDERS
(ACCORDING TO THE UNPAID PRINCIPAL BALANCE OF THE OBLIGATIONS TO WHICH SUCH
PAYMENTS RELATE HELD BY EACH LENDER) AND PAYMENTS OF FEES AND EXPENSES (OTHER
THAN FEES OR EXPENSES THAT ARE FOR AGENT’S SEPARATE ACCOUNT, AFTER GIVING EFFECT
TO ANY AGREEMENTS BETWEEN AGENT AND INDIVIDUAL LENDERS) SHALL BE APPORTIONED
RATABLY AMONG THE LENDERS.  ALL PAYMENTS SHALL BE REMITTED TO AGENT AND ALL SUCH
PAYMENTS, AND ALL PROCEEDS OF COLLATERAL RECEIVED BY AGENT, SHALL BE APPLIED AS
FOLLOWS:

 

(A)  FIRST, RATABLY TO PAY ANY LENDER GROUP EXPENSES THEN DUE TO AGENT OR ANY OF
THE LENDERS UNDER THE LOAN DOCUMENTS, UNTIL PAID IN FULL,

 

(B)  SECOND, RATABLY TO PAY ANY FEES OR PREMIUMS THEN DUE TO AGENT (FOR ITS
SEPARATE ACCOUNT, AFTER GIVING EFFECT TO ANY AGREEMENTS BETWEEN AGENT AND
INDIVIDUAL LENDERS) OR ANY OF THE LENDERS UNDER THE LOAN DOCUMENTS UNTIL PAID IN
FULL,

 

(C)  THIRD, TO PAY INTEREST DUE IN RESPECT OF ALL PROTECTIVE ADVANCES UNTIL PAID
IN FULL,

 

(D)  FOURTH, TO PAY THE PRINCIPAL OF ALL PROTECTIVE ADVANCES UNTIL PAID IN FULL,

 

(E)  FIFTH, RATABLY TO PAY INTEREST DUE IN RESPECT OF THE ADVANCES (OTHER THAN
PROTECTIVE ADVANCES) AND THE SWING LOANS UNTIL PAID IN FULL,

 

(F)  SIXTH, TO PAY THE PRINCIPAL OF ALL SWING LOANS UNTIL PAID IN FULL,

 

(G)  SEVENTH, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND
AT AGENT’S ELECTION (WHICH ELECTION AGENT AGREES WILL NOT BE MADE IF AN
OVERADVANCE WOULD BE CREATED THEREBY), TO PAY AMOUNTS THEN DUE AND OWING BY
ADMINISTRATIVE BORROWER IN RESPECT OF BANK PRODUCTS, UNTIL PAID IN FULL,

 

9

--------------------------------------------------------------------------------


 

(H)  EIGHTH, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO
PAY THE PRINCIPAL OF ALL ADVANCES UNTIL PAID IN FULL,

 

(I)  NINTH, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, RATABLY (I)
TO PAY THE PRINCIPAL OF ALL ADVANCES UNTIL PAID IN FULL, (II) TO AGENT, TO BE
HELD BY AGENT, FOR THE RATABLE BENEFIT OF ISSUING LENDER AND THOSE LENDERS
HAVING A COMMITMENT, AS CASH COLLATERAL IN AN AMOUNT UP TO 105% OF THE LETTER OF
CREDIT USAGE UNTIL PAID IN FULL, AND (III) TO AGENT, TO BE HELD BY AGENT, FOR
THE BENEFIT OF THE BANK PRODUCT PROVIDERS, AS CASH COLLATERAL IN AN AMOUNT UP TO
THE AMOUNT OF THE BANK PRODUCT RESERVE ESTABLISHED PRIOR TO THE OCCURRENCE OF,
AND NOT IN CONTEMPLATION OF, THE SUBJECT EVENT OF DEFAULT UNTIL BORROWERS’
OBLIGATIONS IN RESPECT OF BANK PRODUCTS HAVE BEEN PAID IN FULL OR THE CASH
COLLATERAL AMOUNT HAS BEEN EXHAUSTED,

 

(J)  TENTH, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO PAY ANY
OTHER OBLIGATIONS (INCLUDING THE PROVISION OF AMOUNTS TO AGENT, TO BE HELD BY
AGENT, FOR THE BENEFIT OF THE BANK PRODUCT PROVIDERS, AS CASH COLLATERAL IN AN
AMOUNT UP TO THE AMOUNT DETERMINED BY AGENT IN ITS PERMITTED DISCRETION AS THE
AMOUNT NECESSARY TO SECURE BORROWERS’ OBLIGATIONS IN RESPECT OF BANK PRODUCTS),
AND

 

(K)  ELEVENTH, TO BORROWERS (TO BE WIRED TO THE DESIGNATED ACCOUNT) OR SUCH
OTHER PERSON ENTITLED THERETO UNDER APPLICABLE LAW.

 

(II)                                  AGENT PROMPTLY SHALL DISTRIBUTE TO EACH
LENDER, PURSUANT TO THE APPLICABLE WIRE INSTRUCTIONS RECEIVED FROM EACH LENDER
IN WRITING, SUCH FUNDS AS IT MAY BE ENTITLED TO RECEIVE, SUBJECT TO A SETTLEMENT
DELAY AS PROVIDED IN SECTION 2.3(E).

 

(III)                               IN EACH INSTANCE, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THIS SECTION 2.4(B) SHALL NOT APPLY TO
ANY PAYMENT MADE BY BORROWERS TO AGENT AND SPECIFIED BY BORROWERS TO BE FOR THE
PAYMENT OF SPECIFIC OBLIGATIONS THEN DUE AND PAYABLE (OR PREPAYABLE) UNDER ANY
PROVISION OF THIS AGREEMENT.

 

(IV)                              FOR PURPOSES OF THE FOREGOING, “PAID IN FULL”
MEANS PAYMENT OF ALL AMOUNTS OWING UNDER THE LOAN DOCUMENTS ACCORDING TO THE
TERMS THEREOF, INCLUDING LOAN FEES, SERVICE FEES, PROFESSIONAL FEES, INTEREST
(AND SPECIFICALLY INCLUDING INTEREST ACCRUED AFTER THE COMMENCEMENT OF ANY
INSOLVENCY PROCEEDING), DEFAULT INTEREST, INTEREST ON INTEREST, AND EXPENSE
REIMBURSEMENTS, AND WHETHER OR NOT ANY OF THE FOREGOING WOULD BE OR IS ALLOWED
OR DISALLOWED IN WHOLE OR IN PART IN ANY INSOLVENCY PROCEEDING.

 

(V)                                 IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE PRIORITY PROVISIONS OF THIS SECTION 2.4 AND OTHER PROVISIONS CONTAINED IN
ANY OTHER LOAN DOCUMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH
PRIORITY PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO
THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER.  IN THE EVENT OF
ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE
TERMS AND PROVISIONS OF THIS SECTION 2.4 SHALL CONTROL AND GOVERN.

 

2.5                                 Overadvances.  If, at any time or for any
reason, the aggregate amount of outstanding principal of the Advances, Letter of
Credit Usage and other Obligations accrued and payable by Borrowers to the
Lender Group pursuant to Section 2.1 or Section 2.12 is greater than any of the
limitations set forth in Section 2.1 or Section 2.12, as applicable (an
“Overadvance”),

 

10

--------------------------------------------------------------------------------


 

Borrowers immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b).  In addition, Borrowers hereby
promise to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

 

2.6                                 Interest Rates and Letter of Credit Fee: 
Rates, Payments, and Calculations.

 


(A)  INTEREST RATES.  EXCEPT AS PROVIDED IN CLAUSE (C) BELOW, ALL OBLIGATIONS
(EXCEPT FOR UNDRAWN LETTERS OF CREDIT, BANK PRODUCT OBLIGATIONS AND OTHER
AMOUNTS THAT HAVE ACCRUED BUT ARE NOT YET DUE AND PAYABLE PURSUANT TO
SECTION 2.6(D)) THAT HAVE BEEN CHARGED TO THE LOAN ACCOUNT PURSUANT TO THE TERMS
HEREOF SHALL BEAR INTEREST ON THE DAILY BALANCE THEREOF AS FOLLOWS:  (I) IF THE
RELEVANT OBLIGATION IS AN ADVANCE THAT IS A LIBOR RATE LOAN, AT A PER ANNUM RATE
EQUAL TO THE LIBOR RATE PLUS THE LIBOR RATE MARGIN, AND (II) OTHERWISE, AT A PER
ANNUM RATE EQUAL TO THE BASE RATE PLUS THE BASE RATE MARGIN.


 

The foregoing notwithstanding, at no time shall any portion of the Advances bear
interest on the Daily Balance thereof at a per annum rate less than 4%.  To the
extent that interest accrued hereunder at the rate set forth herein would be
less than the foregoing minimum daily rate, the interest rate chargeable
hereunder for such day automatically shall be deemed increased to the minimum
rate.

 


(B)  LETTER OF CREDIT FEE.  BORROWERS SHALL PAY AGENT (FOR THE RATABLE BENEFIT
OF THE LENDERS WITH A COMMITMENT, SUBJECT TO ANY AGREEMENTS BETWEEN AGENT AND
INDIVIDUAL LENDERS), A LETTER OF CREDIT FEE (IN ADDITION TO THE CHARGES,
COMMISSIONS, FEES, AND COSTS SET FORTH IN SECTION 2.12(E)) WHICH SHALL ACCRUE AT
A RATE EQUAL TO 2% PER ANNUM TIMES THE DAILY BALANCE OF THE UNDRAWN AMOUNT OF
ALL OUTSTANDING LETTERS OF CREDIT.


 


(C)  DEFAULT RATE.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT
OF DEFAULT (AND AT THE ELECTION OF AGENT OR THE REQUIRED LENDERS),


 

(I)                                     ALL OBLIGATIONS (EXCEPT FOR UNDRAWN
LETTERS OF CREDIT AND EXCEPT FOR BANK PRODUCT OBLIGATIONS) THAT HAVE BEEN
CHARGED TO THE LOAN ACCOUNT PURSUANT TO THE TERMS HEREOF SHALL BEAR INTEREST ON
THE DAILY BALANCE THEREOF AT A PER ANNUM RATE EQUAL TO 3 PERCENTAGE POINTS ABOVE
THE PER ANNUM RATE OTHERWISE APPLICABLE HEREUNDER, AND

 

(II)                                  THE LETTER OF CREDIT FEE PROVIDED FOR
ABOVE SHALL BE INCREASED TO 3 PERCENTAGE POINTS ABOVE THE PER ANNUM RATE
OTHERWISE APPLICABLE HEREUNDER.

 


(D)  PAYMENT.  EXCEPT AS PROVIDED TO THE CONTRARY IN SECTION 2.11 OR
SECTION 2.13(A), INTEREST, LETTER OF CREDIT FEES, AND ALL OTHER FEES PAYABLE
HEREUNDER SHALL BE DUE AND PAYABLE, IN ARREARS, ON THE FIRST DAY OF EACH MONTH
AT ANY TIME THAT OBLIGATIONS OR COMMITMENTS ARE OUTSTANDING.  BORROWERS HEREBY
AUTHORIZE AGENT, FROM TIME TO TIME, WITHOUT PRIOR NOTICE TO BORROWERS, TO CHARGE
ALL INTEREST AND FEES (WHEN DUE AND PAYABLE), ALL LENDER GROUP EXPENSES (AS AND
WHEN INCURRED), ALL CHARGES, COMMISSIONS, FEES, AND COSTS PROVIDED FOR IN
SECTION 2.12(E) (AS AND WHEN ACCRUED OR INCURRED), ALL FEES AND COSTS PROVIDED
FOR IN SECTION 2.11 (AS AND WHEN ACCRUED OR INCURRED), AND ALL OTHER PAYMENTS AS
AND WHEN DUE AND PAYABLE UNDER ANY LOAN DOCUMENT (INCLUDING ANY AMOUNTS DUE AND
PAYABLE TO THE BANK PRODUCT

 

11

--------------------------------------------------------------------------------


 

Provider in respect of Bank Products up to the amount of the Bank Product
Reserve) to Borrowers’ Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances hereunder.  Any interest not paid when due shall be compounded by being
charged to Borrowers’ Loan Account and shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans hereunder.


 


(E)  COMPUTATION.  ALL INTEREST AND FEES CHARGEABLE UNDER THE LOAN DOCUMENTS
SHALL BE COMPUTED ON THE BASIS OF A 360 DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.  IN THE EVENT THE BASE RATE IS CHANGED FROM TIME TO TIME HEREAFTER, THE
RATES OF INTEREST HEREUNDER BASED UPON THE BASE RATE AUTOMATICALLY AND
IMMEDIATELY SHALL BE INCREASED OR DECREASED BY AN AMOUNT EQUAL TO SUCH CHANGE IN
THE BASE RATE.


 


(F)  INTENT TO LIMIT CHARGES TO MAXIMUM LAWFUL RATE.  IN NO EVENT SHALL THE
INTEREST RATE OR RATES PAYABLE UNDER THIS AGREEMENT, PLUS ANY OTHER AMOUNTS PAID
IN CONNECTION HEREWITH, EXCEED THE HIGHEST RATE PERMISSIBLE UNDER ANY LAW THAT A
COURT OF COMPETENT JURISDICTION SHALL, IN A FINAL DETERMINATION, DEEM
APPLICABLE.  BORROWERS AND THE LENDER GROUP, IN EXECUTING AND DELIVERING THIS
AGREEMENT, INTEND LEGALLY TO AGREE UPON THE RATE OR RATES OF INTEREST AND MANNER
OF PAYMENT STATED WITHIN IT; PROVIDED, HOWEVER, THAT, ANYTHING CONTAINED HEREIN
TO THE CONTRARY NOTWITHSTANDING, IF SAID RATE OR RATES OF INTEREST OR MANNER OF
PAYMENT EXCEEDS THE MAXIMUM ALLOWABLE UNDER APPLICABLE LAW, THEN, IPSO FACTO, AS
OF THE DATE OF THIS AGREEMENT, BORROWERS ARE AND SHALL BE LIABLE ONLY FOR THE
PAYMENT OF SUCH MAXIMUM AS ALLOWED BY LAW, AND PAYMENT RECEIVED FROM BORROWERS
IN EXCESS OF SUCH LEGAL MAXIMUM, WHENEVER RECEIVED, SHALL BE APPLIED TO REDUCE
THE PRINCIPAL BALANCE OF THE OBLIGATIONS TO THE EXTENT OF SUCH EXCESS.


 

2.7                                 Cash Management

 

Subject to Section 3.6 hereof:

 


(A)  BORROWERS SHALL (I) ESTABLISH AND MAINTAIN CASH MANAGEMENT SERVICES OF A
TYPE AND ON TERMS SATISFACTORY TO AGENT AT ONE OR MORE OF THE BANKS SET FORTH ON
SCHEDULE 2.7(A) (EACH A “CASH MANAGEMENT BANK”), AND SHALL REQUEST IN WRITING
AND OTHERWISE TAKE SUCH REASONABLE STEPS TO ENSURE THAT ALL OF THEIR ACCOUNT
DEBTORS FORWARD PAYMENT OF THE AMOUNTS OWED BY THEM DIRECTLY TO SUCH CASH
MANAGEMENT BANK, AND (II) DEPOSIT OR CAUSE TO BE DEPOSITED PROMPTLY, AND IN ANY
EVENT NO LATER THAN THE FIRST BUSINESS DAY AFTER THE DATE OF RECEIPT THEREOF,
ALL OF THEIR COLLECTIONS (INCLUDING THOSE SENT DIRECTLY BY THEIR ACCOUNT DEBTORS
TO BORROWERS) INTO A BANK ACCOUNT IN AGENT’S NAME (A “CASH MANAGEMENT ACCOUNT”)
AT ONE OF THE CASH MANAGEMENT BANKS.


 


(B)  EACH CASH MANAGEMENT BANK SHALL ESTABLISH AND MAINTAIN CASH MANAGEMENT
AGREEMENTS WITH AGENT AND BORROWERS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO AGENT.  EACH SUCH CASH MANAGEMENT AGREEMENT SHALL PROVIDE, AMONG OTHER
THINGS, THAT (I) THE CASH MANAGEMENT BANK WILL COMPLY WITH ANY INSTRUCTIONS
ORIGINATED BY AGENT DIRECTING THE DISPOSITION OF THE FUNDS IN SUCH CASH
MANAGEMENT ACCOUNT WITHOUT FURTHER CONSENT BY BORROWERS, (II) THE CASH
MANAGEMENT BANK HAS NO RIGHTS OF SETOFF OR RECOUPMENT OR ANY OTHER CLAIM AGAINST
THE APPLICABLE CASH MANAGEMENT ACCOUNT, OTHER THAN FOR PAYMENT OF ITS SERVICE
FEES AND OTHER CHARGES DIRECTLY RELATED TO THE ADMINISTRATION OF SUCH CASH
MANAGEMENT ACCOUNT

 

12

--------------------------------------------------------------------------------


 

and for returned checks or other items of payment, and (iii) it will forward by
daily sweep all amounts in the applicable Cash Management Account to the Agent’s
Account.


 


(C)  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
ADMINISTRATIVE BORROWER MAY AMEND SCHEDULE 2.7(A) TO ADD OR REPLACE A CASH
MANAGEMENT BANK OR CASH MANAGEMENT ACCOUNT; PROVIDED, HOWEVER, THAT (I) SUCH
PROSPECTIVE CASH MANAGEMENT BANK SHALL BE REASONABLY SATISFACTORY TO AGENT, AND
(II) PRIOR TO THE TIME OF THE OPENING OF SUCH CASH MANAGEMENT ACCOUNT, A
BORROWER, AS APPLICABLE, AND SUCH PROSPECTIVE CASH MANAGEMENT BANK SHALL HAVE
EXECUTED AND DELIVERED TO AGENT A CASH MANAGEMENT AGREEMENT.  BORROWERS SHALL
CLOSE ANY OF THEIR CASH MANAGEMENT ACCOUNTS (AND ESTABLISH REPLACEMENT CASH
MANAGEMENT ACCOUNTS IN ACCORDANCE WITH THE FOREGOING SENTENCE) PROMPTLY AND IN
ANY EVENT WITHIN 30 DAYS OF WRITTEN NOTICE FROM AGENT THAT THE CREDITWORTHINESS
OF ANY CASH MANAGEMENT BANK IS NO LONGER ACCEPTABLE IN AGENT’S REASONABLE
JUDGMENT, OR AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN 60 DAYS OF
NOTICE FROM AGENT THAT THE OPERATING PERFORMANCE, FUNDS TRANSFER, OR
AVAILABILITY PROCEDURES OR PERFORMANCE OF THE CASH MANAGEMENT BANK WITH RESPECT
TO CASH MANAGEMENT ACCOUNTS OR AGENT’S LIABILITY UNDER ANY CASH MANAGEMENT
AGREEMENT WITH SUCH CASH MANAGEMENT BANK IS NO LONGER ACCEPTABLE IN AGENT’S
REASONABLE JUDGMENT.


 


(D)  THE CASH MANAGEMENT ACCOUNTS SHALL BE CASH COLLATERAL ACCOUNTS SUBJECT TO
CONTROL AGREEMENTS.


 

2.8                                 Crediting Payments; Clearance Charge.  The
receipt of any payment item by Agent (whether from transfers to Agent by the
Cash Management Banks pursuant to the Cash Management Agreements or otherwise)
shall not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to the Agent’s Account or
unless and until such payment item is honored when presented for payment. 
Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment and interest shall be
calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account on a Business Day on or before 11:00 a.m.
(California time).  If any payment item is received into the Agent’s Account on
a non-Business Day or after 11:00 a.m. (California time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.  The parties acknowledge and agree that
the economic benefit of the foregoing provisions of this Section 2.8 shall be
for the exclusive benefit of Agent.

 

2.9                                 Designated Account.  Agent is authorized to
make the Advances, and Issuing Lender is authorized to issue the Letters of
Credit, under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d).  Administrative Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrowers
and made by Agent or the Lenders hereunder.  Unless otherwise agreed by Agent
and Administrative Borrower, any Advance, Protective Advance, or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

 

13

--------------------------------------------------------------------------------


 

2.10                           Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with all
Advances (including Protective Advances and Swing Loans) made by Agent, Swing
Lender, or the Lenders to Borrowers or for Borrowers’ account, the amounts
charged pursuant to Section 2.12 in respect of the Letters of Credit issued by
Issuing Lender for Borrowers’ account, and with all other payment Obligations
hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and expenses, and Lender Group
Expenses.  In accordance with Section 2.8, the Loan Account will be credited
with all payments received by Agent from Borrowers or for Borrowers’ account,
including all amounts received in the Agent’s Account from any Cash Management
Bank.  Agent shall render statements regarding the Loan Account to
Administrative Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, gross negligence or willful
misconduct, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

 

2.11                           Fees.  Borrowers shall pay to Agent, as and when
due and payable under the terms of the Fee Letter, the fees set forth in the Fee
Letter.

 

2.12                           Letters of Credit.

 


(A)  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE ISSUING LENDER
AGREES TO ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF BORROWERS (EACH, AN “L/C”)
OR TO PURCHASE PARTICIPATIONS OR EXECUTE INDEMNITIES OR REIMBURSEMENT
OBLIGATIONS (EACH SUCH UNDERTAKING, AN “L/C UNDERTAKING”) WITH RESPECT TO
LETTERS OF CREDIT ISSUED BY AN UNDERLYING ISSUER (AS OF THE CLOSING DATE, THE
PROSPECTIVE UNDERLYING ISSUER IS TO BE WELLS FARGO) FOR THE ACCOUNT OF
BORROWERS.  EACH REQUEST FOR THE ISSUANCE OF A LETTER OF CREDIT OR THE
AMENDMENT, RENEWAL, OR EXTENSION OF ANY OUTSTANDING LETTER OF CREDIT SHALL BE
MADE IN WRITING BY AN AUTHORIZED PERSON AND DELIVERED TO THE ISSUING LENDER AND
AGENT VIA HAND DELIVERY, TELEFACSIMILE, OR OTHER ELECTRONIC METHOD OF
TRANSMISSION REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT,
RENEWAL, OR EXTENSION.  EACH SUCH REQUEST SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUING LENDER IN ITS PERMITTED DISCRETION AND
SHALL SPECIFY (I) THE AMOUNT OF SUCH LETTER OF CREDIT, (II) THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL, OR EXTENSION OF SUCH LETTER OF CREDIT, (III) THE
EXPIRATION DATE OF SUCH LETTER OF CREDIT, (IV) THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF (OR THE BENEFICIARY OF THE UNDERLYING LETTER OF CREDIT, AS
APPLICABLE), AND (V) SUCH OTHER INFORMATION (INCLUDING, IN THE CASE OF AN
AMENDMENT, RENEWAL, OR EXTENSION, IDENTIFICATION OF THE OUTSTANDING LETTER OF
CREDIT TO BE SO AMENDED, RENEWED, OR EXTENDED) AS SHALL BE NECESSARY TO PREPARE,
AMEND, RENEW, OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE ISSUING
LENDER, BORROWERS ALSO SHALL BE AN APPLICANT UNDER THE APPLICATION WITH RESPECT
TO ANY UNDERLYING LETTER OF CREDIT THAT IS TO BE THE SUBJECT OF AN L/C
UNDERTAKING.  THE ISSUING LENDER SHALL HAVE NO OBLIGATION TO ISSUE A LETTER OF
CREDIT IF ANY OF THE FOLLOWING WOULD RESULT AFTER GIVING EFFECT TO THE ISSUANCE
OF SUCH REQUESTED LETTER OF CREDIT:


 

(I)                                     THE LETTER OF CREDIT USAGE WOULD EXCEED
THE BORROWING BASE LESS THE THEN EXTANT OUTSTANDING AMOUNT OF ADVANCES, OR

 

14

--------------------------------------------------------------------------------


 

(II)                                  THE LETTER OF CREDIT USAGE WOULD EXCEED
$60,000,000, OR

 

(III)                               THE LETTER OF CREDIT USAGE WOULD EXCEED THE
MAXIMUM REVOLVER AMOUNT LESS THE THEN EXTANT OUTSTANDING AMOUNT OF ADVANCES.

 

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may, at Administrative Borrower’s request, be issued to
support letters of credit for the account of any Borrower that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
that Administrative Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6.  To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers’ obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance.  Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.

 


(B)  PROMPTLY FOLLOWING RECEIPT OF A NOTICE OF L/C DISBURSEMENT PURSUANT TO
SECTION 2.12(A), EACH LENDER WITH A COMMITMENT AGREES TO FUND ITS PRO RATA SHARE
OF ANY ADVANCE DEEMED MADE PURSUANT TO THE FOREGOING SUBSECTION ON THE SAME
TERMS AND CONDITIONS AS IF BORROWERS HAD REQUESTED SUCH ADVANCE AND AGENT SHALL
PROMPTLY PAY TO ISSUING LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS. 
BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT
INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE
ISSUING LENDER OR THE LENDERS WITH COMMITMENTS, THE ISSUING LENDER SHALL BE
DEEMED TO HAVE GRANTED TO EACH LENDER WITH A COMMITMENT, AND EACH LENDER WITH A
COMMITMENT SHALL BE DEEMED TO HAVE PURCHASED, A PARTICIPATION IN EACH LETTER OF
CREDIT, IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE RISK PARTICIPATION
LIABILITY OF SUCH LETTER OF CREDIT, AND EACH SUCH LENDER AGREES TO PAY TO AGENT,
FOR THE ACCOUNT OF THE ISSUING LENDER, SUCH LENDER’S PRO RATA SHARE OF ANY
PAYMENTS MADE BY THE ISSUING LENDER UNDER SUCH LETTER OF CREDIT.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER WITH A COMMITMENT
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO AGENT, FOR THE ACCOUNT OF
THE ISSUING LENDER, SUCH LENDER’S PRO RATA SHARE OF EACH L/C DISBURSEMENT MADE
BY THE ISSUING LENDER AND NOT REIMBURSED BY BORROWERS ON THE DATE DUE AS
PROVIDED IN CLAUSE (A) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED
TO BE REFUNDED TO BORROWERS FOR ANY REASON.  EACH LENDER WITH A COMMITMENT
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO DELIVER TO AGENT, FOR THE ACCOUNT
OF

 

15

--------------------------------------------------------------------------------


 

the Issuing Lender, an amount equal to its respective Pro Rata Share of each L/C
Disbursement made by the Issuing Lender pursuant to this Section 2.12(b) shall
be absolute and unconditional and such remittance shall be made notwithstanding
the occurrence or continuation of an Event of Default or Default or the failure
to satisfy any condition set forth in Section 3 hereof.  If any such Lender
fails to make available to Agent the amount of such Lender’s Pro Rata Share of
each L/C Disbursement made by the Issuing Lender in respect of such Letter of
Credit as provided in this Section, such Lender shall be deemed to be a
Defaulting Lender and Agent (for the account of the Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.


 


(C)  EACH BORROWER HEREBY AGREES TO INDEMNIFY, SAVE, DEFEND, AND HOLD THE LENDER
GROUP HARMLESS FROM ANY LOSS, COST, EXPENSE, OR LIABILITY, AND REASONABLE
ATTORNEYS FEES INCURRED BY THE LENDER GROUP ARISING OUT OF OR IN CONNECTION WITH
ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT NO BORROWER SHALL BE OBLIGATED
HEREUNDER TO INDEMNIFY FOR ANY LOSS, COST, EXPENSE, OR LIABILITY TO THE EXTENT
THAT IT IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING
LENDER OR ANY OTHER MEMBER OF THE LENDER GROUP.  EACH BORROWER AGREES TO BE
BOUND BY THE UNDERLYING ISSUER’S REGULATIONS AND INTERPRETATIONS OF ANY
UNDERLYING LETTER OF CREDIT OR BY ISSUING LENDER’S INTERPRETATIONS OF ANY L/C
ISSUED BY ISSUING LENDER TO OR FOR SUCH BORROWER’S ACCOUNT, EVEN THOUGH THIS
INTERPRETATION MAY BE DIFFERENT FROM SUCH BORROWER’S OWN, AND EACH BORROWER
UNDERSTANDS AND AGREES THAT THE LENDER GROUP SHALL NOT BE LIABLE FOR ANY ERROR,
NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING
BORROWERS’ INSTRUCTIONS OR THOSE CONTAINED IN THE LETTER OF CREDIT OR ANY
MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.  EACH BORROWER UNDERSTANDS
THAT THE L/C UNDERTAKINGS MAY REQUIRE ISSUING LENDER TO INDEMNIFY THE UNDERLYING
ISSUER FOR CERTAIN COSTS OR LIABILITIES ARISING OUT OF CLAIMS BY BORROWERS
AGAINST SUCH UNDERLYING ISSUER.  EACH BORROWER HEREBY AGREES TO INDEMNIFY, SAVE,
DEFEND, AND HOLD THE LENDER GROUP HARMLESS WITH RESPECT TO ANY LOSS, COST,
EXPENSE (INCLUDING REASONABLE ATTORNEYS FEES), OR LIABILITY INCURRED BY THE
LENDER GROUP UNDER ANY L/C UNDERTAKING AS A RESULT OF THE LENDER GROUP’S
INDEMNIFICATION OF ANY UNDERLYING ISSUER; PROVIDED, HOWEVER, THAT NO BORROWER
SHALL BE OBLIGATED HEREUNDER TO INDEMNIFY FOR ANY LOSS, COST, EXPENSE, OR
LIABILITY TO THE EXTENT THAT IT IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ISSUING LENDER OR ANY OTHER MEMBER OF THE LENDER GROUP.  EACH
BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT NEITHER THE LENDER GROUP NOR THE
ISSUING LENDER SHALL BE RESPONSIBLE FOR DELAYS, ERRORS, OR OMISSIONS RESULTING
FROM THE MALFUNCTION OF EQUIPMENT IN CONNECTION WITH ANY LETTER OF CREDIT UNLESS
SUCH MALFUNCTION IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
LENDER GROUP OR ISSUING LENDER.


 


(D)  EACH BORROWER HEREBY AUTHORIZES AND DIRECTS ANY UNDERLYING ISSUER TO
DELIVER TO THE ISSUING LENDER ALL INSTRUMENTS, DOCUMENTS, AND OTHER WRITINGS AND
PROPERTY RECEIVED BY SUCH UNDERLYING ISSUER PURSUANT TO SUCH UNDERLYING LETTER
OF CREDIT AND TO ACCEPT AND RELY UPON THE ISSUING LENDER’S INSTRUCTIONS WITH
RESPECT TO ALL MATTERS ARISING IN CONNECTION WITH SUCH UNDERLYING LETTER OF
CREDIT AND THE RELATED APPLICATION.


 


(E)  ANY AND ALL ISSUANCE CHARGES, COMMISSIONS, FEES, AND COSTS INCURRED BY THE
ISSUING LENDER RELATING TO UNDERLYING LETTERS OF CREDIT SHALL BE LENDER GROUP
EXPENSES FOR PURPOSES OF THIS AGREEMENT AND IMMEDIATELY SHALL BE REIMBURSABLE BY
BORROWERS TO AGENT FOR THE ACCOUNT OF THE ISSUING LENDER; IT BEING ACKNOWLEDGED
AND AGREED THAT THE UNDERLYING ISSUER ALSO IMPOSES A SCHEDULE OF CHARGES FOR
AMENDMENTS, EXTENSIONS, DRAWINGS, AND RENEWALS.

 

16

--------------------------------------------------------------------------------


 


(F)  IF BY REASON OF (I) ANY CHANGE AFTER THE CLOSING DATE IN ANY APPLICABLE
LAW, TREATY, RULE, OR REGULATION OR ANY CHANGE AFTER THE DATE HEREOF IN THE
INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, OR (II)
COMPLIANCE BY THE UNDERLYING ISSUER OR THE LENDER GROUP WITH ANY DIRECTION,
REQUEST, OR REQUIREMENT (IRRESPECTIVE OF WHETHER HAVING THE FORCE OF LAW)
IMPOSED AFTER THE DATE HEREOF OF ANY GOVERNMENTAL AUTHORITY OR MONETARY
AUTHORITY INCLUDING, ANY CHANGE AFTER THE DATE HEREOF IN THE APPLICATION OF
REGULATION D OF THE FEDERAL RESERVE BOARD AS FROM TIME TO TIME IN EFFECT (AND
ANY SUCCESSOR THERETO):


 

(I)                                     ANY RESERVE, DEPOSIT, OR SIMILAR
REQUIREMENT IS OR SHALL, AFTER THE DATE HEREOF, BE IMPOSED OR MODIFIED IN
RESPECT OF ANY LETTER OF CREDIT ISSUED HEREUNDER, OR

 

(II)                                  THERE SHALL, AFTER THE DATE HEREOF, BE
IMPOSED ON THE UNDERLYING ISSUER OR THE LENDER GROUP ANY OTHER CONDITION
REGARDING ANY UNDERLYING LETTER OF CREDIT OR ANY LETTER OF CREDIT ISSUED
PURSUANT HERETO;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may reasonably specify to be necessary to compensate the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder.  The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

 

2.13                           LIBOR Option.

 


(A)  INTEREST AND INTEREST PAYMENT DATES.  IN LIEU OF HAVING INTEREST CHARGED AT
THE RATE DETERMINED BY REFERENCE TO THE BASE RATE, BORROWERS SHALL HAVE THE
OPTION (THE “LIBOR OPTION”) TO HAVE INTEREST ON ALL OR A PORTION OF THE ADVANCES
BE CHARGED AT A RATE OF INTEREST DETERMINED BY REFERENCE TO THE LIBOR RATE. 
INTEREST ON LIBOR RATE LOANS SHALL BE PAYABLE ON THE EARLIEST OF (I) THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE THERETO, (II) THE OCCURRENCE OF AN EVENT
OF DEFAULT IN CONSEQUENCE OF WHICH THE REQUIRED LENDERS OR AGENT ON BEHALF
THEREOF HAVE ELECTED TO ACCELERATE THE MATURITY OF ALL OR ANY PORTION OF THE
OBLIGATIONS, OR (III) TERMINATION OF THIS AGREEMENT PURSUANT TO THE TERMS
HEREOF.  ON THE LAST DAY OF EACH APPLICABLE INTEREST PERIOD, UNLESS
ADMINISTRATIVE BORROWER PROPERLY HAS EXERCISED THE LIBOR OPTION WITH RESPECT
THERETO, THE INTEREST RATE APPLICABLE TO SUCH LIBOR RATE LOAN AUTOMATICALLY
SHALL CONVERT TO THE RATE OF INTEREST THEN APPLICABLE TO BASE RATE LOANS OF THE
SAME TYPE HEREUNDER.  AT ANY TIME THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWERS NO LONGER SHALL HAVE THE OPTION TO REQUEST THAT ADVANCES
BEAR INTEREST AT A RATE BASED UPON THE LIBOR RATE AND AGENT SHALL HAVE THE RIGHT
TO CONVERT THE INTEREST RATE ON ALL OUTSTANDING LIBOR RATE LOANS TO THE RATE
THEN APPLICABLE TO BASE RATE LOANS HEREUNDER.

 

17

--------------------------------------------------------------------------------


 


(B)  LIBOR ELECTION.


 

(I)                                     ADMINISTRATIVE BORROWER MAY, AT ANY TIME
AND FROM TIME TO TIME, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, ELECT TO EXERCISE THE LIBOR OPTION BY NOTIFYING AGENT PRIOR TO 11:00
A.M. (CALIFORNIA TIME) AT LEAST 3 BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF THE
PROPOSED INTEREST PERIOD (THE “LIBOR DEADLINE”).  NOTICE OF ADMINISTRATIVE
BORROWER’S ELECTION OF THE LIBOR OPTION FOR A PERMITTED PORTION OF THE ADVANCES
AND AN INTEREST PERIOD PURSUANT TO THIS SECTION SHALL BE MADE BY DELIVERY TO
AGENT OF A LIBOR NOTICE RECEIVED BY AGENT BEFORE THE LIBOR DEADLINE, OR BY
TELEPHONIC NOTICE RECEIVED BY AGENT BEFORE THE LIBOR DEADLINE (TO BE CONFIRMED
BY DELIVERY TO AGENT OF A LIBOR NOTICE RECEIVED BY AGENT PRIOR TO 5:00 P.M.
(CALIFORNIA TIME) ON THE SAME DAY).  PROMPTLY UPON ITS RECEIPT OF EACH SUCH
LIBOR NOTICE, AGENT SHALL PROVIDE A COPY THEREOF TO EACH OF THE LENDERS HAVING A
COMMITMENT.

 

(II)                                  EACH LIBOR NOTICE SHALL BE IRREVOCABLE AND
BINDING ON BORROWERS.  IN CONNECTION WITH EACH LIBOR RATE LOAN, EACH BORROWER
SHALL INDEMNIFY, DEFEND, AND HOLD AGENT AND THE LENDERS HARMLESS AGAINST ANY
LOSS, COST, OR EXPENSE INCURRED BY AGENT OR ANY LENDER AS A RESULT OF (A) THE
PAYMENT OF ANY PRINCIPAL OF ANY LIBOR RATE LOAN OTHER THAN ON THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT), (B) THE CONVERSION OF ANY LIBOR RATE LOAN OTHER THAN ON THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO, OR (C) THE FAILURE TO BORROW,
CONVERT, CONTINUE OR PREPAY ANY LIBOR RATE LOAN ON THE DATE SPECIFIED IN ANY
LIBOR NOTICE DELIVERED PURSUANT HERETO (SUCH LOSSES, COSTS, AND EXPENSES,
COLLECTIVELY, “FUNDING LOSSES”).  FUNDING LOSSES SHALL, WITH RESPECT TO AGENT OR
ANY LENDER, BE DEEMED TO EQUAL THE AMOUNT DETERMINED BY AGENT OR SUCH LENDER TO
BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON
THE PRINCIPAL AMOUNT OF SUCH LIBOR RATE LOAN HAD SUCH EVENT NOT OCCURRED, AT THE
LIBOR RATE THAT WOULD HAVE BEEN APPLICABLE THERETO, FOR THE PERIOD FROM THE DATE
OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR,
IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT
WOULD HAVE BEEN THE INTEREST PERIOD THEREFOR), MINUS (II) THE AMOUNT OF INTEREST
THAT WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE
WHICH AGENT OR SUCH LENDER WOULD BE OFFERED WERE IT TO BE OFFERED, AT THE
COMMENCEMENT OF SUCH PERIOD, DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD
IN THE LONDON INTERBANK MARKET.  A CERTIFICATE OF AGENT OR A LENDER DELIVERED TO
ADMINISTRATIVE BORROWER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT AGENT OR SUCH
LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION 2.13 SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 

(III)                               BORROWERS SHALL HAVE NOT MORE THAN 5 LIBOR
RATE LOANS IN EFFECT AT ANY GIVEN TIME.  BORROWERS ONLY MAY EXERCISE THE LIBOR
OPTION FOR LIBOR RATE LOANS OF AT LEAST $1,000,000 AND INTEGRAL MULTIPLES OF
$500,000 IN EXCESS THEREOF.

 


(C)  PREPAYMENTS.  BORROWERS MAY PREPAY LIBOR RATE LOANS AT ANY TIME; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT LIBOR RATE LOANS ARE PREPAID ON ANY DATE THAT IS
NOT THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, INCLUDING AS A
RESULT OF ANY AUTOMATIC PREPAYMENT THROUGH THE REQUIRED APPLICATION BY AGENT OF
PROCEEDS OF BORROWERS’ COLLECTIONS IN ACCORDANCE WITH SECTION 2.4(B) OR FOR ANY
OTHER REASON, INCLUDING EARLY TERMINATION OF THE TERM OF THIS AGREEMENT OR
ACCELERATION OF ALL OR ANY PORTION OF THE OBLIGATIONS PURSUANT TO THE TERMS
HEREOF, EACH BORROWER SHALL INDEMNIFY, DEFEND, AND HOLD AGENT AND THE LENDERS
AND THEIR PARTICIPANTS HARMLESS AGAINST ANY AND ALL FUNDING LOSSES IN ACCORDANCE
WITH CLAUSE (B)(II) ABOVE.

 

18

--------------------------------------------------------------------------------


 


(D)  SPECIAL PROVISIONS APPLICABLE TO LIBOR RATE.


 

(I)                                     THE LIBOR RATE MAY BE ADJUSTED BY AGENT
WITH RESPECT TO ANY LENDER ON A PROSPECTIVE BASIS TO TAKE INTO ACCOUNT ANY
ADDITIONAL OR INCREASED COSTS TO SUCH LENDER OF MAINTAINING OR OBTAINING ANY
EURODOLLAR DEPOSITS OR INCREASED COSTS, IN EACH CASE, DUE TO CHANGES AFTER THE
DATE HEREOF IN APPLICABLE LAW OCCURRING SUBSEQUENT TO THE COMMENCEMENT OF THE
THEN APPLICABLE INTEREST PERIOD, INCLUDING CHANGES AFTER THE DATE HEREOF IN TAX
LAWS (EXCEPT CHANGES OF GENERAL APPLICABILITY IN CORPORATE INCOME TAX LAWS) AND
CHANGES IN THE RESERVE REQUIREMENTS IMPOSED BY THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM (OR ANY SUCCESSOR), EXCLUDING THE RESERVE PERCENTAGE,
WHICH ADDITIONAL OR INCREASED COSTS WOULD INCREASE THE COST OF FUNDING LOANS
BEARING INTEREST AT A RATE DETERMINED BY REFERENCE TO THE LIBOR RATE.  IN ANY
SUCH EVENT, THE AFFECTED LENDER SHALL GIVE ADMINISTRATIVE BORROWER AND AGENT
NOTICE OF SUCH A DETERMINATION AND ADJUSTMENT AND AGENT PROMPTLY SHALL TRANSMIT
THE NOTICE TO EACH OTHER LENDER AND, UPON ITS RECEIPT OF THE NOTICE FROM THE
AFFECTED LENDER, ADMINISTRATIVE BORROWER MAY, BY NOTICE TO SUCH AFFECTED LENDER
(Y) REQUIRE SUCH LENDER TO FURNISH TO ADMINISTRATIVE BORROWER A STATEMENT
SETTING FORTH THE BASIS FOR ADJUSTING SUCH LIBOR RATE AND THE METHOD FOR
DETERMINING THE AMOUNT OF SUCH ADJUSTMENT, OR (Z) REPAY THE LIBOR RATE LOANS
WITH RESPECT TO WHICH SUCH ADJUSTMENT IS MADE (TOGETHER WITH ANY AMOUNTS DUE
UNDER CLAUSE (B)(II) ABOVE).

 

(II)                                  IN THE EVENT THAT ANY CHANGE AFTER THE
DATE HEREOF IN MARKET CONDITIONS OR THE ADOPTION AFTER THE DATE HEREOF OF ANY
LAW, REGULATION, TREATY, OR DIRECTIVE, OR ANY CHANGE THEREIN AFTER THE DATE
HEREOF OR IN THE INTERPRETATION OF APPLICATION THEREOF, SHALL AT ANY TIME AFTER
THE DATE HEREOF, IN THE REASONABLE OPINION OF ANY LENDER, MAKE IT UNLAWFUL OR
IMPRACTICAL FOR SUCH LENDER TO FUND OR MAINTAIN LIBOR ADVANCES OR TO CONTINUE
SUCH FUNDING OR MAINTAINING, OR TO DETERMINE OR CHARGE INTEREST RATES AT THE
LIBOR RATE, SUCH LENDER SHALL GIVE NOTICE OF SUCH CHANGED CIRCUMSTANCES TO AGENT
AND ADMINISTRATIVE BORROWER AND AGENT PROMPTLY SHALL TRANSMIT THE NOTICE TO EACH
OTHER LENDER AND (Y) IN THE CASE OF ANY LIBOR RATE LOANS OF SUCH LENDER THAT ARE
OUTSTANDING, THE DATE SPECIFIED IN SUCH LENDER’S NOTICE SHALL BE DEEMED TO BE
THE LAST DAY OF THE INTEREST PERIOD OF SUCH LIBOR RATE LOANS, AND INTEREST UPON
THE LIBOR RATE LOANS OF SUCH LENDER THEREAFTER SHALL ACCRUE INTEREST AT THE RATE
THEN APPLICABLE TO BASE RATE LOANS, AND (Z) BORROWERS SHALL NOT BE ENTITLED TO
ELECT THE LIBOR OPTION UNTIL SUCH LENDER DETERMINES THAT IT WOULD NO LONGER BE
UNLAWFUL OR IMPRACTICAL TO DO SO.

 


(E)  NO REQUIREMENT OF MATCHED FUNDING.  ANYTHING TO THE CONTRARY CONTAINED
HEREIN NOTWITHSTANDING, NEITHER AGENT, NOR ANY LENDER, NOR ANY OF THEIR
PARTICIPANTS, IS REQUIRED ACTUALLY TO ACQUIRE EURODOLLAR DEPOSITS TO FUND OR
OTHERWISE MATCH FUND ANY OBLIGATION AS TO WHICH INTEREST ACCRUES AT A RATE
DETERMINED BY REFERENCE TO THE LIBOR RATE.  THE PROVISIONS OF THIS SECTION SHALL
APPLY AS IF EACH LENDER OR ITS PARTICIPANTS HAD MATCH FUNDED ANY OBLIGATION AS
TO WHICH INTEREST IS ACCRUING AT A RATE DETERMINED BY REFERENCE TO THE LIBOR
RATE BY ACQUIRING EURODOLLAR DEPOSITS FOR EACH INTEREST PERIOD IN THE AMOUNT OF
THE LIBOR RATE LOANS.


 

2.14                           Capital Requirements.  If, after the date hereof,
any Lender determines that (i) the adoption of or change after the date hereof
in any law, rule, regulation or guideline regarding capital requirements for
banks or bank holding companies, or any change after the date hereof in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company

 

19

--------------------------------------------------------------------------------


 

with any guideline, request or directive of any such entity regarding capital
adequacy (whether or not having the force of law), imposed after the date
hereof, has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s Commitments hereunder to a
level below that which such Lender or such holding company could have achieved
but for such adoption, change, or compliance (taking into consideration such
Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify
Administrative Borrower and Agent thereof.  Following receipt of such notice,
Borrowers agree to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 90
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest error).  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.

 

2.15                           Joint and Several Liability of Borrowers.

 


(A)  EACH BORROWER IS ACCEPTING JOINT AND SEVERAL LIABILITY HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS IN CONSIDERATION OF THE FINANCIAL ACCOMMODATIONS TO BE
PROVIDED BY THE LENDER GROUP UNDER THIS AGREEMENT, FOR THE MUTUAL BENEFIT,
DIRECTLY AND INDIRECTLY, OF EACH BORROWER AND IN CONSIDERATION OF THE
UNDERTAKINGS OF THE OTHER BORROWERS TO ACCEPT JOINT AND SEVERAL LIABILITY FOR
THE OBLIGATIONS.


 


(B)  EACH BORROWER, JOINTLY AND SEVERALLY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY ACCEPTS, NOT MERELY AS A SURETY BUT ALSO AS A CO-DEBTOR, JOINT
AND SEVERAL LIABILITY WITH THE OTHER BORROWERS, WITH RESPECT TO THE PAYMENT AND
PERFORMANCE OF ALL OF THE OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ANY
OBLIGATIONS ARISING UNDER THIS SECTION 2.15), IT BEING THE INTENTION OF THE
PARTIES HERETO THAT ALL THE OBLIGATIONS SHALL BE THE JOINT AND SEVERAL
OBLIGATIONS OF EACH BORROWER WITHOUT PREFERENCES OR DISTINCTION AMONG THEM.


 


(C)  IF AND TO THE EXTENT THAT ANY BORROWER SHALL FAIL TO MAKE ANY PAYMENT WITH
RESPECT TO ANY OF THE OBLIGATIONS AS AND WHEN DUE OR TO PERFORM ANY OF THE
OBLIGATIONS IN ACCORDANCE WITH THE TERMS THEREOF, THEN IN EACH SUCH EVENT THE
OTHER BORROWERS WILL MAKE SUCH PAYMENT WITH RESPECT TO, OR PERFORM, SUCH
OBLIGATION.


 


(D)  THE OBLIGATIONS OF EACH BORROWER UNDER THE PROVISIONS OF THIS SECTION 2.15
CONSTITUTE THE ABSOLUTE AND UNCONDITIONAL, FULL RECOURSE OBLIGATIONS OF EACH
BORROWER ENFORCEABLE AGAINST EACH BORROWER TO THE FULL EXTENT OF ITS PROPERTIES
AND ASSETS, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY OTHER CIRCUMSTANCES WHATSOEVER.


 


(E)  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH BORROWER
HEREBY WAIVES NOTICE OF ACCEPTANCE OF ITS JOINT AND SEVERAL LIABILITY, NOTICE OF
ANY ADVANCES OR LETTERS OF CREDIT ISSUED UNDER OR PURSUANT TO THIS AGREEMENT,
NOTICE OF THE OCCURRENCE OF ANY DEFAULT, EVENT OF DEFAULT, OR OF ANY DEMAND FOR
ANY PAYMENT UNDER THIS AGREEMENT, NOTICE OF ANY ACTION AT ANY TIME TAKEN OR
OMITTED BY AGENT OR LENDERS UNDER OR IN RESPECT OF ANY OF THE OBLIGATIONS, ANY
REQUIREMENT OF DILIGENCE OR TO MITIGATE DAMAGES AND, GENERALLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ALL DEMANDS, NOTICES AND OTHER FORMALITIES OF EVERY
KIND IN

 

20

--------------------------------------------------------------------------------


 

connection with this Agreement (except as otherwise provided in this
Agreement).  Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of any Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.15 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.15, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.15 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or any Agent or Lender.


 


(F)  EACH BORROWER REPRESENTS AND WARRANTS TO AGENT AND LENDERS THAT SUCH
BORROWER IS CURRENTLY INFORMED OF THE FINANCIAL CONDITION OF BORROWERS AND OF
ALL OTHER CIRCUMSTANCES WHICH A DILIGENT INQUIRY WOULD REVEAL AND WHICH BEAR
UPON THE RISK OF NONPAYMENT OF THE OBLIGATIONS.  EACH BORROWER FURTHER
REPRESENTS AND WARRANTS TO AGENT AND LENDERS THAT SUCH BORROWER HAS READ AND
UNDERSTANDS THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.  EACH BORROWER
HEREBY COVENANTS THAT SUCH BORROWER WILL CONTINUE TO KEEP INFORMED OF BORROWERS’
FINANCIAL CONDITION, THE FINANCIAL CONDITION OF OTHER GUARANTORS, IF ANY, AND OF
ALL OTHER CIRCUMSTANCES WHICH BEAR UPON THE RISK OF NONPAYMENT OR NONPERFORMANCE
OF THE OBLIGATIONS.


 


(G)  EACH BORROWER WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF
REMEDIES BY AGENT OR ANY LENDER, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS
A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A GUARANTEED OBLIGATION,
HAS DESTROYED AGENT’S OR SUCH LENDER’S RIGHTS OF SUBROGATION AND REIMBURSEMENT
AGAINST SUCH BORROWER BY THE OPERATION OF SECTION 580D OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR OTHERWISE.


 


(H)  EACH BORROWER WAIVES ALL RIGHTS AND DEFENSES THAT SUCH BORROWER MAY HAVE
BECAUSE THE OBLIGATIONS ARE SECURED BY REAL PROPERTY.  THIS MEANS, AMONG OTHER
THINGS:


 

(I)                                     AGENT AND LENDERS MAY COLLECT FROM SUCH
BORROWER WITHOUT FIRST FORECLOSING ON ANY REAL PROPERTY OR OTHER COLLATERAL
PLEDGED BY BORROWERS.

 

(II)                                  IF AGENT OR ANY LENDER FORECLOSES ON ANY
REAL PROPERTY PLEDGED BY BORROWERS:

 

21

--------------------------------------------------------------------------------


 

(A)  THE AMOUNT OF THE OBLIGATIONS MAY BE REDUCED ONLY BY THE PRICE FOR WHICH
THAT COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH
MORE THAN THE SALE PRICE.

 

(B)  AGENT AND LENDERS MAY COLLECT FROM SUCH BORROWER EVEN IF AGENT OR LENDERS,
BY FORECLOSING ON THE REAL PROPERTY, HAS DESTROYED ANY RIGHT SUCH BORROWER MAY
HAVE TO COLLECT FROM THE OTHER BORROWERS.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

 


(I)  THE PROVISIONS OF THIS SECTION 2.15 ARE MADE FOR THE BENEFIT OF AGENT,
LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND MAY BE ENFORCED BY IT
OR THEM FROM TIME TO TIME AGAINST ANY OR ALL BORROWERS AS OFTEN AS OCCASION
THEREFOR MAY ARISE AND WITHOUT REQUIREMENT ON THE PART OF ANY SUCH AGENT,
LENDER, SUCCESSOR OR ASSIGN FIRST TO MARSHAL ANY OF ITS OR THEIR CLAIMS OR TO
EXERCISE ANY OF ITS OR THEIR RIGHTS AGAINST ANY BORROWER OR TO EXHAUST ANY
REMEDIES AVAILABLE TO IT OR THEM AGAINST ANY BORROWER OR TO RESORT TO ANY OTHER
SOURCE OR MEANS OF OBTAINING PAYMENT OF ANY OF THE OBLIGATIONS HEREUNDER OR TO
ELECT ANY OTHER REMEDY.  THE PROVISIONS OF THIS SECTION 2.15 SHALL REMAIN IN
EFFECT UNTIL ALL OF THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL OR OTHERWISE
FULLY SATISFIED.  IF AT ANY TIME, ANY PAYMENT, OR ANY PART THEREOF, MADE IN
RESPECT OF ANY OF THE OBLIGATIONS, IS RESCINDED OR MUST OTHERWISE BE RESTORED OR
RETURNED BY ANY AGENT OR LENDER UPON THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF ANY BORROWER, OR OTHERWISE, THE PROVISIONS OF THIS
SECTION 2.15 WILL FORTHWITH BE REINSTATED IN EFFECT, AS THOUGH SUCH PAYMENT HAD
NOT BEEN MADE.


 


(J)  EACH BORROWER HEREBY AGREES THAT IT WILL NOT ENFORCE ANY OF ITS RIGHTS OF
CONTRIBUTION OR SUBROGATION AGAINST ANY OTHER BORROWER WITH RESPECT TO ANY
LIABILITY INCURRED BY IT HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, ANY
PAYMENTS MADE BY IT TO AGENT OR LENDERS WITH RESPECT TO ANY OF THE OBLIGATIONS
OR ANY COLLATERAL SECURITY THEREFOR UNTIL SUCH TIME AS ALL OF THE OBLIGATIONS
HAVE BEEN PAID IN FULL IN CASH.  ANY CLAIM WHICH ANY BORROWER MAY HAVE AGAINST
ANY OTHER BORROWER WITH RESPECT TO ANY PAYMENTS TO ANY AGENT OR LENDER HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENTS ARE HEREBY EXPRESSLY MADE SUBORDINATE AND
JUNIOR IN RIGHT OF PAYMENT, WITHOUT LIMITATION AS TO ANY INCREASES IN THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER, TO THE PRIOR PAYMENT IN FULL IN
CASH OF THE OBLIGATIONS AND, IN THE EVENT OF ANY INSOLVENCY, BANKRUPTCY,
RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR OTHER SIMILAR PROCEEDING UNDER THE
LAWS OF ANY JURISDICTION RELATING TO ANY BORROWER, ITS DEBTS OR ITS ASSETS,
WHETHER VOLUNTARY OR INVOLUNTARY, ALL SUCH OBLIGATIONS SHALL BE PAID IN FULL IN
CASH BEFORE ANY PAYMENT OR DISTRIBUTION OF ANY CHARACTER, WHETHER IN CASH,
SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO ANY OTHER BORROWER THEREFOR.


 


(K)  EACH BORROWER HEREBY AGREES THAT, AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT, THE PAYMENT OF ANY AMOUNTS DUE
WITH RESPECT TO THE INDEBTEDNESS OWING BY ANY BORROWER TO ANY OTHER BORROWER IS
HEREBY SUBORDINATED TO THE PRIOR PAYMENT IN FULL IN CASH OF THE OBLIGATIONS. 
EACH BORROWER HEREBY AGREES THAT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY DEFAULT OR EVENT OF DEFAULT, SUCH BORROWER WILL

 

22

--------------------------------------------------------------------------------


 

not demand, sue for or otherwise attempt to collect any indebtedness of any
other Borrower owing to such Borrower until the Obligations shall have been paid
in full in cash.  If, notwithstanding the foregoing sentence, such Borrower
shall collect, enforce or receive any amounts in respect of such indebtedness,
such amounts shall be collected, enforced and received by such Borrower as
trustee for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).


 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1                                 Conditions Precedent to the Initial
Extension of Credit.  The obligation of each Lender to make its initial
extension of credit provided for hereunder, is subject to the fulfillment, to
the satisfaction of Agent and each Lender of each of the conditions precedent
set forth on Schedule 3.1 (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent).

 

3.2                                 Conditions Precedent to all Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder at any time (or to extend any other credit hereunder) shall
be subject to the following conditions precedent:

 


(A)  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR IN THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH EXTENSION OF CREDIT, AS THOUGH MADE ON AND AS OF SUCH
DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE);


 


(B)  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE
DATE OF SUCH EXTENSION OF CREDIT, NOR SHALL EITHER RESULT FROM THE MAKING
THEREOF;


 


(C)  NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY NATURE
RESTRICTING OR PROHIBITING, DIRECTLY OR INDIRECTLY, THE EXTENDING OF SUCH CREDIT
SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST
ANY BORROWER, AGENT, ANY LENDER, OR ANY OF THEIR AFFILIATES; AND


 


(D)  NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED.


 

3.3                                 Term.  This Agreement shall continue in full
force and effect for a term ending on April 11, 2007 (the “Maturity Date”),
unless terminated earlier in accordance with the terms of this Agreement.  The
foregoing notwithstanding, the Lender Group, upon the election of the Required
Lenders, shall have the right to terminate its obligations under this Agreement
pursuant to Section 8.1.

 

3.4                                 Effect of Termination.  On the date of
termination of this Agreement, all Obligations (including contingent
reimbursement obligations of Borrowers with respect to outstanding Letters of
Credit and including all Bank Product Obligations) immediately shall become due
and payable without notice or demand (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Lenders with a
Commitment in an amount equal to 105% of the Letter of Credit Usage, or (ii)
causing the original Letters of Credit to be returned to the Issuing Lender, and
(b) providing cash collateral (in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Agent for

 

23

--------------------------------------------------------------------------------


 

the benefit of the Bank Product Provider with respect to the Bank Product
Obligations).  No termination of this Agreement, however, shall relieve or
discharge Borrowers of their duties, Obligations, or covenants hereunder or
under any other Loan Document and the Agent’s Liens in the Collateral shall
remain in effect until all Obligations have been paid in full and the Lender
Group’s obligations to provide additional credit hereunder have been
terminated.  When this Agreement has been terminated and all of the Obligations
have been paid in full and the Lender Group’s obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, Agent will, at
Borrowers’ sole expense, execute and deliver any termination statements, lien
releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.

 

3.5                                 Early Termination by Borrowers.  Borrowers
have the option, at any time upon 60 days prior written notice by Administrative
Borrower to Agent, to terminate this Agreement by paying to Agent, in cash, the
Obligations (including (a) either (i) providing cash collateral to be held by
Agent for the benefit of those Lenders with a Commitment in an amount equal to
105% of the Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to the Issuing Lender, and (b) providing cash collateral
(in an amount determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure) to be held by Agent for the benefit of the Bank
Product Provider with respect to the Bank Products Obligations), in full.  If
Administrative Borrower has sent a notice of termination pursuant to the
provisions of this Section, then the Commitments shall terminate and Borrowers
shall be obligated to repay the Obligations (including (a) either (i) providing
cash collateral to be held by Agent for the benefit of those Lenders with a
Commitment in an amount equal to 105% of the Letter of Credit Usage, or (ii)
causing the original Letters of Credit to be returned to the Issuing Lender, and
(b) providing cash collateral (in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Agent for the
benefit of the Bank Product Provider with respect to the Bank Products
Obligations), in full, on the date set forth as the date of termination of this
Agreement in such notice.

 

3.6                                 Condition Subsequent to the Initial
Extension of Credit.  The obligation of the Lender Group (or any member thereof)
to continue to make Advances (or otherwise extend credit hereunder) is subject
to the fulfillment, on or before the date applicable thereto, of each of the
conditions subsequent set forth below (the failure by Borrowers to so perform or
cause to be performed constituting an Event of Default):

 


(A)                                  WITHIN 30 DAYS OF THE CLOSING DATE, AGENT
SHALL HAVE RECEIVED WRITTEN CONFIRMATION FROM THE BORROWERS THAT ALL CASH
MANAGEMENT AGREEMENTS REQUIRED BY SECTION 2.7 HEREOF HAVE BEEN OBTAINED; AND


 


(B)                                 WITHIN 30 DAYS OF THE CLOSING DATE, AGENT
SHALL HAVE RECEIVED WRITTEN CONFIRMATION FROM THE BORROWERS THAT THE FOLLOWING
DEPOSIT ACCOUNTS HAVE BEEN CLOSED:

 

24

--------------------------------------------------------------------------------


 

Account Number

 

Institution

 

 

 

12332-16428

 

Bank of America

50068675

 

Bank of America

50113869

 

Bank of America

491156345

 

Fidelity Investments

85046010

 

State Street Bank

10664800

 

Wells Fargo Bank

99002982

 

State Street Bank

 


(C)                                  WITHIN 60 DAYS OF THE CLOSING DATE, AGENT
SHALL HAVE RECEIVED WRITTEN CONFIRMATION FROM THE BORROWERS THAT CONTROL
AGREEMENTS HAVE BEEN OBTAINED ON THE FOLLOWING DEPOSIT ACCOUNTS:


 

Account Number

 

Institution

 

 

 

4173297425

 

Wells Fargo Bank

4125946818

 

Wells Fargo Bank

 

(d)           executed Mortgages and environmental indemnity agreements, in form
and substance satisfactory to Agent, that encumber (as to the Mortgages) and
pertain to (as to the environmental indemnity agreements) the following: (i) all
of the Real Property (other than that real property located at 1090 Industrial
Boulevard, Chippewa Falls, Wisconsin); and (ii) at Agent’s election, that real
property located at 1090 Industrial Boulevard, Chippewa Falls, Wisconsin. 
Borrowers acknowledge that their delivery to Agent of the documents described in
this Section 3.6(d) does not, by itself, result in such Real Property
constituting Real Property Collateral for purposes of computing the Borrowing
Base.

 

3.7                                 Conditional Waiver.

 


(A)                                  AGENT GRANTS TO BORROWERS A LIMITED
CONDITIONAL ONE-TIME WAIVER OF THE DESIGNATED EVENT OF DEFAULT; PROVIDED,
HOWEVER, THAT SUCH WAIVER SHALL, IMMEDIATELY, AUTOMATICALLY AND WITHOUT NOTICE
TO BORROWERS OR ANY OTHER PERSON, BE REVOKED IF EITHER OF THE FOLLOWING SHALL
OCCUR:


 

(I)                                     THE FIRST COMPLIANCE CERTIFICATE IS NOT
DELIVERED ON ITS DUE DATE; OR

 

(II)                                  THE FIRST COMPLIANCE CERTIFICATE REPORTS
EBITDA OF LESS THAN <$27,195,000>.

 


(B)                                 IF BORROWERS DELIVER TO AGENT THE FIRST
COMPLIANCE CERTIFICATE IN COMPLIANCE WITH SECTION 5.3 AND SUCH FIRST COMPLIANCE
CERTIFICATE REFLECTS EBITDA OF GREATER THAN OR EQUAL TO <$27,195,000>, THEN
AGENT’S WAIVER OF THE DESIGNATED EVENT OF DEFAULT SHALL BE PERMANENT.


 


(C)                                  THE WAIVER SET FORTH IN THIS SECTION 3.7 IS
NOT A WAIVER OF ANY SUBSEQUENT DEFAULT OR EVENT OF DEFAULT OF THE SAME
PROVISIONS OF THIS AGREEMENT, NOR IS IT A WAIVER OF ANY OTHER CURRENT OR FUTURE
EVENT OF DEFAULT.  AGENT IS NOT OBLIGATED TO PROVIDE THIS OR ANY OTHER WAIVER OF
ITS RIGHTS UNDER THE LOAN DOCUMENTS.


 

4.                                       REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making

 

25

--------------------------------------------------------------------------------


 

of each Advance (or other extension of credit) made thereafter, as though made
on and as of the date of such Advance (or other extension of credit) (except to
the extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

4.1                                 No Encumbrances.  Each Borrower has good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets and good and marketable title to, or a valid leasehold interest in, their
Real Property, in each case, free and clear of Liens except for Permitted Liens.

 

4.2                                 Eligible Accounts.  As to each Account that
is identified by a Borrower as an Eligible Account in a borrowing base report
submitted to Agent, such Account is (a) a bona fide existing payment obligation
of the applicable Account Debtors created by the sale and delivery of Inventory
or, if applicable, the rendition of services to such Account Debtors in the
ordinary course of Borrowers’ business, (b) owed to Borrowers without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation,
and (c) not excluded as ineligible by virtue of one or more of the excluding
criteria set forth in the definitions comprising Eligible Accounts.

 

4.3                                 Eligible Inventory.  As to each item of
Inventory that is identified by Administrative Borrower as Eligible Inventory in
a borrowing base report submitted to Agent, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Inventory.

 

4.4                                 Equipment.  Each material item of Equipment
of Borrowers is used or held for use in their business and is in good working
order, ordinary wear and tear and damage by casualty excepted.

 

4.5                                 Location of Inventory and Equipment.  The
Inventory and Equipment (other than vehicles or Equipment out for repair) of
Borrowers are not stored with a bailee, warehouseman, or similar party and are
located only at, or in-transit between, the locations identified on Schedule 4.5
(as such Schedule may be updated pursuant to Section 5.9).

 

4.6                                 Inventory Records.  Each Borrower keeps
correct and accurate records itemizing and describing the type, quality, and
quantity of Inventory and the book value thereof in all material respects.

 

4.7                                 State of Incorporation; Location of Chief
Executive Office; Organizational Identification Number; Commercial Tort Claims.

 


(A)  THE JURISDICTION OF ORGANIZATION OF EACH BORROWER IS SET FORTH ON
SCHEDULE 4.7(A).


 


(B)  THE CHIEF EXECUTIVE OFFICE OF EACH BORROWER IS LOCATED AT THE ADDRESS
INDICATED ON SCHEDULE 4.7(B).

 

26

--------------------------------------------------------------------------------


 


(C)  EACH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, ARE
IDENTIFIED ON SCHEDULE 4.7(C).


 


(D)  AS OF THE CLOSING DATE, BORROWERS DO NOT HOLD ANY COMMERCIAL TORT CLAIMS,
EXCEPT AS SET FORTH ON SCHEDULE 4.7(D).


 

4.8                                 Due Organization and Qualification;
Subsidiaries.

 


(A)  EACH BORROWER IS DULY ORGANIZED AND EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND QUALIFIED TO DO BUSINESS IN ANY
STATE WHERE THE FAILURE TO BE SO QUALIFIED REASONABLY COULD BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE CHANGE.


 


(B)  SET FORTH ON SCHEDULE 4.8(B), IS A COMPLETE AND ACCURATE DESCRIPTION OF THE
AUTHORIZED CAPITAL STOCK OF EACH BORROWER, BY CLASS, AND, AS OF THE CLOSING
DATE, A DESCRIPTION OF THE NUMBER OF SHARES OF EACH SUCH CLASS THAT ARE ISSUED
AND OUTSTANDING.  OTHER THAN AS DESCRIBED ON SCHEDULE 4.8(B), THERE ARE NO
SUBSCRIPTIONS, OPTIONS, WARRANTS, OR CALLS RELATING TO ANY SHARES OF EACH
BORROWER’S CAPITAL STOCK, INCLUDING ANY RIGHT OF CONVERSION OR EXCHANGE UNDER
ANY OUTSTANDING SECURITY OR OTHER INSTRUMENT.  NO BORROWER IS SUBJECT TO ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR
RETIRE ANY SHARES OF ITS CAPITAL STOCK OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY OF ITS CAPITAL STOCK.


 


(C)  SET FORTH ON SCHEDULE 4.8(C), IS, A COMPLETE AND ACCURATE LIST OF EACH
BORROWER’S DIRECT AND INDIRECT SUBSIDIARIES, SHOWING: (I) THE JURISDICTION OF
THEIR ORGANIZATION, (II) THE NUMBER OF SHARES OF EACH CLASS OF COMMON AND
PREFERRED STOCK AUTHORIZED FOR EACH OF SUCH SUBSIDIARIES, AND (III) THE NUMBER
AND THE PERCENTAGE OF THE OUTSTANDING SHARES OF EACH SUCH CLASS OWNED DIRECTLY
OR INDIRECTLY BY THE APPLICABLE BORROWER.  ALL OF THE OUTSTANDING CAPITAL STOCK
OF EACH SUCH SUBSIDIARY HAS BEEN VALIDLY ISSUED AND IS FULLY PAID AND
NON-ASSESSABLE.


 

4.9                                 Due Authorization; No Conflict.

 


(A)  AS TO EACH BORROWER, THE EXECUTION, DELIVERY, AND PERFORMANCE BY SUCH
BORROWER OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH BORROWER.


 


(B)  AS TO EACH BORROWER, THE EXECUTION, DELIVERY, AND PERFORMANCE BY SUCH
BORROWER OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY
DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION OF FEDERAL, STATE, OR LOCAL LAW OR
REGULATION APPLICABLE TO ANY BORROWER, THE GOVERNING DOCUMENTS OF ANY BORROWER,
OR ANY ORDER, JUDGMENT, OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY
BINDING ON ANY BORROWER, (II) CONFLICT WITH, RESULT IN A BREACH OF, OR
CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY
MATERIAL CONTRACTUAL OBLIGATION OF ANY BORROWER, (III) RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN OF ANY NATURE WHATSOEVER UPON ANY PROPERTIES
OR ASSETS OF BORROWER, OTHER THAN PERMITTED LIENS, OR (IV) REQUIRE ANY APPROVAL
OF ANY BORROWER’S INTEREST HOLDERS OR ANY APPROVAL OR CONSENT OF ANY PERSON
UNDER ANY MATERIAL CONTRACTUAL OBLIGATION OF ANY BORROWER, OTHER THAN CONSENTS
OR APPROVALS THAT HAVE BEEN OBTAINED AND THAT ARE STILL IN FORCE AND EFFECT.


 


(C)  OTHER THAN THE FILING OF FINANCING STATEMENTS, AND THE RECORDATION OF THE
MORTGAGE, THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH BORROWER OF THIS
AGREEMENT AND THE

 

27

--------------------------------------------------------------------------------


 

other Loan Documents to which such Borrower is a party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than consents or approvals
that have been obtained and that are still in force and effect.


 


(D)  AS TO EACH BORROWER, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
SUCH BORROWER IS A PARTY, AND ALL OTHER DOCUMENTS CONTEMPLATED HEREBY AND
THEREBY, WHEN EXECUTED AND DELIVERED BY SUCH BORROWER WILL BE THE LEGALLY VALID
AND BINDING OBLIGATIONS OF SUCH BORROWER, ENFORCEABLE AGAINST SUCH BORROWER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY
EQUITABLE PRINCIPLES OR BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


(E)  THE AGENT’S LIENS ARE VALIDLY CREATED, PERFECTED (TO THE EXTENT THAT
PERFECTION CAN BE EFFECTED BY THE MEASURES REQUIRED TO BE TAKEN UNDER THE LOAN
DOCUMENTS FOR SUCH PURPOSE), AND FIRST PRIORITY LIENS, SUBJECT ONLY TO PERMITTED
LIENS.


 

4.10                           Litigation.  Other than those matters disclosed
on Schedule 4.10 or in Parent’s filings with the Securities and Exchange
Commission, there are no material actions, suits, or proceedings pending or, to
the best knowledge of Borrowers, threatened against Borrowers, or any of their
Subsidiaries, as applicable, except for (a) matters that are fully covered by
insurance (subject to customary deductibles) and (b) matters arising after the
Closing Date that, if decided adversely to Borrowers, or any of their
Subsidiaries, as applicable, reasonably could not be expected to result in a
Material Adverse Change.

 

4.11                           No Material Adverse Change.  All consolidated
financial statements of Parent that have been delivered by Borrowers to the
Lender Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Parent’s consolidated financial condition as of the date thereof and results of
operations for the period then ended.  There has not been a Material Adverse
Change with respect to Borrowers since the date of the latest consolidated
financial statements submitted to Agent on or before the Closing Date.

 

4.12                           Fraudulent Transfer.

 


(A)  EACH BORROWER IS SOLVENT.


 


(B)  NO TRANSFER OF PROPERTY IS BEING MADE BY ANY BORROWER AND NO OBLIGATION IS
BEING INCURRED BY ANY BORROWER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITH THE INTENT TO HINDER, DELAY,
OR DEFRAUD EITHER PRESENT OR FUTURE CREDITORS OF BORROWERS.


 

4.13                           Employee Benefits.  Except as set forth on
Schedule 4.13, none of Borrowers or any of their ERISA Affiliates maintains or
contributes to any Benefit Plan or Multiemployer Plan.  Each of Borrowers and
their ERISA Affiliates have satisfied the minimum funding standards of ERISA and
the IRC with respect to each Benefit Plan to which it is obligated to contribute
and has made all contributions required under the terms of each Multiemployer
Plan to which it is obligated to contribute.  No ERISA Event has occurred nor
has any other event

 

28

--------------------------------------------------------------------------------


 

occurred that may result in an ERISA Event that reasonably could be expected to
result in a Material Adverse Change.  None of Borrowers or any of their ERISA
Affiliates is required to provide security to any Benefit Plan under
Section 401(a)(29) of the IRC.

 

4.14                           Environmental Condition.  Except as set forth on
Schedule 4.14, and except for other matters that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Change: (a) to Borrowers’
knowledge, none of Borrowers’ properties or assets has ever been used by
Borrowers, or by previous owners or operators in the disposal of, or to produce,
store, handle, treat, release, or transport, any Hazardous Materials, where such
use, production, storage, handling, treatment, release or transport was in
violation, in any material respect, of any applicable Environmental Law, (b) to
Borrowers’ knowledge, none of Borrowers’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) none of Borrowers have
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by Borrowers, and (d)
none of Borrowers have received a summons, citation, notice, or directive from
the United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by any Borrower resulting
in the releasing or disposing of Hazardous Materials into the environment.

 

4.15                           Intellectual Property.

 


(A)  EACH BORROWER OWNS OR HAS A RIGHT TO USE ALL INTELLECTUAL PROPERTY
COLLATERAL THAT IS NECESSARY TO THE CONDUCT OF ITS BUSINESS AS CURRENTLY
CONDUCTED.  ATTACHED HERETO AS SCHEDULE 4.15 (AS UPDATED SEMI-ANNUALLY) IS A
TRUE, CORRECT, AND COMPLETE LISTING OF PATENTS, COPYRIGHTS AND TRADEMARKS AS TO
WHICH EACH BORROWER IS THE OWNER OR IS AN EXCLUSIVE LICENSEE (COLLECTIVELY,
“SCHEDULED INTELLECTUAL PROPERTY COLLATERAL”).


 


(B)  EXCEPT AS SET FORTH IN SCHEDULE 4.15:


 

(I)                                     EACH BORROWER IS THE SOLE OWNER OR IS AN
EXCLUSIVE LICENSEE OF ITS SCHEDULED INTELLECTUAL PROPERTY COLLATERAL, FREE AND
CLEAR OF ANY LIEN (OTHER THAN IN FAVOR OF AGENT, FOR THE BENEFIT OF LENDER GROUP
AND THE BANK PRODUCT PROVIDER OR ANY PERMITTED LIEN) WITHOUT THE PAYMENT OF ANY
MONIES OR ROYALTY EXCEPT WITH RESPECT TO OFF-THE-SHELF SOFTWARE;

 

(II)                                  EACH BORROWER HAS TAKEN, AND WILL CONTINUE
TO TAKE, ALL ACTIONS WHICH ARE NECESSARY OR ADVISABLE TO ACQUIRE AND PROTECT ITS
SCHEDULED INTELLECTUAL PROPERTY COLLATERAL, CONSISTENT WITH PRUDENT COMMERCIAL
PRACTICES AND SUCH BORROWER’S BUSINESS JUDGMENT, INCLUDING: (X) REGISTERING ALL
COPYRIGHTS INCLUDED WITHIN THE SCHEDULED INTELLECTUAL PROPERTY COLLATERAL WHICH,
IN SUCH BORROWER’S BUSINESS JUDGMENT, ARE OF SUFFICIENT VALUE TO MERIT SUCH
TREATMENT, IN THE U.S. COPYRIGHT OFFICE, AND (Y) REGISTERING ALL PATENTS AND
TRADEMARKS INCLUDED WITHIN THE SCHEDULED INTELLECTUAL PROPERTY COLLATERAL WHICH,
IN SUCH BORROWER’S BUSINESS JUDGMENT, ARE OF SUFFICIENT VALUE TO MERIT SUCH
TREATMENT, IN THE UNITED STATES PATENT AND TRADEMARK OFFICE;

 

(III)                               EACH BORROWER’S RIGHTS IN THE SCHEDULED
INTELLECTUAL PROPERTY COLLATERAL ARE VALID AND ENFORCEABLE;

 

29

--------------------------------------------------------------------------------


 

(IV)                              NO BORROWER HAS RECEIVED ANY MATERIAL DEMAND,
CLAIM, NOTICE OR INQUIRY FROM ANY PERSON IN RESPECT OF THE SCHEDULED
INTELLECTUAL PROPERTY COLLATERAL WHICH CHALLENGES, THREATENS TO CHALLENGE OR
INQUIRIES AS TO WHETHER THERE IS ANY BASIS TO CHALLENGE, THE VALIDITY OF, THE
RIGHTS OF BORROWERS IN OR THE RIGHT OF BORROWERS TO USE, ANY SUCH SCHEDULED
INTELLECTUAL PROPERTY COLLATERAL, AND BORROWERS KNOW OF NO BASIS FOR ANY SUCH
CHALLENGE;

 

(V)                                 BORROWERS HAVE NOT RECEIVED ANY FORMAL
WRITTEN NOTICE OF ANY VIOLATION OR INFRINGEMENT OF ANY PROPRIETARY RIGHTS OF ANY
OTHER PERSON THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE;

 

(VI)                              EXCEPT ON AN ARM’S-LENGTH BASIS FOR VALUE AND
OTHER COMMERCIALLY REASONABLE TERMS, BORROWERS HAVE NOT GRANTED ANY LICENSE WITH
RESPECT TO ANY SCHEDULED INTELLECTUAL PROPERTY COLLATERAL TO ANY PERSON OTHER
THAN THAT SCHEDULED INTELLECTUAL PROPERTY COLLATERAL THAT BORROWERS HAVE MADE
AVAILABLE TO THE “OPEN SOURCE COMMUNITY”; AND

 

(VII)                           BORROWERS ARE NOT PURSUING ANY CLAIMS OR CAUSES
OF ACTIONS AGAINST ANY PERSON FOR INFRINGEMENT OF THE SCHEDULED INTELLECTUAL
PROPERTY COLLATERAL THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE CHANGE.

 

4.16                           Leases.  Borrowers enjoy peaceful and undisturbed
possession under all leases of Equipment and Real Property material to their
business and to which they are parties or under which they are operating and all
of such material leases are valid and subsisting and no material default by
Borrowers or their Subsidiaries exists under any of them.

 

4.17                           Deposit Accounts and Securities Accounts.  Set
forth on Schedule 4.17 as of the Closing Date is a listing of all of Borrowers’
domestic Deposit Accounts and Securities Accounts, including, with respect to
each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.  Each of the Deposit Accounts and Securities
Accounts set forth on Schedule 4.17 is the subject of a Control Agreement.

 

4.18                           Complete Disclosure.  All factual information
(taken as a whole) furnished by or on behalf of Borrowers in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Borrowers in writing to Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.  On the Closing Date, the Closing Date Projections represent, and as
of the date on which any other Projections are delivered to Agent, such
additional Projections represent Parent’s good faith estimate of its
consolidated future performance for the periods covered thereby. 
Notwithstanding anything in any Loan Document to the contrary, Borrowers make no
representation or warranty for any purpose, including Section 7.9 hereof,  as to
any projection or forecast of results or other forward looking statement set
forth in any Projection, in the Closing Date Projections or otherwise in any
document or statement delivered or made to the Agent or

 

30

--------------------------------------------------------------------------------


 

any Lender other than, in the case of any such projection, forecast or forward
looking statement, that Borrowers had a good faith belief at the time of such
delivery that such projection, forecast or forward looking statement was
reasonably supported based on the assumptions described in connection therewith
at the time of such delivery.

 

4.19                           Indebtedness.  Set forth on Schedule 4.19 is a
true and complete list of all Indebtedness of each Borrower outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness as of the Closing Date.

 

4.20                           Classified Material.  The Classified Material is
not necessary to and will not otherwise prohibit or impede the Lender Group’s
enforcement rights related to any Collateral (except for non-material amounts of
books and records and Equipment which may contain Classified Material).

 

5.               AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers shall do all of
the following (provided, however, that only Administrative Borrower is required
to comply with Section 5.2 and Section 5.3, in each case on behalf of itself and
the other Borrower):

 

5.1                                 Accounting System.  Maintain a system of
accounting that enables Borrowers to produce financial statements in accordance
with GAAP and maintain records pertaining to the Collateral that contain
information as from time to time reasonably may be requested by Agent. 
Borrowers also shall keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to Inventory.

 

5.2                                 Collateral Reporting.  Provide Agent (and if
so requested by Agent, with copies for each Lender) with each of the reports set
forth on Schedule 5.2 at the times specified therein.  In addition, each
Borrower agrees to reasonably cooperate fully with Agent to maintain a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth above.

 

5.3                                 Financial Statements, Reports,
Certificates.  Deliver to Agent, with copies to each Lender, each of the
financial statements, reports, or other items set forth on Schedule 5.3 at the
time specified herein.  (In connection therewith, at no time shall Silicon
Graphics Federal, Inc. have a fiscal year end that differs from that of Parent.)

 

5.4                                 [Intentionally Omitted].

 

5.5                                 Inspection.  Permit Agent, each Lender, and
each of their duly authorized representatives or agents to visit any of its
properties and inspect any of its assets or books and records, to examine and
make copies of its books and records, and to discuss its affairs, finances, and
accounts with, its officers and employees at such reasonable times and intervals
as Agent or any such Lender may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Administrative Borrower.

 

31

--------------------------------------------------------------------------------


 

5.6                                 Maintenance of Properties.  Maintain and
preserve all of their properties which are necessary or useful in the proper
conduct to their business in good working order and condition, ordinary wear,
tear, and casualty excepted (and except where the failure to do so could not be
reasonably expected to result in a Material Adverse Change), and comply in all
material respects at all times with the provisions of all material leases to
which it is a party as lessee, so as to prevent any material loss or forfeiture
thereof or thereunder.

 

5.7                                 Taxes.  Cause all material assessments and
taxes, whether real, personal, or otherwise, due or payable by, or imposed,
levied, or assessed against Borrowers, or any of their respective assets to be
paid in full, before delinquency or before the expiration of any extension
period, except to the extent that the validity of such assessment or tax shall
be the subject of a Permitted Protest.  Borrowers will make timely payment or
deposit of all material tax payments and withholding taxes required of them by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Agent with proof reasonably satisfactory to Agent indicating that the
applicable Borrower has made such payments or deposits.

 

5.8                                 Insurance.

 


(A)  AT BORROWERS’ EXPENSE, MAINTAIN INSURANCE RESPECTING THEIR ASSETS WHEREVER
LOCATED, COVERING LOSS OR DAMAGE BY FIRE, THEFT, EXPLOSION, AND ALL OTHER
HAZARDS AND RISKS AS ORDINARILY ARE INSURED AGAINST BY OTHER PERSONS ENGAGED IN
THE SAME OR SIMILAR BUSINESSES.  BORROWERS ALSO SHALL MAINTAIN BUSINESS
INTERRUPTION, PUBLIC LIABILITY, AND PRODUCT LIABILITY INSURANCE, AS WELL AS
INSURANCE AGAINST LARCENY AND EMBEZZLEMENT.  ALL SUCH POLICIES OF INSURANCE
SHALL BE IN SUCH AMOUNTS AS ARE ORDINARILY MAINTAINED BY PERSONS ENGAGED IN THE
SAME OR SIMILAR BUSINESSES AND WITH SUCH INSURANCE COMPANIES AS ARE REASONABLY
SATISFACTORY TO AGENT.  OTHER THAN BUSINESS INTERRUPTION INSURANCE POLICIES,
BORROWERS SHALL DELIVER OR HAS DELIVERED CERTIFICATES OF INSURANCE EVIDENCING
ALL REQUIRED COVERAGES TO AGENT WITH AN ENDORSEMENT NAMING AGENT AS LOSS PAYEE
(UNDER A SATISFACTORY LENDER’S LOSS PAYABLE ENDORSEMENT) OR ADDITIONAL INSURED,
AS APPROPRIATE.  EACH CERTIFICATE OF INSURANCE OR ENDORSEMENT SHALL CONTAIN A
CLAUSE REQUIRING THE INSURER TO GIVE NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE
TO AGENT IN THE EVENT OF CANCELLATION OF THE POLICY FOR ANY REASON WHATSOEVER.


 


(B)  ADMINISTRATIVE BORROWER SHALL GIVE AGENT PROMPT NOTICE OF ANY LOSS OF THE
COLLATERAL EXCEEDING $250,000 COVERED BY SUCH INSURANCE.  BORROWERS SHALL HAVE
THE EXCLUSIVE RIGHT TO ADJUST ANY SUCH LOSSES PAYABLE UNDER ANY SUCH INSURANCE
POLICIES WHICH ARE LESS THAN $250,000.  IN THE CASE OF ANY LOSSES OF THE
COLLATERAL PAYABLE UNDER SUCH INSURANCE EXCEEDING $250,000, TO THE EXTENT
PERMITTED UNDER SUCH INSURANCE POLICIES, AGENT SHALL HAVE THE EXCLUSIVE RIGHT TO
ADJUST ANY LOSSES PAYABLE UNDER ANY SUCH INSURANCE POLICIES (OTHER THAN BUSINESS
INTERRUPTION INSURANCE POLICIES), WITHOUT ANY LIABILITY TO BORROWERS WHATSOEVER
IN RESPECT OF SUCH ADJUSTMENTS.  ANY MONIES RECEIVED AS PAYMENT FOR ANY LOSS
UNDER ANY INSURANCE POLICY MENTIONED ABOVE (OTHER THAN LIABILITY OR BUSINESS
INTERRUPTION INSURANCE POLICIES) OR AS PAYMENT OF ANY AWARD OR COMPENSATION FOR
CONDEMNATION OR TAKING BY EMINENT DOMAIN OF COLLATERAL, SHALL BE PAID OVER TO
AGENT TO BE APPLIED AT THE OPTION OF THE REQUIRED LENDERS EITHER TO THE
PREPAYMENT OF THE OBLIGATIONS OR TO BE DISBURSED TO ADMINISTRATIVE BORROWER
UNDER STAGED PAYMENT TERMS REASONABLY SATISFACTORY TO THE REQUIRED LENDERS FOR
APPLICATION TO THE COST OF REPAIRS, REPLACEMENTS, RESTORATIONS OR
REIMBURSEMENTS; PROVIDED, HOWEVER, THAT, WITH RESPECT TO

 

32

--------------------------------------------------------------------------------


 


ANY SUCH MONIES IN AN AGGREGATE AMOUNT DURING ANY 12 CONSECUTIVE MONTH PERIOD
NOT IN EXCESS OF $250,000, SO LONG AS (A) NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND IS CONTINUING, (B) ADMINISTRATIVE BORROWER SHALL HAVE GIVEN
LENDER PRIOR WRITTEN NOTICE OF THE BORROWERS INTENTION TO APPLY SUCH MONIES TO
THE COSTS OF REPAIRS, REPLACEMENT, OR RESTORATION OF THE PROPERTY WHICH IS THE
SUBJECT OF THE LOSS, DESTRUCTION, OR TAKING BY CONDEMNATION, (C) THE MONIES ARE
HELD IN A CASH COLLATERAL ACCOUNT IN WHICH LENDER HAS A PERFECTED FIRST-PRIORITY
SECURITY INTEREST, AND (D) BORROWERS COMPLETE SUCH REPAIRS, REPLACEMENTS, OR
RESTORATION WITHIN 180 DAYS AFTER THE INITIAL RECEIPT OF SUCH MONIES, BORROWERS
SHALL HAVE THE OPTION TO APPLY SUCH MONIES TO THE COSTS OF REPAIRS, REPLACEMENT,
OR RESTORATION OF THE PROPERTY WHICH IS THE SUBJECT OF THE LOSS, DESTRUCTION, OR
TAKING BY CONDEMNATION UNLESS AND TO THE EXTENT THAT SUCH APPLICABLE PERIOD
SHALL HAVE EXPIRED WITHOUT SUCH REPAIRS, REPLACEMENTS, OR RESTORATION BEING
MADE, IN WHICH CASE, ANY AMOUNTS REMAINING IN THE CASH COLLATERAL ACCOUNT SHALL
BE PAID TO AGENT AND APPLIED AS SET FORTH ABOVE.


 

5.9                                 Location of Threshold Inventory and
Threshold Equipment.  Keep the Threshold Inventory and Threshold Equipment only
at the locations identified on Schedule 4.5 or in transit from one such location
to another; provided, however, that Administrative Borrower may amend
Schedule 4.5 so long as such amendment occurs by written notice to Agent not
less than 30 days prior to the date on which such Inventory or Equipment is
moved to such new location , so long as such new location is within the
continental United States, and so long as, at the time of such written
notification, if such location is not owned by a Borrower, the applicable
Borrower provides Agent a Collateral Access Agreement with respect thereto.

 

5.10                           Compliance with Laws.  Comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

5.11                           Leases.  Pay when due all rents and other amounts
payable under any material leases to which any Borrower is a party or by which
any Borrower’s properties and assets are bound, unless the failure to pay such
amounts would not, individually or in the aggregate, result in and reasonably
could not be expected to result in a Material Adverse Change or a Lien other
than a Permitted Lien.

 

5.12                           Existence.  At all times preserve and keep in
full force and effect each Borrower’s valid existence and good standing and any
rights and franchises, in each case, material to their businesses.

 

5.13                           Environmental.

 


(A)  KEEP ANY PROPERTY EITHER OWNED OR OPERATED BY ANY BORROWER FREE OF ANY
ENVIRONMENTAL LIENS OR POST BONDS OR OTHER FINANCIAL ASSURANCES SUFFICIENT TO
SATISFY THE OBLIGATIONS OR LIABILITY EVIDENCED BY SUCH ENVIRONMENTAL LIENS, (B)
COMPLY, IN ALL MATERIAL RESPECTS, WITH ENVIRONMENTAL LAWS AND PROVIDE TO AGENT
DOCUMENTATION OF SUCH COMPLIANCE WHICH AGENT REASONABLY REQUESTS, (C) PROMPTLY
NOTIFY AGENT OF ANY RELEASE OF A HAZARDOUS MATERIAL IN ANY REPORTABLE QUANTITY
FROM OR ONTO PROPERTY OWNED OR OPERATED BY ANY BORROWER AND TAKE ANY REMEDIAL
ACTIONS REQUIRED TO ABATE SAID RELEASE OR OTHERWISE TO COME INTO COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAW, AND (D) PROMPTLY, BUT IN ANY EVENT WITHIN 5

 

33

--------------------------------------------------------------------------------


 


DAYS OF ITS RECEIPT THEREOF, PROVIDE AGENT WITH WRITTEN NOTICE OF ANY OF THE
FOLLOWING:  (I) NOTICE THAT AN ENVIRONMENTAL LIEN HAS BEEN FILED AGAINST ANY OF
THE REAL OR PERSONAL PROPERTY OF ANY BORROWER THAT IS NOT A PERMITTED LIEN, (II)
COMMENCEMENT OF ANY ENVIRONMENTAL ACTION OR NOTICE THAT AN ENVIRONMENTAL ACTION
WILL BE FILED AGAINST ANY BORROWER WHICH COULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE, AND (III) NOTICE OF A VIOLATION, CITATION, OR OTHER
ADMINISTRATIVE ORDER WHICH REASONABLY COULD BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE CHANGE.


 

5.14                           Disclosure Updates.  Promptly and in no event
later than 5 Business Days after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished to the Lender Group
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the facts and circumstances in which such
statement was made or known by any Borrower to exist at the time such statement
was made.

 

5.15                           Control Agreements.  Take all reasonable steps in
order for Agent to obtain control in accordance with Sections 8-106, 9-104,
9-105, 9-106, and 9-107 of the Code with respect to (subject to the proviso
contained in Section 6.12) all of its domestic Securities Accounts, domestic
Deposit Accounts, electronic chattel paper, investment property, and letter of
credit rights.

 

5.16                           Assignment of Proceeds.  Execute and deliver to
Agent any and all additional documents that Agent may request in its Permitted
Discretion, in form and substance reasonably satisfactory to Agent, providing
for the assignment of all proceeds to Agent arising from any license or royalty
agreement entered into by any Borrower with respect to such Borrower’s General
Intangibles.

 

5.17                           Employee Benefits.

 


(A)  DELIVER TO AGENT:  (I) PROMPTLY, AND IN ANY EVENT WITHIN 10 BUSINESS DAYS
AFTER BORROWERS KNOW OR HAVE REASON TO KNOW THAT AN ERISA EVENT HAS OCCURRED
THAT REASONABLY COULD BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE, A
WRITTEN STATEMENT OF THE CHIEF FINANCIAL OFFICER OF SUCH BORROWER DESCRIBING
SUCH ERISA EVENT AND ANY ACTION THAT IS BEING TAKING WITH RESPECT THERETO BY
BORROWERS OR ERISA AFFILIATE, AND ANY ACTION TAKEN OR THREATENED BY THE IRS,
DEPARTMENT OF LABOR, OR PBGC.  BORROWERS SHALL BE DEEMED TO KNOW ALL FACTS KNOWN
BY THE ADMINISTRATOR OF ANY BENEFIT PLAN OF WHICH IT IS THE PLAN SPONSOR, (II)
PROMPTLY, AND IN ANY EVENT WITHIN THREE BUSINESS DAYS AFTER THE FILING THEREOF
WITH THE IRS, A COPY OF EACH FUNDING WAIVER REQUEST FILED WITH RESPECT TO ANY
BENEFIT PLAN AND ALL COMMUNICATIONS RECEIVED BY BORROWERS OR, TO THE KNOWLEDGE
OF BORROWERS, ANY ERISA AFFILIATE WITH RESPECT TO SUCH REQUEST, AND (III)
PROMPTLY, AND IN ANY EVENT WITHIN THREE BUSINESS DAYS AFTER RECEIPT BY BORROWERS
OR, TO THE KNOWLEDGE OF BORROWERS, ANY ERISA AFFILIATE, OF THE PBGC’S INTENTION
TO TERMINATE A BENEFIT PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER A
BENEFIT PLAN, COPIES OF EACH SUCH NOTICE.


 

(b)  Cause to be delivered to Agent, upon Agent’s request, each of the
following:  (i) a copy of each Plan (or, where any such plan is not in writing,
complete description thereof) (and if applicable, related trust agreements or
other funding instruments) and all amendments thereto, all material written
interpretations thereof and material written

 

34

--------------------------------------------------------------------------------


 

descriptions thereof that have been distributed to employees or former employees
of Borrowers; (ii) the most recent determination letter issued by the IRS with
respect to each Benefit Plan; (iii) for the three most recent Plan years, annual
reports on Form 5500 Series required to be filed with any governmental agency
for each Benefit Plan; (iv) all actuarial reports prepared for the last three
Plan years for each Benefit Plan; (v) a listing of all Multiemployer Plans, with
the aggregate amount of the most recent annual contributions required to be made
by Borrowers or any ERISA Affiliate to each such plan and copies of the
collective bargaining agreements requiring such contributions; (vi) any
information that has been provided to Borrowers or any ERISA Affiliate regarding
withdrawal liability under any Multiemployer Plan; and (vii) the aggregate
amount of the most recent annual payments made to former employees of Borrower
or its Subsidiaries under any Retiree Health Plan.

 

6.               NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will not to do any
of the following:

 

6.1                                 Indebtedness.  Create, incur, assume, suffer
to exist, guarantee, or otherwise become or remain, directly or indirectly,
liable with respect to any Indebtedness, except:

 


(A)  INDEBTEDNESS EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
TOGETHER WITH INDEBTEDNESS OWED TO UNDERLYING ISSUERS WITH RESPECT TO UNDERLYING
LETTERS OF CREDIT,


 


(B)  INDEBTEDNESS SET FORTH ON SCHEDULE 4.19 ,


 


(C)  PERMITTED PURCHASE MONEY INDEBTEDNESS,


 


(D)  ADVANCES, GUARANTIES, CAPITAL CONTRIBUTIONS AND OTHER INVESTMENTS MADE TO
AFFILIATES IN THE ORDINARY COURSE OF BUSINESS,


 


(E)  OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING NOT TO EXCEED $50,000,000,


 


(F)  REFINANCINGS, RENEWALS, OR EXTENSIONS OF INDEBTEDNESS PERMITTED UNDER
CLAUSES (B) THROUGH (E) OF THIS SECTION 6.1 OR THIS 6.1(F) (AND CONTINUANCE OR
RENEWAL OF ANY PERMITTED LIENS ASSOCIATED THEREWITH) SO LONG AS: (I) SUCH
REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT RESULT IN AN INCREASE IN THE
PRINCIPAL AMOUNT OF, OR INTEREST RATE WITH RESPECT TO, THE INDEBTEDNESS SO
REFINANCED, RENEWED, OR EXTENDED OR ADD ONE OR MORE BORROWERS AS LIABLE WITH
RESPECT THERETO IF SUCH ADDITIONAL BORROWERS WERE NOT LIABLE WITH RESPECT TO THE
ORIGINAL INDEBTEDNESS, (II) SUCH REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT
RESULT IN A SHORTENING OF THE AVERAGE WEIGHTED MATURITY OF THE INDEBTEDNESS SO
REFINANCED, RENEWED, OR EXTENDED, NOR ARE THEY ON TERMS OR CONDITIONS, THAT,
TAKEN AS A WHOLE, ARE MATERIALLY MORE BURDENSOME OR RESTRICTIVE TO THE
APPLICABLE BORROWER, (III) IF THE INDEBTEDNESS THAT IS REFINANCED, RENEWED, OR
EXTENDED WAS SUBORDINATED IN RIGHT OF PAYMENT TO THE OBLIGATIONS, THEN THE TERMS
AND CONDITIONS OF THE REFINANCING, RENEWAL, OR EXTENSION INDEBTEDNESS MUST
INCLUDE SUBORDINATION TERMS AND CONDITIONS THAT ARE AT LEAST AS

 

35

--------------------------------------------------------------------------------


 


FAVORABLE TO THE LENDER GROUP AS THOSE THAT WERE APPLICABLE TO THE REFINANCED,
RENEWED, OR EXTENDED INDEBTEDNESS, AND (IV) THE INDEBTEDNESS THAT IS REFINANCED,
RENEWED, OR EXTENDED IS NOT RECOURSE TO ANY PERSON THAT IS LIABLE ON ACCOUNT OF
THE OBLIGATIONS OTHER THAN THOSE PERSONS WHICH WERE OBLIGATED WITH RESPECT TO
THE INDEBTEDNESS THAT WAS REFINANCED, RENEWED, OR EXTENDED,


 


(G)  ENDORSEMENT OF INSTRUMENTS OR OTHER PAYMENT ITEMS FOR DEPOSIT, AND


 


(H)  INDEBTEDNESS COMPRISING PERMITTED INVESTMENTS.


 

6.2                                 Liens.  Create, incur, assume, or suffer to
exist, directly or indirectly, any Lien on or with respect to any of its assets
located within the United States, of any kind, whether now owned or hereafter
acquired, or any income or profits therefrom, except for Permitted Liens
(including Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is refinanced, renewed, or extended under Section 6.1(f)
and so long as the replacement Liens only encumber those assets that secured the
refinanced, renewed, or extended Indebtedness).

 

6.3                                 Restrictions on Fundamental Changes.

 


(A)  ENTER INTO ANY MERGER OR CONSOLIDATION (OTHER THAN A MERGER OR
CONSOLIDATION IN WHICH A BORROWER IS THE SURVIVING ENTITY AND THAT IS OTHERWISE
PERMITTED IN SECTION 6.13), REORGANIZATION OR RECAPITALIZATION NOT OTHERWISE
PERMITTED UNDER THE LOAN DOCUMENTS, OR RECLASSIFY ITS STOCK OTHER THAN PURSUANT
TO THE TERMS OF SUCH STOCK;


 


(B)  LIQUIDATE, WIND UP, OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION),


 


(C)  CONVEY, SELL, LEASE, LICENSE, ASSIGN, TRANSFER, OR OTHERWISE DISPOSE OF, IN
ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS, OR


 


(D)  OTHER THAN PERMITTED DISPOSITIONS, SUSPEND OR GO OUT OF A SUBSTANTIAL
PORTION OF ITS OR THEIR BUSINESS.


 

6.4                                 Disposal of Assets.  Other than Permitted
Dispositions, convey, sell, lease, license, assign, transfer, or otherwise
dispose of any of the assets of any Borrower.

 

6.5                                 Change Name.  Change any Borrower’s name,
organizational identification number, state of organization, or organizational
identity; provided, however, that a Borrower may change its name upon at least
30 days’ prior written notice by Administrative Borrower to Agent of such change
and so long as, at the time of such written notification, such Borrower provides
any financing statements necessary to perfect and continue perfected the Agent’s
Liens.

 

6.6                                 Nature of Business.  Make any change in the
principal nature of their business.

 

6.7                                 Prepayments and Amendments.  Except in
connection with a refinancing permitted by Section 6.1(f):

 


(A)  OPTIONALLY PREPAY, REDEEM, DEFEASE, PURCHASE, OR OTHERWISE ACQUIRE ANY
INDEBTEDNESS OF ANY BORROWER, OTHER THAN THE OBLIGATIONS IN ACCORDANCE WITH THIS
AGREEMENT,

 

36

--------------------------------------------------------------------------------


 


(B)  MAKE ANY PAYMENT ON ACCOUNT OF INDEBTEDNESS THAT HAS BEEN CONTRACTUALLY
SUBORDINATED IN RIGHT OF PAYMENT IF SUCH PAYMENT IS NOT PERMITTED AT SUCH TIME
UNDER THE SUBORDINATION TERMS AND CONDITIONS, OR


 


(C)  DIRECTLY OR INDIRECTLY, AMEND, MODIFY, ALTER, INCREASE, OR CHANGE ANY OF
THE TERMS OR CONDITIONS OF ANY AGREEMENT, INSTRUMENT, DOCUMENT, INDENTURE, OR
OTHER WRITING EVIDENCING OR CONCERNING INDEBTEDNESS PERMITTED UNDER
SECTION 6.1(B).


 

6.8                                 Change of Control.  Cause or permit,
directly or indirectly, any Change of Control.

 

6.9                                 Consignments.  Consign any of their
Inventory or sell any of their Inventory on bill and hold, sale or return, sale
on approval, or other conditional terms of sale.

 

6.10                           Distributions.  Other than distributions or
declaration and payment of dividends by a Borrower to another Borrower, make any
distribution or declare or pay any dividends (in cash or other property, other
than common Stock) on, or, except as set forth on Schedule 6.10 hereof,
purchase, acquire, redeem, or retire any of any Stock of any Borrower, of any
class, whether now or hereafter outstanding.

 

6.11                           Accounting Methods.  Materially modify or change
their fiscal year or their method of accounting (other than as may be required
to conform to GAAP) or enter into, modify, or terminate any agreement currently
existing, or at any time hereafter entered into with any third party accounting
firm or service bureau for the preparation or storage of Borrowers’ accounting
records in a manner that would result in said accounting firm or service bureau
declining to provide Agent information regarding Borrowers’ financial condition.

 

6.12                           Investments.  Except for Permitted Investments,
directly or indirectly, make or acquire any Investment, or incur any liabilities
(including contingent obligations) other than Indebtedness permitted under
Section 6.1 for or in connection with any Investment; provided, however, that
Borrowers shall not have Permitted Investments (other than in the Cash
Management Accounts) in Deposit Accounts or Securities Accounts in an aggregate
amount in excess of $500,000 at any one time unless the applicable Borrowers and
the applicable securities intermediary or bank have entered into Control
Agreements governing such Permitted Investments in order to perfect (and further
establish) the Agent’s Liens in such Permitted Investments.  Subject to the
foregoing proviso, Borrowers shall not establish or maintain any Deposit Account
or Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account.

 

6.13                           Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
any Borrower except for transactions that (a) are upon fair and reasonable
terms, and (b) are no less favorable to Borrowers, than would be obtained in an
arm’s length transaction with a non-Affiliate.

 

6.14                           Use of Proceeds.  Use the proceeds of the
Advances for any purpose other than (a) on the Closing Date, (i) to refinance in
full the outstanding principal, accrued interest, and accrued fees and expenses
owing to WFF, and (ii) to pay transactional fees, costs, and expenses incurred
in connection with this Agreement, the other Loan Documents, and the
transactions

 

37

--------------------------------------------------------------------------------


 

contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted purposes.

 

6.15                           Inventory and Equipment with Bailees.  Except as
set forth on Schedule E-1, store the Threshold Inventory or Threshold Equipment
of Borrowers at any time now or hereafter with a bailee, warehouseman, or
similar party without Agent’s prior written consent.

 

6.16                           Financial Covenants.

 


(A)  MINIMUM EBITDA.  FAIL TO MAINTAIN OR ACHIEVE EBITDA, MEASURED ON A FISCAL
QUARTER-END BASIS, OF:


 

(I)                                     SUBJECT TO CLAUSE (III) BELOW, NOT LESS
THAN THE REQUIRED AMOUNT SET FORTH IN THE FOLLOWING TABLE FOR THE APPLICABLE
PERIOD SET FORTH OPPOSITE THERETO:

 

Applicable Amount

 

Applicable Period

 

$

(21,067,000

)

For Borrowers’ fiscal quarter
ending in March 2005

 

$

11,616,000

 

For Borrowers’ fiscal quarter
ending in June 2005

 

$

-0-

 

For Borrowers’ fiscal quarter
ending in September 2005

 

$

16,873,000

 

For Borrowers’ fiscal quarter
ending in December 2005

 

$

6,674,000

 

For Borrowers’ fiscal quarter
ending in March 2006

 

$

20,654,000

 

For Borrowers’ fiscal quarter
ending in June 2006

 

 

(II)                                  SUBJECT TO CLAUSE (III) BELOW, FOR
BORROWERS’ FISCAL QUARTER ENDING IN SEPTEMBER 2006 AND FOR EACH FISCAL QUARTER
THEREAFTER MEASURED AT THE END OF EACH SUCH PERIOD, AN AMOUNT EQUAL TO THE
GREATER OF (A) ZERO AND (B) THE DIFFERENCE BETWEEN (I) THE AMOUNT OF EBITDA FOR
SUCH 3 MONTH PERIOD AS SET FORTH IN BORROWERS’ PROJECTIONS DELIVERED TO LENDER
IN ACCORDANCE WITH SECTION 5.3 AND APPROVED BY AGENT IN ITS PERMITTED
DISCRETION, AND (II) $5,000,000.

 

(III)                               NOTWITHSTANDING THE FOREGOING, BORROWERS
SHALL NOT BE REQUIRED TO COMPLY WITH SECTION 6.16(A)(I) OR (II), AS APPLICABLE,
DURING THE EBITDA WAIVER PERIOD, SO LONG AS AT ALL TIMES DURING THE EBITDA
WAIVER PERIOD:

 

(Y)                                No Default or Event of Default (other than a
Default or Event of Default arising from non-compliance with Section 6.16(a) or
(b), as applicable, for the applicable period) has occurred and is continuing;
and

 

(Z)                                The amount of Held Cash Collateral held by
Agent in accordance with Section 6.16(c) is no less than $35,000,000.

 

38

--------------------------------------------------------------------------------


 


(B)  MINIMUM GLOBAL UNRESTRICTED CASH.  FAIL TO MAINTAIN GLOBAL UNRESTRICTED
CASH OF PARENT AND ITS SUBSIDIARIES, DETERMINED ON A CONSOLIDATED BASIS, OF NO
LESS THAN $25,000,000 AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, PROVIDED,
HOWEVER, THAT BORROWERS MAY PERMIT SUCH AMOUNT TO BE REDUCED TO NO LESS THAN
$20,000,000 FOR A PERIOD OF 10 CONSECUTIVE CALENDAR DAYS DURING ANY 30-DAY
PERIOD DURING THE TERM OF THIS AGREEMENT.


 


(C)  MINIMUM HELD CASH COLLATERAL.  FAIL AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT TO CAUSE AGENT TO HOLD HELD CASH COLLATERAL IN AN AMOUNT EQUAL TO NO
LESS THAN THE AMOUNT BY WHICH THE OBLIGATIONS EXCEED THE BORROWING BASE;
PROVIDED, HOWEVER, THAT AT ALL TIMES DURING THE CONDITIONAL WAIVER PERIOD, HELD
CASH COLLATERAL SHALL BE NO LESS THAN $20,000,000.


 


(D)  CAPITAL EXPENDITURES.  MAKE CAPITAL EXPENDITURES IN ANY FISCAL QUARTER IN
EXCESS OF $10,000,000.


 

6.17                           No Transactions Prohibited Under ERISA; Unfunded
Liability. 

 


(A)  DIRECTLY OR INDIRECTLY


 

(I)                                     ENGAGE, IN ANY PROHIBITED TRANSACTION
WHICH IS REASONABLY LIKELY TO RESULT IN A CIVIL PENALTY OR EXCISE TAX DESCRIBED
IN SECTIONS 406 OF ERISA OR 4975 OF THE IRC FOR WHICH A STATUTORY OR CLASS
EXEMPTION IS NOT AVAILABLE OR A PRIVATE EXEMPTION HAS NOT BEEN PREVIOUSLY
OBTAINED FROM THE DEPARTMENT OF LABOR;

 

(II)                                  PERMIT TO EXIST WITH RESPECT TO ANY
BENEFIT PLAN ANY ACCUMULATED FUNDING DEFICIENCY (AS DEFINED IN SECTIONS 302 OF
ERISA AND 412 OF THE IRC), WHETHER OR NOT WAIVED;

 

(III)                               FAIL TO PAY TIMELY REQUIRED CONTRIBUTIONS OR
ANNUAL INSTALLMENTS DUE WITH RESPECT TO ANY WAIVED FUNDING DEFICIENCY TO ANY
BENEFIT PLAN;

 

(IV)                              TERMINATE ANY BENEFIT PLAN WHERE SUCH EVENT
WOULD RESULT IN ANY LIABILITY OF BORROWER, OR ANY ERISA AFFILIATE UNDER TITLE IV
OF ERISA WHICH WAS NOT PAID IN CONNECTION WITH SUCH TERMINATION;

 

(V)                                 FAIL TO MAKE ANY REQUIRED CONTRIBUTION OR
PAYMENT TO ANY MULTIEMPLOYER PLAN;

 

(VI)                              FAIL TO PAY ANY REQUIRED INSTALLMENT OR ANY
OTHER PAYMENT REQUIRED UNDER SECTION 412 OF THE IRC ON OR BEFORE THE DUE DATE
FOR SUCH INSTALLMENT OR OTHER PAYMENT;

 

(VII)                           AMEND A PLAN RESULTING IN AN INCREASE IN CURRENT
LIABILITY FOR THE PLAN YEAR SUCH THAT ANY OF BORROWERS OR ANY ERISA AFFILIATE IS
REQUIRED TO PROVIDE SECURITY TO SUCH PLAN UNDER SECTION 401(A)(29) OF THE IRC;
OR

 

(VIII)                        WITHDRAW FROM ANY MULTIEMPLOYER PLAN WHERE SUCH
WITHDRAWAL IS REASONABLY LIKELY TO RESULT IN ANY LIABILITY OF SUCH ENTITY UNDER
TITLE IV OF ERISA.

 

39

--------------------------------------------------------------------------------


 

which, individually or in the aggregate, results in or reasonably would be
expected to result in a claim against or liability of Borrower, any of its
Subsidiaries or any ERISA Affiliate in excess of $1,000,000.

 

7.               EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

7.1                                 If Borrowers fail to pay when due and
payable, or when declared due and payable, (a) all or any portion of the
Obligations consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 3
Business Days, or (b) all or any portion of the principal of the Obligations);

 

7.2                                 If Borrowers

 


(A)  FAIL TO PERFORM OR OBSERVE ANY COVENANT OR OTHER AGREEMENT CONTAINED IN ANY
OF SECTIONS 2.7, 5.5, 5.8, 5.12, 5.14, 5.16, AND 6.1 THROUGH 6.16 OF THIS
AGREEMENT;


 


(B)  FAIL TO PERFORM OR OBSERVE ANY COVENANT OR OTHER AGREEMENT CONTAINED IN ANY
OF SECTIONS 5.6, 5.7, 5.9, 5.10, 5.11, AND 5.15 OF THIS AGREEMENT AND SUCH
FAILURE CONTINUES FOR A PERIOD OF 10 DAYS AFTER THE EARLIER OF (I) THE DATE ON
WHICH SUCH FAILURE SHALL FIRST BECOME KNOWN TO ANY OFFICER OF ANY BORROWER OR
(II) WRITTEN NOTICE THEREOF IS GIVEN TO ADMINISTRATIVE BORROWER BY AGENT;


 


(C)  FAIL TO PERFORM ANY COVENANT OR OTHER AGREEMENT CONTAINED IN ANY OF
SECTIONS 5.1, 5.2 OR 5.3 AND SUCH FAILURE OR NEGLECT IS NOT CURED WITHIN 15 DAYS
AFTER THE DATE ON WHICH SUCH FAILURE OR NEGLECT FIRST OCCURS; OR


 


(D)  FAIL TO PERFORM OR OBSERVE ANY COVENANT OR OTHER AGREEMENT CONTAINED IN
THIS AGREEMENT, OR IN ANY OF THE OTHER LOAN DOCUMENTS; IN EACH CASE, OTHER THAN
ANY SUCH COVENANT OR AGREEMENT THAT IS THE SUBJECT OF ANOTHER PROVISION OF THIS
SECTION 7 (IN WHICH EVENT SUCH OTHER PROVISION OF THIS SECTION 7 SHALL GOVERN),
AND SUCH FAILURE CONTINUES FOR A PERIOD OF 20 DAYS AFTER THE EARLIER OF (I) THE
DATE ON WHICH SUCH FAILURE SHALL FIRST BECOME KNOWN TO ANY OFFICER OF ANY
BORROWER OR (II) WRITTEN NOTICE THEREOF IS GIVEN TO ADMINISTRATIVE BORROWER BY
AGENT;


 

7.3                                 If any material portion of any Borrower’s
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any third Person and the same is
not discharged before the earlier of 30 days after the date it first arises or 5
days prior to the date on which such property or asset is subject to forfeiture
by such Borrower;

 

7.4                                 If an Insolvency Proceeding is commenced by
any Borrower;

 

40

--------------------------------------------------------------------------------


 

7.5                                 If an Insolvency Proceeding is commenced
against any Borrower, and any of the following events occur:  (a) the applicable
Borrower consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, any Borrower, or (e) an order for relief shall have
been issued or entered therein;

 

7.6                                 If any Borrower is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;

 

7.7                                 If one or more judgments, orders, or awards
involving an aggregate amount of $2,500,000, or more (except to the extent
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing) shall be entered or filed against any Borrower or with
respect to any of their respective assets, and the same is not released,
discharged, bonded against, or stayed pending appeal before the earlier of 30
days after the date it first arises or 5 days prior to the date on which such
asset is subject to being forfeited by the applicable Borrower;

 

7.8                                 If there is a default in any agreement to
which any Borrower is a party with one or more third Persons relative to
Indebtedness of any Borrower involving in an amount of $3,000,000 or more, and
such default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person(s), irrespective of whether
exercised, to accelerate the maturity of the applicable Borrower’s obligations
thereunder;

 

7.9                                 If any warranty, representation, statement,
or Record made herein or in any other Loan Document or delivered to Lender in
connection with this Agreement or any other Loan Document by any Borrower or any
officer, employee or director of any Borrower, proves to have been untrue in any
material respect when made;

 

7.10                           [Intentionally omitted];

 

7.11                           If the Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected (to the extent that perfection can be effected by
the measures required to be taken under the Loan Documents for such purpose)
and, except to the extent permitted by the terms hereof or thereof, first
priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement; or

 

7.12                           Any material provision of any Loan Document shall
at any time for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by any Borrower, or a proceeding shall
be commenced by any Borrower, or by any Governmental Authority having
jurisdiction over any Borrower, seeking to establish the invalidity or
unenforceability thereof.

 

41

--------------------------------------------------------------------------------


 

8.               THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

8.1                                 Rights and Remedies.  Upon the occurrence,
and during the continuation, of an Event of Default, the Required Lenders (at
their election but without notice of their election and without demand) may
authorize and instruct Agent to do any one or more of the following on behalf of
the Lender Group (and Agent, acting upon the instructions of the Required
Lenders, shall do the same on behalf of the Lender Group), all of which are
authorized by Borrowers:

 


(A)  DECLARE ALL OR ANY PORTION OF THE OBLIGATIONS, WHETHER EVIDENCED BY THIS
AGREEMENT, BY ANY OF THE OTHER LOAN DOCUMENTS, OR OTHERWISE, IMMEDIATELY DUE AND
PAYABLE;


 


(B)  CEASE ADVANCING MONEY OR EXTENDING CREDIT TO OR FOR THE BENEFIT OF
BORROWERS UNDER THIS AGREEMENT, UNDER ANY OF THE LOAN DOCUMENTS, OR UNDER ANY
OTHER AGREEMENT BETWEEN BORROWERS AND THE LENDER GROUP;


 


(C)  TERMINATE THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AS TO ANY
FUTURE LIABILITY OR OBLIGATION OF THE LENDER GROUP, BUT WITHOUT AFFECTING ANY OF
THE AGENT’S LIENS IN THE COLLATERAL AND WITHOUT AFFECTING THE OBLIGATIONS; AND


 


(D)  THE LENDER GROUP SHALL HAVE ALL OTHER RIGHTS AND REMEDIES AVAILABLE AT LAW
OR IN EQUITY OR PURSUANT TO ANY OTHER LOAN DOCUMENT.


 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrowers.

 

8.2                                 Remedies Cumulative.  The rights and
remedies of the Lender Group under this Agreement, the other Loan Documents, and
all other agreements shall be cumulative.  The Lender Group shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
law, or in equity.  No exercise by the Lender Group of one right or remedy shall
be deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver.  No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

 

9.               TAXES AND EXPENSES.

 

If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Borrower, may do any or all of the following, provided, however,
that if any failure by any Borrower described above in this Section 9 does not
constitute an Event of Default and occurs when there has not occurred any Event
of Default

 

42

--------------------------------------------------------------------------------


 

which is continuing, then Agent may do any or all of the following only if Agent
shall have given notice of such failure to Administrative Borrower and such
failure is not cured within 5 Business Days after the date of such notice:  (a)
make payment of the same or any part thereof, (b) set up such reserves against
the Borrowing Base as Agent deems necessary to protect the Lender Group from the
exposure created by such failure, or (c) in the case of the failure to comply
with Section 5.8 hereof, obtain and maintain insurance policies of the type
described in Section 5.8 and take any action with respect to such policies as
Agent deems prudent.  Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement.  Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.

 

10.         WAIVERS; INDEMNIFICATION.

 

10.1                           Demand; Protest; etc.  Each Borrower waives
demand, protest, notice of protest, notice of default or dishonor (other than
any notice required under this Agreement), notice of payment and nonpayment
(other than any notice required under this Agreement), nonpayment at maturity,
release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which any such Borrower may in any way be liable.

 

10.2                           The Lender Group’s Liability for Collateral. 
Each Borrower hereby agrees that:  (a) so long as the Lender Group complies with
its obligations, if any, under the Code, the Lender Group shall not in any way
or manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.

 

10.3                           Indemnification.  Each Borrower shall pay,
indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons, and each Participant (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or in
connection with the monitoring of Borrowers’ or their Subsidiaries’ compliance
with the terms of the Loan Documents, and (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the “Indemnified Liabilities”).  The foregoing to the

 

43

--------------------------------------------------------------------------------


 

contrary notwithstanding, Borrowers shall have no obligation to any Indemnified
Person under this Section 10.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person.  This
provision shall survive the termination of this Agreement and the repayment of
the Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

11.         NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or telefacsimile to Borrowers in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:

 

If to Administrative Borrower:

 

Silicon Graphics, Inc.

 

 

1500 Crittenden Lane

 

 

Mountain View, California 94043

 

 

Attn: Jean Furter, Vice President and Treasurer

 

 

Fax No.: (650) 933-0415

 

 

 

With copies to:

 

Davis Polk & Wardwell

 

 

450 Lexington Avenue

 

 

New York, NY 10017

 

 

Attn: Karin Day, Esq.

 

 

Fax No.: (212) 450-3800

 

 

 

And to:

 

Silicon Graphics, Inc.

 

 

1500 Crittenden Lane

 

 

Mountain View, California 94043

 

 

Attn: Barry Weinert, Esq., Associate General Counsel

 

 

Fax No.: (650) 933-0651

 

44

--------------------------------------------------------------------------------


 

If to Agent:

 

WELLS FARGO FOOTHILL, INC.

 

 

2450 Colorado Avenue

 

 

Suite 3000 West

 

 

Santa Monica, California 90404

 

 

Attn: Business Finance Division Manager

 

 

Fax No.: (310) 478-9788

 

 

 

with copies to:

 

Jeffer, Mangels, Butler & Marmaro LLP

 

 

1900 Avenue of the Stars, 7th Floor

 

 

Los Angeles, California 90067

 

 

Attn: Joel J. Berman, Esq.

 

 

Fax No.: (310) 203-0567

 

Agent and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

 

12.         CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 


(A)  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.


 


(B)  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  BORROWERS AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH

 

45

--------------------------------------------------------------------------------


 


MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(B).


 


(C)  BORROWERS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. 
BORROWERS AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY
OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


 

13.         ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1                           Assignments and Participations.

 


(A)  ANY LENDER MAY, WITH THE WRITTEN CONSENT OF AGENT (PROVIDED THAT NO WRITTEN
CONSENT OF AGENT SHALL BE REQUIRED IN CONNECTION WITH ANY ASSIGNMENT AND
DELEGATION BY A LENDER TO AN ELIGIBLE TRANSFEREE) AND UPON 3 BUSINESS DAYS’
NOTICE TO ADMINISTRATIVE BORROWER, ASSIGN AND DELEGATE TO ONE OR MORE ASSIGNEES
(EACH AN “ASSIGNEE”) ALL, OR ANY RATABLE PART OF ALL, OF THE OBLIGATIONS, THE
COMMITMENTS AND THE OTHER RIGHTS AND OBLIGATIONS OF SUCH LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS, IN A MINIMUM AMOUNT OF $5,000,000; PROVIDED,
HOWEVER, THAT BORROWERS AND AGENT MAY CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH THE INTEREST SO ASSIGNED TO AN ASSIGNEE UNTIL (I)
WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS,
ADDRESSES, AND RELATED INFORMATION WITH RESPECT TO THE ASSIGNEE, HAVE BEEN GIVEN
TO ADMINISTRATIVE BORROWER AND AGENT BY SUCH LENDER AND THE ASSIGNEE, (II) SUCH
LENDER AND ITS ASSIGNEE HAVE DELIVERED TO ADMINISTRATIVE BORROWER AND AGENT AN
ASSIGNMENT AND ACCEPTANCE, (III) THE ASSIGNING LENDER OR ASSIGNEE HAS PAID TO
AGENT FOR AGENT’S SEPARATE ACCOUNT A PROCESSING FEE IN THE AMOUNT OF $5,000, AND
(IV) SUCH ASSIGNEE HAS DELIVERED ANY APPLICABLE DOCUMENTATION RELATING TO
EXEMPTION FROM WITHHOLDING TAXES PROVIDED IN SECTION 15.11.  ANYTHING CONTAINED
HEREIN TO THE CONTRARY NOTWITHSTANDING, THE CONSENT OF AGENT OR BORROWER (AND
PAYMENT OF ANY FEES) SHALL NOT BE REQUIRED IF SUCH ASSIGNMENT IS IN CONNECTION
WITH ANY MERGER, CONSOLIDATION, SALE, TRANSFER, OR OTHER DISPOSITION OF ALL OR
ANY SUBSTANTIAL PORTION OF THE BUSINESS OR LOAN PORTFOLIO OF THE ASSIGNING
LENDER.


 


(B)  FROM AND AFTER THE DATE THAT AGENT NOTIFIES THE ASSIGNING LENDER (WITH A
COPY TO ADMINISTRATIVE BORROWER) THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND
ACCEPTANCE AND PAYMENT OF THE ABOVE-REFERENCED PROCESSING FEE, (I) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN
DOCUMENTS, AND (II) THE ASSIGNING LENDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY
IT PURSUANT TO SUCH

 

46

--------------------------------------------------------------------------------


 


ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS (EXCEPT WITH RESPECT TO
SECTION 10.3 HEREOF) AND BE RELEASED FROM ANY FUTURE OBLIGATIONS UNDER THIS
AGREEMENT (AND IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO AND THERETO), AND SUCH ASSIGNMENT SHALL EFFECT A NOVATION BETWEEN
BORROWERS AND THE ASSIGNEE; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN
SHALL RELEASE ANY ASSIGNING LENDER FROM OBLIGATIONS THAT SURVIVE THE TERMINATION
OF THIS AGREEMENT, INCLUDING SUCH ASSIGNING LENDER’S OBLIGATIONS UNDER
ARTICLE 15 AND SECTION 16.7 OF THIS AGREEMENT.


 


(C)  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH
OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (1) OTHER THAN AS PROVIDED IN
SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR
VALUE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED PURSUANT HERETO,
(2) SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF BORROWERS OR THE
PERFORMANCE OR OBSERVANCE BY BORROWERS OF ANY OF THEIR OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED PURSUANT HERETO, (3) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH
SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE,
(4) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT, SUCH
ASSIGNING LENDER OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT, (5) SUCH
ASSIGNEE APPOINTS AND AUTHORIZES AGENT TO TAKE SUCH ACTIONS AND TO EXERCISE SUCH
POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO AGENT, BY THE TERMS HEREOF,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO, AND (6) SUCH
ASSIGNEE AGREES THAT IT WILL PERFORM ALL OF THE OBLIGATIONS WHICH BY THE TERMS
OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


(D)  IMMEDIATELY UPON AGENT’S RECEIPT OF THE REQUIRED PROCESSING FEE PAYMENT AND
THE FULLY EXECUTED ASSIGNMENT AND ACCEPTANCE, THIS AGREEMENT SHALL BE DEEMED TO
BE AMENDED TO THE EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO REFLECT THE
ADDITION OF THE ASSIGNEE AND THE RESULTING ADJUSTMENT OF THE COMMITMENTS ARISING
THEREFROM.  THE COMMITMENT ALLOCATED TO EACH ASSIGNEE SHALL REDUCE SUCH
COMMITMENTS OF THE ASSIGNING LENDER PRO TANTO.


 


(E)  ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS, FINANCIAL
INSTITUTIONS, OR OTHER PERSONS (A “PARTICIPANT”) PARTICIPATING INTERESTS IN ITS
OBLIGATIONS, THE COMMITMENT, AND THE OTHER RIGHTS AND INTERESTS OF THAT LENDER
(THE “ORIGINATING LENDER”) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS;
PROVIDED, HOWEVER, THAT (I) THE ORIGINATING LENDER SHALL REMAIN A “LENDER” FOR
ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE PARTICIPANT
RECEIVING THE PARTICIPATING INTEREST IN THE OBLIGATIONS, THE COMMITMENTS, AND
THE OTHER RIGHTS AND INTERESTS OF THE ORIGINATING LENDER HEREUNDER SHALL NOT
CONSTITUTE A “LENDER” HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE
ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) THE ORIGINATING LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE
OF SUCH OBLIGATIONS, (III) BORROWERS, AGENT, AND THE LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN CONNECTION

 

47

--------------------------------------------------------------------------------


 


WITH THE ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, (IV) NO LENDER SHALL TRANSFER OR GRANT ANY
PARTICIPATING INTEREST UNDER WHICH THE PARTICIPANT HAS THE RIGHT TO APPROVE ANY
AMENDMENT TO, OR ANY CONSENT OR WAIVER WITH RESPECT TO, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, EXCEPT TO THE EXTENT SUCH AMENDMENT TO, OR CONSENT OR
WAIVER WITH RESPECT TO THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT WOULD (A)
EXTEND THE FINAL MATURITY DATE OF THE OBLIGATIONS HEREUNDER IN WHICH SUCH
PARTICIPANT IS PARTICIPATING, (B) REDUCE THE INTEREST RATE APPLICABLE TO THE
OBLIGATIONS HEREUNDER IN WHICH SUCH PARTICIPANT IS PARTICIPATING, (C) RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR GUARANTIES (EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE LOAN DOCUMENTS) SUPPORTING THE
OBLIGATIONS HEREUNDER IN WHICH SUCH PARTICIPANT IS PARTICIPATING, (D) POSTPONE
THE PAYMENT OF, OR REDUCE THE AMOUNT OF, THE INTEREST OR FEES PAYABLE TO SUCH
PARTICIPANT THROUGH SUCH LENDER, OR (E) CHANGE THE AMOUNT OR DUE DATES OF
SCHEDULED PRINCIPAL REPAYMENTS OR PREPAYMENTS OR PREMIUMS, AND (V) ALL AMOUNTS
PAYABLE BY BORROWERS HEREUNDER (INCLUDING BUT NOT LIMITED TO AMOUNTS PAYABLE
UNDER SECTION 15.11(A)) SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH
PARTICIPATION.  THE RIGHTS OF ANY PARTICIPANT ONLY SHALL BE DERIVATIVE THROUGH
THE ORIGINATING LENDER WITH WHOM SUCH PARTICIPANT PARTICIPATES AND NO
PARTICIPANT SHALL HAVE ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY DIRECT RIGHTS AS TO THE OTHER LENDERS, AGENT, BORROWERS, THE
COLLECTIONS OF BORROWERS, THE COLLATERAL, OR OTHERWISE IN RESPECT OF THE
OBLIGATIONS.  NO PARTICIPANT SHALL HAVE THE RIGHT TO PARTICIPATE DIRECTLY IN THE
MAKING OF DECISIONS BY THE LENDERS AMONG THEMSELVES.  THE PROVISIONS OF THIS
SECTION 13.1(E) ARE SOLELY FOR THE BENEFIT OF THE LENDER GROUP, AND NO BORROWER
SHALL HAVE ANY RIGHTS AS THIRD PARTY OF ANY SUCH PROVISIONS.


 


(F)  IN CONNECTION WITH ANY SUCH ASSIGNMENT OR PARTICIPATION OR PROPOSED
ASSIGNMENT OR PARTICIPATION, A LENDER MAY, SUBJECT TO THE PROVISIONS OF
SECTION 16.7, DISCLOSE ALL DOCUMENTS AND INFORMATION WHICH IT NOW OR HEREAFTER
MAY HAVE RELATING TO BORROWERS AND THEIR RESPECTIVE BUSINESSES.


 


(G)  ANY OTHER PROVISION IN THIS AGREEMENT NOTWITHSTANDING, ANY LENDER MAY AT
ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF ITS
RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN FAVOR OF ANY FEDERAL RESERVE BANK
IN ACCORDANCE WITH REGULATION A OF THE FEDERAL RESERVE BANK OR U.S. TREASURY
REGULATION 31 CFR § 203.24, AND SUCH FEDERAL RESERVE BANK MAY ENFORCE SUCH
PLEDGE OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.


 

13.2                           Successors.  This Agreement shall bind and inure
to the benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrowers may not assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 hereof and, except as expressly required
pursuant to Section 13.1 hereof, no consent or approval by any Borrower is
required in connection with any such assignment.

 

14.         AMENDMENTS; WAIVERS.

 

14.1                           Amendments and Waivers.  No amendment or waiver
of any provision of this Agreement or any other Loan Document (other than Bank
Product Agreements), and no consent with respect to any departure by Borrowers
therefrom, shall be effective unless the same shall be

 

48

--------------------------------------------------------------------------------


 

in writing and signed by the Required Lenders (or by Agent at the written
request of the Required Lenders) and Administrative Borrower (on behalf of all
Borrowers) and then any such waiver or consent shall be effective, but only in
the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders affected thereby and Administrative Borrower (on
behalf of all Borrowers), do any of the following:

 


(A)  INCREASE OR EXTEND ANY COMMITMENT OF ANY LENDER,


 


(B)  POSTPONE OR DELAY ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES, OR OTHER AMOUNTS DUE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,


 


(C)  REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST ON, ANY LOAN OR OTHER
EXTENSION OF CREDIT HEREUNDER, OR REDUCE ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,


 


(D)  CHANGE THE PRO RATA SHARE THAT IS REQUIRED TO TAKE ANY ACTION HEREUNDER,


 


(E)  AMEND OR MODIFY THIS SECTION OR ANY PROVISION OF THIS AGREEMENT PROVIDING
FOR CONSENT OR OTHER ACTION BY ALL LENDERS,


 


(F)  OTHER THAN AS PERMITTED BY SECTION 15.12, RELEASE AGENT’S LIEN IN AND TO
ANY OF THE COLLATERAL,


 


(G)  CHANGE THE DEFINITION OF “REQUIRED LENDERS” OR “PRO RATA SHARE”,


 


(H)  CONTRACTUALLY SUBORDINATE ANY OF THE AGENT’S LIENS,


 


(I)  RELEASE ANY BORROWER FROM ANY OBLIGATION FOR THE PAYMENT OF MONEY,


 


(J)  CHANGE THE DEFINITION OF BORROWING BASE, ANY OF THE DEFINITIONS OF ACCOUNTS
CONSTITUTING ELIGIBLE ACCOUNTS, THE DEFINITION OF ELIGIBLE INVENTORY, THE
DEFINITION OF MAXIMUM REVOLVER AMOUNT, OR SECTION 2.1(B), OR


 


(K)  AMEND ANY OF THE PROVISIONS OF SECTION 15.


 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document.  The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrowers, shall not require consent by or the agreement of Borrowers.

 

49

--------------------------------------------------------------------------------


 

14.2                           Replacement of Holdout Lender.

 


(A)  IF ANY ACTION TO BE TAKEN BY THE LENDER GROUP OR AGENT HEREUNDER REQUIRES
THE UNANIMOUS CONSENT, AUTHORIZATION, OR AGREEMENT OF ALL LENDERS, AND A LENDER
(“HOLDOUT LENDER”) FAILS TO GIVE ITS CONSENT, AUTHORIZATION, OR AGREEMENT, THEN
AGENT, UPON AT LEAST 5 BUSINESS DAYS PRIOR IRREVOCABLE NOTICE TO THE HOLDOUT
LENDER, MAY PERMANENTLY REPLACE THE HOLDOUT LENDER WITH ONE OR MORE SUBSTITUTE
LENDERS (EACH, A “REPLACEMENT LENDER”), AND THE HOLDOUT LENDER SHALL HAVE NO
RIGHT TO REFUSE TO BE REPLACED HEREUNDER.  SUCH NOTICE TO REPLACE THE HOLDOUT
LENDER SHALL SPECIFY AN EFFECTIVE DATE FOR SUCH REPLACEMENT, WHICH DATE SHALL
NOT BE LATER THAN 15 BUSINESS DAYS AFTER THE DATE SUCH NOTICE IS GIVEN.


 


(B)  PRIOR TO THE EFFECTIVE DATE OF SUCH REPLACEMENT, THE HOLDOUT LENDER AND
EACH REPLACEMENT LENDER SHALL EXECUTE AND DELIVER AN ASSIGNMENT AND ACCEPTANCE,
SUBJECT ONLY TO THE HOLDOUT LENDER BEING REPAID ITS SHARE OF THE OUTSTANDING
OBLIGATIONS (INCLUDING AN ASSUMPTION OF ITS PRO RATA SHARE OF THE RISK
PARTICIPATION LIABILITY) WITHOUT ANY PREMIUM OR PENALTY OF ANY KIND WHATSOEVER. 
IF THE HOLDOUT LENDER SHALL REFUSE OR FAIL TO EXECUTE AND DELIVER ANY SUCH
ASSIGNMENT AND ACCEPTANCE PRIOR TO THE EFFECTIVE DATE OF SUCH REPLACEMENT, THE
HOLDOUT LENDER SHALL BE DEEMED TO HAVE EXECUTED AND DELIVERED SUCH ASSIGNMENT
AND ACCEPTANCE.  THE REPLACEMENT OF ANY HOLDOUT LENDER SHALL BE MADE IN
ACCORDANCE WITH THE TERMS OF SECTION 13.1.  UNTIL SUCH TIME AS THE REPLACEMENT
LENDERS SHALL HAVE ACQUIRED ALL OF THE OBLIGATIONS, THE COMMITMENTS, AND THE
OTHER RIGHTS AND OBLIGATIONS OF THE HOLDOUT LENDER HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS, THE HOLDOUT LENDER SHALL REMAIN OBLIGATED TO MAKE THE HOLDOUT
LENDER’S PRO RATA SHARE OF ADVANCES AND TO PURCHASE A PARTICIPATION IN EACH
LETTER OF CREDIT, IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE RISK
PARTICIPATION LIABILITY OF SUCH LETTER OF CREDIT.


 

14.3                           No Waivers; Cumulative Remedies.  No failure by
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Borrowers of any provision of this Agreement.  Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.         AGENT; THE LENDER GROUP.

 

15.1                           Appointment and Authorization of Agent.  Each
Lender hereby designates and appoints WFF as its representative under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto.  Agent agrees to act as such on the express conditions
contained in this Section 15.  The provisions of this Section 15 (other than the
proviso to Section 15.11(a)) are solely for the benefit of Agent, and the
Lenders, and Borrowers and their Subsidiaries shall have no rights as a third
party beneficiary of any of the provisions contained herein.  Any provision to
the contrary contained elsewhere in this

 

50

--------------------------------------------------------------------------------


 

Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein.  Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrowers and their Subsidiaries, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management accounts as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrowers, the
Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 

15.2                           Delegation of Duties.  Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

15.3                           Liability of Agent.  None of the Agent Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by any Borrower or
Affiliate of any Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent Related

 

51

--------------------------------------------------------------------------------


 

Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
books and records or properties of Borrowers or the books or records or
properties of any of Borrowers’ Subsidiaries or Affiliates.

 

15.4                           Reliance by Agent.  Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, telefacsimile or
other electronic method of transmission, telex or telephone message, statement
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent, or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to Borrowers or
counsel to any Lender), independent accountants and other experts selected by
Agent.  Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

 

15.5                           Notice of Default or Event of Default.  Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Administrative Borrower referring to this Agreement, describing such
Default or Event of Default, and stating that such notice is a “notice of
default.”  Agent promptly will notify the Lenders of its receipt of any such
notice or of any Event of Default of which Agent has actual knowledge.  If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default.  Each Lender
shall be solely responsible for giving any notices to its Participants, if any. 
Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 8; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

15.6                           Credit Decision.  Each Lender acknowledges that
none of the Agent Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrowers and their Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person party to a

 

52

--------------------------------------------------------------------------------


 

Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers.  Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person party to a Loan Document. 
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers and any other Person party to a Loan
Document that may come into the possession of any of the Agent Related Persons.

 

15.7                           Costs and Expenses; Indemnification.  Agent may
incur and pay Lender Group Expenses to the extent Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
reasonable attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise.  Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Borrowers and their
Subsidiaries received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders.  In the event
Agent is not reimbursed for such costs and expenses from the Collections of
Borrowers and their Subsidiaries received by Agent, each Lender hereby agrees
that it is and shall be obligated to pay to or reimburse Agent for the amount of
such Lender’s Pro Rata Share thereof.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for the payment to any Agent Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make an Advance or
other extension of credit hereunder.  Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including reasonable fees and expenses of
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers.  The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

 

53

--------------------------------------------------------------------------------


 

15.8                           Agent in Individual Capacity.  WFF and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person party to
any Loan Documents as though WFF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge that, pursuant to such activities,
WFF or its Affiliates may receive information regarding Borrowers or their
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include WFF in its
individual capacity.

 

15.9                           Successor Agent.  Agent may resign as Agent upon
45 days notice to the Lenders.  If Agent resigns under this Agreement, the
Required Lenders shall appoint a successor Agent for the Lenders.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders, a successor Agent. 
If Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders.  In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor Agent has accepted appointment as Agent by the date which is 45 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

 

15.10                     Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with Borrowers and their Subsidiaries and Affiliates and any other Person party
to any Loan Documents as though such Lender were not a Lender hereunder without
notice to or consent of the other members of the Lender Group.  The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Borrowers
or their Affiliates and any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Borrowers or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.  With respect to the Swing Loans
and Protective Advances, Swing Lender shall have the same rights and powers
under this

 

54

--------------------------------------------------------------------------------


 

Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of Agent.

 

15.11                     Withholding Taxes.

 


(A)  ALL PAYMENTS MADE BY ANY BORROWER HEREUNDER OR UNDER ANY NOTE OR OTHER LOAN
DOCUMENT WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM, OR OTHER DEFENSE.  IN
ADDITION, ALL SUCH PAYMENTS WILL BE MADE FREE AND CLEAR OF, AND WITHOUT
DEDUCTION OR WITHHOLDING FOR, ANY PRESENT OR FUTURE TAXES, AND IN THE EVENT ANY
DEDUCTION OR WITHHOLDING OF TAXES IS REQUIRED, EACH BORROWER SHALL COMPLY WITH
THE PENULTIMATE SENTENCE OF THIS SECTION 15.11(A).  “TAXES” SHALL MEAN, ANY
TAXES, LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES OF WHATEVER
NATURE NOW OR HEREAFTER IMPOSED BY ANY JURISDICTION OR BY ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN WITH RESPECT TO SUCH PAYMENTS
(BUT EXCLUDING ANY TAX IMPOSED BY ANY JURISDICTION OR BY ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (I) MEASURED BY OR BASED ON
THE NET INCOME OR NET PROFITS OF A LENDER, OR (II) TO THE EXTENT THAT SUCH TAX
RESULTS FROM A CHANGE IN THE CIRCUMSTANCES OF A LENDER, INCLUDING A CHANGE IN
THE BRANCH OR LENDING OFFICE OF THE LENDER PARTICIPATING IN THE TRANSACTIONS SET
FORTH HEREIN) AND ALL INTEREST, PENALTIES OR SIMILAR LIABILITIES WITH RESPECT
THERETO.  IF ANY TAXES ARE SO LEVIED OR IMPOSED, EACH BORROWER AGREES TO PAY THE
FULL AMOUNT OF SUCH TAXES AND SUCH ADDITIONAL AMOUNTS AS MAY BE NECESSARY SO
THAT EVERY PAYMENT OF ALL AMOUNTS DUE UNDER THIS AGREEMENT, ANY NOTE, OR LOAN
DOCUMENT, INCLUDING ANY AMOUNT PAID PURSUANT TO THIS SECTION 15.11(A) AFTER
WITHHOLDING OR DEDUCTION FOR OR ON ACCOUNT OF ANY TAXES, WILL NOT BE LESS THAN
THE AMOUNT PROVIDED FOR HEREIN; PROVIDED, HOWEVER, THAT BORROWERS SHALL NOT BE
REQUIRED TO INCREASE ANY SUCH AMOUNTS PAYABLE TO AGENT OR ANY LENDER (I) THAT IS
NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES, IF SUCH PERSON FAILS TO
COMPLY WITH THE OTHER REQUIREMENTS OF THIS SECTION 15.11, OR (II) IF THE
INCREASE IN SUCH AMOUNT PAYABLE RESULTS FROM AGENT’S OR SUCH LENDER’S OWN
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.  EACH BORROWER WILL FURNISH TO SUCH
LENDER AS PROMPTLY AS POSSIBLE AFTER THE DATE THE PAYMENT OF ANY TAX IS DUE
PURSUANT TO APPLICABLE LAW CERTIFIED COPIES OF TAX RECEIPTS EVIDENCING SUCH
PAYMENT BY ANY BORROWER.


 


(B)  IF A LENDER CLAIMS AN EXEMPTION FROM UNITED STATES WITHHOLDING TAX, SUCH
LENDER AGREES WITH AND IN FAVOR OF AGENT AND ANY BORROWER, TO DELIVER TO AGENT:


 

(I)                                     IF SUCH LENDER CLAIMS AN EXEMPTION FROM
UNITED STATES WITHHOLDING TAX PURSUANT TO ITS PORTFOLIO INTEREST EXCEPTION, (A)
A STATEMENT OF THE LENDER, SIGNED UNDER PENALTY OF PERJURY, THAT IT IS NOT A (I)
A “BANK” AS DESCRIBED IN SECTION 881(C)(3)(A) OF THE IRC, (II) A 10% SHAREHOLDER
OF ANY BORROWER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE IRC), OR
(III) A CONTROLLED FOREIGN CORPORATION RELATED TO ANY BORROWER WITHIN THE
MEANING OF SECTION 864(D)(4) OF THE IRC, AND (B) A PROPERLY COMPLETED AND
EXECUTED IRS FORM W-8BEN (OR ANY SUCCESSOR FORM), BEFORE RECEIVING ITS FIRST
PAYMENT UNDER THIS AGREEMENT AND AT ANY OTHER TIME REASONABLY REQUESTED BY AGENT
OR ANY BORROWER;

 

(II)                                  IF SUCH LENDER CLAIMS AN EXEMPTION FROM,
OR A REDUCTION OF, WITHHOLDING TAX UNDER A UNITED STATES TAX TREATY, PROPERLY
COMPLETED AND EXECUTED IRS FORM W-8BEN (OR ANY SUCCESSOR FORM) BEFORE RECEIVING
ITS FIRST PAYMENT UNDER THIS AGREEMENT AND AT ANY OTHER TIME REASONABLY
REQUESTED BY AGENT OR ANY BORROWER;

 

55

--------------------------------------------------------------------------------


 

(III)                               IF SUCH LENDER CLAIMS THAT INTEREST PAID
UNDER THIS AGREEMENT IS EXEMPT FROM UNITED STATES WITHHOLDING TAX BECAUSE IT IS
EFFECTIVELY CONNECTED WITH A UNITED STATES TRADE OR BUSINESS OF SUCH LENDER, TWO
PROPERLY COMPLETED AND EXECUTED COPIES OF IRS FORM W-8ECI (OR ANY SUCCESSOR
FORM) BEFORE RECEIVING ITS FIRST PAYMENT UNDER THIS AGREEMENT AND AT ANY OTHER
TIME REASONABLY REQUESTED BY AGENT OR ANY BORROWER; OR

 

(IV)                              SUCH OTHER FORM OR FORMS, INCLUDING IRS FORM
W-9, AS MAY BE REQUIRED UNDER THE IRC OR OTHER LAWS OF THE UNITED STATES AS A
CONDITION TO EXEMPTION FROM, OR REDUCTION OF, UNITED STATES WITHHOLDING OR
BACKUP WITHHOLDING TAX BEFORE RECEIVING ITS FIRST PAYMENT UNDER THIS AGREEMENT
AND AT ANY OTHER TIME REASONABLY REQUESTED BY AGENT OR ANY BORROWER.

 

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 


(C)  IF A LENDER CLAIMS AN EXEMPTION FROM WITHHOLDING TAX IN A JURISDICTION
OTHER THAN THE UNITED STATES, SUCH LENDER AGREES WITH AND IN FAVOR OF AGENT AND
BORROWERS, TO DELIVER TO AGENT ANY SUCH FORM OR FORMS, AS MAY BE REQUIRED UNDER
THE LAWS OF SUCH JURISDICTION AS A CONDITION TO EXEMPTION FROM, OR REDUCTION OF,
FOREIGN WITHHOLDING OR BACKUP WITHHOLDING TAX BEFORE RECEIVING ITS FIRST PAYMENT
UNDER THIS AGREEMENT AND AT ANY OTHER TIME REASONABLY REQUESTED BY AGENT OR
ADMINISTRATIVE BORROWER.


 

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 


(D)  IF ANY LENDER CLAIMS EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING TAX AND
SUCH LENDER SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE TRANSFERS
ALL OR PART OF THE OBLIGATIONS OF BORROWERS TO SUCH LENDER, SUCH LENDER AGREES
TO NOTIFY AGENT AND ADMINISTRATIVE BORROWER OF  THE PERCENTAGE AMOUNT IN WHICH
IT IS NO LONGER THE BENEFICIAL OWNER OF OBLIGATIONS OF BORROWERS TO SUCH
LENDER.  TO THE EXTENT OF SUCH PERCENTAGE AMOUNT, AGENT AND BORROWERS WILL TREAT
SUCH LENDER’S DOCUMENTATION PROVIDED PURSUANT TO SECTIONS 15.11(B) OR 15.11(C)
AS NO LONGER VALID.  WITH RESPECT TO SUCH PERCENTAGE AMOUNT, LENDER MAY PROVIDE
NEW DOCUMENTATION, PURSUANT TO SECTIONS 15.11(B) OR 15.11(C), IF APPLICABLE.


 


(E)  IF ANY LENDER IS ENTITLED TO A REDUCTION IN THE APPLICABLE WITHHOLDING TAX,
AGENT MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH LENDER AN AMOUNT EQUIVALENT
TO THE APPLICABLE WITHHOLDING TAX AFTER TAKING INTO ACCOUNT SUCH REDUCTION.  IF
THE FORMS OR OTHER DOCUMENTATION REQUIRED BY SUBSECTION (B) OR (C) OF THIS
SECTION 15.11 ARE NOT DELIVERED TO AGENT, THEN AGENT MAY WITHHOLD FROM ANY
INTEREST PAYMENT TO SUCH LENDER NOT PROVIDING SUCH FORMS OR OTHER DOCUMENTATION
AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX.


 


(F)  IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR
OTHER JURISDICTION ASSERTS A CLAIM THAT AGENT DID NOT PROPERLY WITHHOLD TAX FROM
AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER DUE TO A FAILURE ON THE PART OF
THE LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT PROPERLY
EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY AGENT OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER SHALL INDEMNIFY AND HOLD
AGENT

 

56

--------------------------------------------------------------------------------


 

harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 15.11,
together with all costs and expenses (including attorneys fees and expenses). 
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation or replacement of Agent.


 

15.12                     Collateral Matters.

 


(A)  THE LENDERS HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN ITS
SOLE DISCRETION, TO RELEASE ANY LIEN ON ANY COLLATERAL (I) UPON THE TERMINATION
OF THE COMMITMENTS AND PAYMENT AND SATISFACTION IN FULL BY BORROWERS OF ALL
OBLIGATIONS, (II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF IF A RELEASE
IS REQUIRED OR DESIRABLE IN CONNECTION THEREWITH AND IF ADMINISTRATIVE BORROWER
CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS PERMITTED UNDER SECTION 6.4
OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (AND AGENT MAY RELY CONCLUSIVELY
ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY), (III) CONSTITUTING PROPERTY
IN WHICH NO BORROWER OR ITS SUBSIDIARIES OWNED ANY INTEREST AT THE TIME THE
AGENT’S LIEN WAS GRANTED NOR AT ANY TIME THEREAFTER, OR (IV) CONSTITUTING
PROPERTY LEASED TO A BORROWER OR ITS SUBSIDIARIES UNDER A LEASE THAT HAS EXPIRED
OR IS TERMINATED IN A TRANSACTION PERMITTED UNDER THIS AGREEMENT.  EXCEPT AS
PROVIDED ABOVE, AGENT WILL NOT EXECUTE AND DELIVER A RELEASE OF ANY LIEN ON ANY
COLLATERAL WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF (Y) IF THE RELEASE IS OF
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, ALL OF THE LENDERS, OR (Z)
OTHERWISE, THE REQUIRED LENDERS.  UPON REQUEST BY AGENT OR ADMINISTRATIVE
BORROWER AT ANY TIME, THE LENDERS WILL CONFIRM IN WRITING AGENT’S AUTHORITY TO
RELEASE ANY SUCH LIENS ON PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO
THIS SECTION 15.12; PROVIDED, HOWEVER, THAT (1) AGENT SHALL NOT BE REQUIRED TO
EXECUTE ANY DOCUMENT NECESSARY TO EVIDENCE SUCH RELEASE ON TERMS THAT, IN
AGENT’S OPINION, WOULD EXPOSE AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR
ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIEN WITHOUT RECOURSE,
REPRESENTATION, OR WARRANTY, AND (2) SUCH RELEASE SHALL NOT IN ANY MANNER
DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE
EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF BORROWERS IN RESPECT OF) ALL
INTERESTS RETAINED BY BORROWERS, INCLUDING, THE PROCEEDS OF ANY SALE, ALL OF
WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


 


(B)  AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY OF THE LENDERS TO ASSURE
THAT THE COLLATERAL EXISTS OR IS OWNED BY BORROWERS OR IS CARED FOR, PROTECTED,
OR INSURED OR HAS BEEN ENCUMBERED, OR THAT THE AGENT’S LIENS HAVE BEEN PROPERLY
OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED, OR ENFORCED OR ARE
ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR
MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE
EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO
AGENT PURSUANT TO ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT
IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO,
SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN, AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION GIVEN AGENT’S OWN
INTEREST IN THE COLLATERAL IN ITS CAPACITY AS ONE OF THE LENDERS AND THAT AGENT
SHALL HAVE NO OTHER DUTY OR LIABILITY WHATSOEVER TO ANY LENDER AS TO ANY OF THE
FOREGOING, EXCEPT AS OTHERWISE PROVIDED HEREIN.

 

57

--------------------------------------------------------------------------------


 

15.13                     Restrictions on Actions by Lenders; Sharing of
Payments.

 


(A)  EACH OF THE LENDERS AGREES THAT IT SHALL NOT, WITHOUT THE EXPRESS WRITTEN
CONSENT OF AGENT, AND THAT IT SHALL, TO THE EXTENT IT IS LAWFULLY ENTITLED TO DO
SO, UPON THE WRITTEN REQUEST OF AGENT, SET OFF AGAINST THE OBLIGATIONS, ANY
AMOUNTS OWING BY SUCH LENDER TO BORROWERS OR ANY DEPOSIT ACCOUNTS OF BORROWERS
NOW OR HEREAFTER MAINTAINED WITH SUCH LENDER.  EACH OF THE LENDERS FURTHER
AGREES THAT IT SHALL NOT, UNLESS SPECIFICALLY REQUESTED TO DO SO IN WRITING BY
AGENT, TAKE OR CAUSE TO BE TAKEN ANY ACTION, INCLUDING, THE COMMENCEMENT OF ANY
LEGAL OR EQUITABLE PROCEEDINGS, TO FORECLOSE ANY LIEN ON, OR OTHERWISE ENFORCE
ANY SECURITY INTEREST IN, ANY OF THE COLLATERAL.


 


(B)  IF, AT ANY TIME OR TIMES ANY LENDER SHALL RECEIVE (I) BY PAYMENT,
FORECLOSURE, SETOFF, OR OTHERWISE, ANY PROCEEDS OF COLLATERAL OR ANY PAYMENTS
WITH RESPECT TO THE OBLIGATIONS, EXCEPT FOR ANY SUCH PROCEEDS OR PAYMENTS
RECEIVED BY SUCH LENDER FROM AGENT PURSUANT TO THE TERMS OF THIS AGREEMENT, OR
(II) PAYMENTS FROM AGENT IN EXCESS OF SUCH LENDER’S RATABLE PORTION OF ALL SUCH
DISTRIBUTIONS BY AGENT, SUCH LENDER PROMPTLY SHALL (1) TURN THE SAME OVER TO
AGENT, IN KIND, AND WITH SUCH ENDORSEMENTS AS MAY BE REQUIRED TO NEGOTIATE THE
SAME TO AGENT, OR IN IMMEDIATELY AVAILABLE FUNDS, AS APPLICABLE, FOR THE ACCOUNT
OF ALL OF THE LENDERS AND FOR APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH
THE APPLICABLE PROVISIONS OF THIS AGREEMENT, OR (2) PURCHASE, WITHOUT RECOURSE
OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN THE OBLIGATIONS OWED TO
THE OTHER LENDERS SO THAT SUCH EXCESS PAYMENT RECEIVED SHALL BE APPLIED RATABLY
AS AMONG THE LENDERS IN ACCORDANCE WITH THEIR PRO RATA SHARES; PROVIDED,
HOWEVER, THAT TO THE EXTENT THAT SUCH EXCESS PAYMENT RECEIVED BY THE PURCHASING
PARTY IS THEREAFTER RECOVERED FROM IT, THOSE PURCHASES OF PARTICIPATIONS SHALL
BE RESCINDED IN WHOLE OR IN PART, AS APPLICABLE, AND THE APPLICABLE PORTION OF
THE PURCHASE PRICE PAID THEREFOR SHALL BE RETURNED TO SUCH PURCHASING PARTY, BUT
WITHOUT INTEREST EXCEPT TO THE EXTENT THAT SUCH PURCHASING PARTY IS REQUIRED TO
PAY INTEREST IN CONNECTION WITH THE RECOVERY OF THE EXCESS PAYMENT.


 

15.14                     Agency for Perfection.  Agent hereby appoints each
other Lender as its agent (and each Lender hereby accepts such appointment) for
the purpose of perfecting the Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the Code can be perfected only by
possession or control.  Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.

 

15.15                     Payments by Agent to the Lenders.  All payments to be
made by Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent.  Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

15.16                     Concerning the Collateral and Related Loan Documents. 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

58

--------------------------------------------------------------------------------


 

15.17                     Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.  By becoming a party to
this Agreement, each Lender:

 


(A)  IS DEEMED TO HAVE REQUESTED THAT AGENT FURNISH SUCH LENDER, PROMPTLY AFTER
IT BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR EXAMINATION REPORT (EACH A
“REPORT” AND COLLECTIVELY, “REPORTS”) PREPARED BY OR AT THE REQUEST OF AGENT,
AND AGENT SHALL SO FURNISH EACH LENDER WITH SUCH REPORTS,


 


(B)  EXPRESSLY AGREES AND ACKNOWLEDGES THAT AGENT DOES NOT (I) MAKE ANY
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT, AND (II) SHALL NOT
BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY REPORT,


 


(C)  EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT COMPREHENSIVE
AUDITS OR EXAMINATIONS, THAT AGENT OR OTHER PARTY PERFORMING ANY AUDIT OR
EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION REGARDING BORROWERS AND WILL
RELY SIGNIFICANTLY UPON THE BOOKS AND RECORDS OF BORROWERS AND THEIR
SUBSIDIARIES, AS WELL AS ON REPRESENTATIONS OF BORROWERS’ PERSONNEL,


 


(D)  AGREES TO KEEP ALL REPORTS AND OTHER MATERIAL, NON-PUBLIC INFORMATION
REGARDING BORROWERS AND THEIR SUBSIDIARIES AND THEIR OPERATIONS, ASSETS, AND
EXISTING AND CONTEMPLATED BUSINESS PLANS IN A CONFIDENTIAL MANNER IN ACCORDANCE
WITH SECTION 16.7, AND


 


(E)  WITHOUT LIMITING THE GENERALITY OF ANY OTHER INDEMNIFICATION PROVISION
CONTAINED IN THIS AGREEMENT, AGREES:  (I) TO HOLD AGENT AND ANY SUCH OTHER
LENDER PREPARING A REPORT HARMLESS FROM ANY ACTION THE INDEMNIFYING LENDER MAY
TAKE OR FAIL TO TAKE OR ANY CONCLUSION THE INDEMNIFYING LENDER MAY REACH OR DRAW
FROM ANY REPORT IN CONNECTION WITH ANY LOANS OR OTHER CREDIT ACCOMMODATIONS THAT
THE INDEMNIFYING LENDER HAS MADE OR MAY MAKE TO BORROWERS, OR THE INDEMNIFYING
LENDER’S PARTICIPATION IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR
LOANS OF BORROWERS; AND (II) TO PAY AND PROTECT, AND INDEMNIFY, DEFEND AND HOLD
AGENT, AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM AND AGAINST,
THE CLAIMS, ACTIONS, PROCEEDINGS, DAMAGES, COSTS, EXPENSES, AND OTHER AMOUNTS
(INCLUDING, ATTORNEYS FEES AND COSTS) INCURRED BY AGENT AND ANY SUCH OTHER
LENDER PREPARING A REPORT AS THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES
WHO MIGHT OBTAIN ALL OR PART OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.


 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrowers, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of
Administrative Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Administrative
Borrower, Agent promptly shall provide a copy of same to such Lender, and (z)
any time that Agent renders

 

59

--------------------------------------------------------------------------------


 

to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

 

15.18                     Several Obligations; No Liability.  Notwithstanding
that certain of the Loan Documents now or hereafter may have been or will be
executed only by or in favor of Agent in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of Agent (if any) to
make any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

 

15.19                     Bank Product Providers.  Each Bank Product Provider
shall be deemed a party hereto for purposes of any reference in a Loan Document
to the parties for whom Agent is acting; it being understood and agreed that the
rights and benefits of such Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s right to share in payments
and collections out of the Collateral as more fully set forth herein.  In
connection with any such distribution of payments and collections, Agent shall
be entitled to assume no amounts are due to any Bank Product Provider unless
such Bank Product Provider has notified Agent in writing of the amount of any
such liability owed to it prior to such distribution.

 

15.20                     Disclosure of Classified Material.  Borrowers and the
Lender Group acknowledge that due to the nature of Borrowers’  business and
their customers, certain items comprising the Collateral contain “classified”
information and/or data (“Classified Material”) which may not be legally
disclosed without proper authorization and/or security clearance (a “Security
Clearance”).  The  Lender Group agrees that to the extent any representation,
warranty, or covenant of either Borrower or right or remedy of the Lender Group
contained in this Agreement or the other Loan Documents would otherwise require
any Borrower to disclose Classified Material without a proper Security
Clearance, such representation, warranty, covenant, right or remedy shall not
apply with respect to obligations which would lead to such illegal disclosure;
provided that any time a Borrower  refuses, declines or otherwise fails to
fulfill an obligation under this Agreement or the other Loan Documents due to an
invocation of this provision or the substance thereof, such Borrower shall
promptly provide written notice to Agent of that fact certifying that it has
complied with its obligations hereunder or under the other Loan Documents to the
fullest extent possible without illegally disclosing Classified Material and,
upon the reasonable request of Agent, such Borrower shall provide evidence
reasonably satisfactory to Agent that the requested items of Collateral or
information are in fact “classified.”

 

60

--------------------------------------------------------------------------------


 

16.       GENERAL PROVISIONS.

 

16.1                           Effectiveness.  This Agreement shall be binding
and deemed effective when executed by Borrowers, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

16.2                           Section Headings.  Headings and numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

16.3                           Interpretation.  Neither this Agreement or any of
the other Loan Documents nor any uncertainty or ambiguity herein or therein
shall be construed or resolved against the Lender Group or Borrowers, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
and the other Loan Documents have been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto and
thereto.  Time is of the essence in Borrowers’ payment and performance of the
Obligations.

 

16.4                           Severability of Provisions.  Each provision of
this Agreement shall be severable from every other provision of this Agreement
for the purpose of determining the legal enforceability of any specific
provision.

 

16.5                           Counterparts; Electronic Execution.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

16.6                           Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by any Borrower or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

61

--------------------------------------------------------------------------------


 

16.7                           Confidentiality.  Agent and Lenders each
individually (and not jointly or jointly and severally) agree that material,
non-public information regarding Borrowers and their Subsidiaries, their
operations, assets, and existing and contemplated business plans shall be
treated by Agent and the Lenders in a confidential manner, and shall not be
disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except:  (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group, (b) to Subsidiaries
and Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 16.7,
(c) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (d) as may be agreed to in advance by Administrative
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, (e) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders), (f) in connection
with any assignment, prospective assignment, sale, prospective sale,
participation or prospective participations, or pledge or prospective pledge of
any Lender’s interest under this Agreement, provided that any such assignee,
prospective assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and (g)
in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents; provided, however, that, unless prohibited by applicable
law, statute, regulation, or court order, such Lender or Agent shall:  (y)
notify Administrative Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof, and (z) notify all other Persons
described in clause (a) above that they are bound by, the provisions of this
16.7.  The provisions of this Section 16.7 shall survive the payment in full of
the Obligations.

 

16.8                           Integration.  This Agreement, together with the
other Loan Documents, reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

 

16.9                           Parent as Agent for Borrowers.  Each Borrower
hereby irrevocably appoints Parent as the borrowing agent and attorney-in-fact
for all Borrowers (the “Administrative Borrower”) which appointment shall remain
in full force and effect unless and until Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower.  Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(i) to provide Agent with all notices with respect to Advances and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Advances and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.  It is understood that the
handling of the Loan Account and Collateral of Borrowers in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to Borrowers
in order to utilize the collective borrowing powers of Borrowers in

 

62

--------------------------------------------------------------------------------


 

the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.  To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of Borrowers as herein provided, (b) the Lender Group’s
relying on any instructions of the Administrative Borrower, or (c) any other
action taken by the Lender Group hereunder or under the other Loan Documents,
except that Borrowers will have no liability to the relevant Agent-Related
Person or Lender-Related Person under this Section 16.9 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 

[Signature pages to follow.]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

SILICON GRAPHICS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jean Furter

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

 

SILICON GRAPHICS FEDERAL, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jeffrey Zellmer

 

 

Title:

Vice President

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, as Agent and as a Lender

 

 

 

By:

/s/ Thomas P. Shughrue

 

 

Title:

Vice President

 

 

64

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Compliance Certificate

Exhibit L-1

 

Form of LIBOR Notice

Schedule A-1

 

Agent’s Account

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule E-1

 

Eligible Inventory Locations

Schedule P-1

 

Permitted Liens

Schedule R-1

 

Real Property

Schedule 1.1

 

Definitions

Schedule 2.7(a)

 

Cash Management Banks

Schedule 3.1

 

Conditions Precedent

Schedule 4.5

 

Locations of Inventory and Equipment

Schedule 4.7(a)

 

States of Organization

Schedule 4.7(b)

 

Chief Executive Offices

Schedule 4.7(c)

 

Organizational Identification Numbers

Schedule 4.7(d)

 

Commercial Tort Claims

Schedule 4.8(b)

 

Capitalization of Borrowers

Schedule 4.8(c)

 

Capitalization of Borrowers’ Subsidiaries

Schedule 4.10

 

Litigation

Schedule 4.13

 

Employee Benefits

Schedule 4.14

 

Environmental Matters

Schedule 4.15

 

Scheduled Intellectual Property Collateral

Schedule 4.17

 

Domestic Deposit Accounts and Securities Accounts

Schedule 4.19

 

Permitted Indebtedness

Schedule 5.2

 

Collateral Reporting

Schedule 5.3

 

Financial Statements, Reports, Certificates

Schedule 6.10

 

Distributions

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Administrative Borrower or its Subsidiaries.

 

“Administrative Borrower” has the meaning specified therefor in Section 16.9.

 

“Advances” has the meaning specified therefor in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.13 hereof: (a) any Person which owns directly or indirectly 20% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 20% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed to be an Affiliate of such Person, (b)
each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed an Affiliate of such
Person.  For purposes of this definition, SGI Japan shall not be deemed to be an
Affiliate of Borrowers.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by Borrowers or their Subsidiaries to
Agent under the Loan Documents.

 

“Agreement” means the Second Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

 

“Assignee” has the meaning specified therefor in Section 13.1(a).

 

1

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any officer or employee of Administrative Borrower.

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Bank Product Obligations) and all sublimits
and reserves then applicable hereunder).

 

“Average Daily Balance” means the average Daily Balance of all Revolver Usage
during a calendar month.

 

“Bank Product” means any financial accommodation extended to Administrative
Borrower or its Subsidiaries by a Bank Product Provider (other than pursuant to
the Agreement) including:  (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Administrative Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Subsidiaries to any Bank Product Provider pursuant to or evidenced by the
Bank Product Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that
Administrative Borrower or its Subsidiaries are obligated to reimburse to Agent
or any member of the Lender Group as a result of Agent or such member of the
Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Administrative Borrower or
its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

“Bank Product Reserve” means, as of any date of determination, the lesser of (a)
$4,000,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of Administrative Borrower and its Subsidiaries in respect of Bank Products) in
respect of Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks

 

2

--------------------------------------------------------------------------------


 

in the London interbank market on or about 11:00 a.m. (London time) 2 Business
Days prior to the commencement of the requested Interest Period, for a term and
in an amount comparable to the Interest Period and the amount of the LIBOR Rate
Loan requested (whether as an initial LIBOR Rate Loan or as a continuation of a
LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Administrative Borrower in accordance with the Agreement, which determination
shall be conclusive in the absence of manifest error.

 

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means the portion of any Advance that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means the following margin based upon the Average Daily
Balance, to be effective as of the first day of the calendar month immediately
following the end of the applicable calendar month for which the Average Daily
Balance is determined:

 

Average Daily Balance

 

Applicable Base Rate Margin

 

Less than $25,000,000

 

0.00 percentage points

 

Greater than or equal to $25,000,000 and less than $50,000,000

 

0.25 percentage points

 

Greater than or equal to $50,000,000

 

0.50 percentage points

 

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or ERISA Affiliate of any Borrower has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance, in each case,
to Administrative Borrower.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

3

--------------------------------------------------------------------------------


 

(a)                                  the lesser of

 

(i)                                     85% of the amount of Eligible Accounts,
less the amount, if any, of the Dilution Reserve, provided that in no event
shall the amount of credit availability created by:

 

(A)                              Eligible Canadian Accounts exceed $2,000,000,

 

(B)                                Eligible Service Accounts exceed $15,000,000,
or

 

(C)                                Eligible SGI Solutions Finance Accounts
exceed $3,000,000, and

 

(ii)                                  an amount equal to Borrowers’ Collections
with respect to Accounts for the immediately preceding 45 day period, plus

 

(b)                                 the lesser of: (i) 30% of the value of
Eligible Inventory, less the amount, if any of the Inventory Reserve, and (ii)
$15,000,000, plus

 

(c)                                  the lesser of: (i) 100% of the Intellectual
Property Collateral Value, and (ii) $16,000,000, plus

 

(d)                                 the lesser of

 

(i)                                     $7,000,000 and

 

(ii)                                  60% of the combined fair market value of
the Real Property Collateral, as determined by the most recent appraisal of the
Real Property Collateral approved by Agent in its Permitted Discretion, plus

 

(e)                                  100% of the Held Cash Collateral, minus

 

(f)                                    the sum of (i) the Bank Product Reserve,
(ii) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b); and the Temporary Availability Reserve.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper or other money market instruments maturing no more than 1
year from the date of acquisition thereof and, at the time of acquisition,
having a short-term debt rating of A-1 or P-1, or better, or a long-term debt
rating of BBB or better, from S&P or Moody’s, and (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
either (i) issued by any bank which has a rating of A or A2, or better, from S&P
or Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in
the aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

 

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Administrative
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

 

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

 

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
35%, or more, of the Stock of Parent having the right to vote for the election
of members of the Board of Directors, or (b) a majority of the members of the
Board of Directors do not constitute Continuing Directors.

 

“Classified Material” has the meaning specified therefor in Section 15.20.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Administrative
Borrower a written notice that each of the conditions precedent set forth in
Section 3.1 either have been satisfied or have been waived.

 

Closing Date Projections” means the set of Projections of Parent through the
Borrowers’ fiscal year ending in June 2006 (on a quarter by quarter basis), in
form and substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent.

 

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

 

5

--------------------------------------------------------------------------------


 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrowers in or upon which a Lien is granted
under any of the Loan Documents,.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s books and records, Equipment or Inventory, in each case, in form
and substance satisfactory to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrowers, but excluding any of the foregoing directly
arising out of the disposition of Real Property (other than the Real Property
Collateral) or any patent, copyright or trademark of any Borrower.

 

“Commitment” means, with respect to each Lender, its Commitment and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

 

“Conditional Waiver Period” means the period commencing on the Closing Date and
continuing to and including the Supplemental Compliance Termination Date. 

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by the Administrative Borrower or
one of its Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a domestic Securities Account) or bank (with respect to a domestic
Deposit Account).

 

“Copyright” has the meaning specified therefor in the Security Agreement.

 

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

6

--------------------------------------------------------------------------------


 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

 

“Designated Event of Default” means Borrowers’ breach of Section 6.16(a)(i) for
Borrowers’ fiscal quarter ending March, 2005, and Borrowers’ failure to comply
with Section 6.16(a)(iii) during the related EBITDA Waiver Period.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

 

“Dollars” or “$” means United States dollars.

 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus interest income and
extraordinary gains (including gains on sale of assets) plus interest expense,
income taxes, depreciation and amortization and non-cash restructuring charges
for such period as determined in accordance with GAAP.

 

“EBITDA Waiver Period” means, with respect to Section 6.16(a), the period
commencing 10 days prior to the applicable date for reporting minimum EBITDA
pursuant to a Compliance Certificate and continuing up to (but not including)
the earlier of (a) the due date for the subsequent report of minimum EBITDA and
(b) the day on which such subsequent report of minimum EBITDA is delivered to
Agent.

 

7

--------------------------------------------------------------------------------


 

“Eligible Accounts” means, without duplication, the Eligible Domestic Accounts,
the Eligible Canadian Accounts, the Eligible Service Accounts and the Eligible
SGI Solutions Finance Accounts.

 

“Eligible Canadian Accounts” means those Accounts created by a Borrower in the
ordinary course of its business as to which the following is applicable: such
Account does not qualify as an Eligible Domestic Account solely because the
Account Debtor with respect to such Account maintains its chief executive office
in Canada (other than in the Province of Quebec) rather than in the United
States or is organized under the laws of Canada or a political subdivision
thereof (other than the Province of Quebec) rather than under the laws of the
United States or any state thereof.

 

“Eligible Domestic Accounts” means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of its sale of goods, that
comply with each of the representations and warranties respecting Eligible
Domestic Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be revised from time to time by Agent
in Agent’s Permitted Discretion to address the results of any audit performed by
Agent from time to time after the Closing Date.  In determining the amount to be
included, Eligible Domestic Accounts shall be calculated net of customer
deposits and unapplied cash.  Eligible Domestic Accounts shall not include the
following:

 

(a)                                  Accounts that the Account Debtor has failed
to pay within 90 days of original invoice date or Accounts with selling terms of
more than 60 days,

 

(b)                                 Accounts owed by an Account Debtor (or any
Person known by any Borrower to be an Affiliate of such Account Debtor) where
50% or more of all Accounts owed by that Account Debtor (or any such Affiliate)
are deemed ineligible under clause (a) above,

 

(c)                                  Accounts with respect to which the Account
Debtor is an employee, Affiliate or agent of any Borrower (other than any Person
that: (A) is not an Affiliate or employee of any Borrower and (B) has entered
into a written distribution agreement with any Borrower),

 

(d)                                 Accounts arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional,

 

(e)                                  Accounts that are not payable in Dollars,

 

(f)                                    Accounts with respect to which the
Account Debtor either (i) does not maintain its chief executive office in the
United States, or (ii) is not organized under the laws of the United States or
any state thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit satisfactory to Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Agent and is directly
drawable by Agent, or (z) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Agent,

 

8

--------------------------------------------------------------------------------


 

(g)                                 Accounts that arise out of the rendering of
services by any Person,

 

(h)                                 Accounts with respect to which the Account
Debtor is a creditor of any Borrower, has or has asserted a right of setoff, or
has disputed its obligation to pay all or any portion of the Account, to the
extent of such right of setoff or disputed obligation,

 

(i)                                     Accounts with respect to an Account
Debtor whose total obligations owing to Borrowers exceed 10% (such percentage,
as applied to a particular Account Debtor, being subject to reduction by Agent
in its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Domestic Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, if Accounts with respect to which the Account Debtor is (x) General
Electric Capital Corporation, the National Aeronautics and Space Administration
(NASA), General Services Administration or Maryland Procurement exceed 35% (or
such other percentage as Agent may determine in its reasonable discretion) of
all Eligible Domestic Accounts in the aggregate, to the extent of the
obligations owing by such Account Debtor in excess of such percentage, (y)
Northrop Grumman, Lockheed Martin or BAE Systems exceed 25% (or such other
percentage as Agent may determine in its reasonable discretion) of all Eligible
Domestic Accounts in the aggregate, to the extent of the obligations owing by
such Account Debtor in excess of such percentage, or (z) NEC Corporation or
Raytheon Company exceed 20% (or such other percentage as Agent may determine in
its reasonable discretion) of all Eligible Domestic Accounts in the aggregate,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage, provided, further however, that, in each case, the amount of
Eligible Domestic Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Domestic Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

 

(j)                                     Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone
out of business, or as to which a Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor,

 

(k)                                  Accounts with respect to which the Account
Debtor is located in a state or jurisdiction (e.g., New Jersey, Minnesota, and
West Virginia) that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Borrower has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that the applicable Borrower may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty reasonably
viewed by Agent to be significant in amount, and such later qualification cures
any limitation on access to such courts to enforce payment of such Account,

 

(l)                                     Accounts, the collection of which,
Agent, in its Permitted Discretion, has notified Administrative Borrower that
Agent believes to be doubtful by reason of the Account Debtor’s financial
condition,

 

9

--------------------------------------------------------------------------------


 

(m)                               Accounts that are not subject to a valid and
perfected first priority Agent’s Lien,

 

(n)                                 Accounts with respect to which (i) the goods
giving rise to such Account have not been shipped and billed to the Account
Debtor, or (ii) the services giving rise to such Account have not been performed
and billed to the Account Debtor,

 

(o)                                 Accounts that (i) represent the right to
receive progress payments or other advance billings that are due prior to the
completion of performance by the applicable Borrower of the subject contract for
goods and (ii) the applicable Account Debtor has failed to pay said Account
within 60 days of the invoice date, or

 

(p)                                 Accounts for which the applicable Borrower
has executory performance obligations or which have acceptance criteria, until
such time as such performance obligations or acceptance criteria have been
completed, accepted or waived, as applicable.

 

“Eligible Inventory” means Inventory of Borrowers consisting of first quality
finished goods held for sale in the ordinary course of Borrowers’ business, that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Agent in Agent’s
Permitted Discretion to address the results of any audit or appraisal performed
by Agent from time to time after the Closing Date.  In determining the amount to
be so included, Inventory shall be valued at the lower of cost or market on a
basis consistent with Borrowers’ historical accounting practices.  An item of
Inventory shall not be included in Eligible Inventory if:

 

(a)                                  a Borrower does not have good, valid, and
marketable title thereto,

 

(b)                                 it is not located at one of the locations in
the continental United States set forth on Schedule E-1 (or in-transit from one
such location to another such location),

 

(c)                                  it is located on real property leased by a
Borrower or in a contract warehouse, in each case, unless it is subject to a
Collateral Access Agreement executed by the lessor, or warehouseman, as the case
may be, and unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises,

 

(d)                                 it is not subject to a valid and perfected
first priority Agent’s Lien,

 

(e)                                  it consists of goods returned or rejected
by a Borrower’s customers,

 

(f)                                    it consists of goods that are encumbered
by a purchase money Lien,

 

(g)                                 it consists of goods that are obsolete or
slow moving, tailored or specialized finished goods, restrictive or custom
items, work-in-process, raw materials other than component parts, or goods that
constitute packaging and shipping materials, supplies used or consumed in a
Borrower’s business, bill and hold goods, defective goods, “seconds,” or
Inventory acquired on consignment,

 

10

--------------------------------------------------------------------------------


 

(h)                                 Borrowers fail to cause Agent timely to
receive an appraisal of the Borrowers’ Inventory in accordance with the
provisions of this Agreement, the results of which shall be satisfactory to
Agent in its sole discretion, or

 

(i)                                     Borrowers fail to provide to Agent, in
form and substance acceptable to the Agent in its sole discretion, detailed
reporting on Eligible Inventory such that it can be distinguished from other
Inventory that does not meet the criteria set forth above; provided, however, if
Borrowers fail to provide to Agent, in form and substance acceptable to the
Agent in its sole discretion, detailed reporting on Eligible Inventory such that
Eligible Inventory can be distinguished from other Inventory as required by
Section 5.2, then on the date that such report is due and thereafter, the amount
of the Eligible Inventory shall be zero.

 

“Eligible Service Accounts” means those Service Accounts created by a Borrower
in the ordinary course of its business pursuant to an Eligible Service Contract
as to which the following is applicable: (a) such Account is acceptable to Agent
in its Permitted Discretion with respect to the size, payment history and credit
quality of the Account Debtor, (b) all services that are the basis for billings
with respect to such Account have been completed, and (c) such Account does not
qualify as an Eligible Domestic Account or Eligible Canadian Account solely
because the Account arises out of the rendering of services by a Borrower rather
than the sale of goods; provided, however, if Borrowers fail to provide to
Agent, in form and substance acceptable to the Agent in its sole discretion,
detailed reporting on Eligible Service Accounts such that Eligible Service
Accounts can be distinguished from other Service Accounts as required by Section
5.2, then on the date that such report is due and thereafter, the amount of the
Eligible Service Accounts shall be zero.

 

“Eligible Service Contract” means a written service contract between a Borrower
and an Account Debtor:  (a) a true, correct and complete copy of which has been
provided to Agent on or before any date of determination of the Borrowing Base
which contains the Eligible Service Accounts pertaining thereto, (b) that is
acceptable to Agent in its Permitted Discretion, and (c) that does not contain:
(i) any provision that allows payments under such contract to be set-off
against; (ii) any other terms by reason of which the payment by the Account
Debtor may be reduced or made conditional; or (iii) any other terms which
prohibit assignment thereof by Borrower to Agent.

 

“Eligible SGI Solutions Finance Accounts” means those Eligible Domestic Accounts
or Eligible Canadian Accounts due SGI Solutions Finance in the ordinary course
of its business from any Funding Partner, pursuant to a lease agreement,
pre-approved by such Funding Partner, as to which each of the following is
applicable: (a) such Account is in form and substance acceptable to Agent in its
Permitted Discretion, and (b) Administrative Borrower has provided Agent written
evidence, in form and substance acceptable to Agent in its Permitted Discretion,
of assignment to and acceptance of such lease agreement by a Funding Partner, as
applicable; provided, however, that any service portion of such Accounts shall
not be included in the calculation of the Borrowing Base.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the

 

11

--------------------------------------------------------------------------------


 

Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets in excess of $250,000,000,
provided that such bank is acting through a branch or agency located in the
United States, (c) a finance company (other than an entity which is an Affiliate
of IBM, Sun Microsystems, Hewlett Packard, Dell, Inc. or Apple Computer, Inc.),
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business and having (together with its Affiliates) total assets in
excess of $250,000,000, (d) any Affiliate (other than individuals) of a Lender,
and (e) during the continuation of an Event of Default, any other Person
approved by Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials (a) from any assets, properties, or businesses
of any Borrower, or any of their predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Borrower, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower, relating to the environment, the effect of the environment on employee
health, or Hazardous Materials, in each case as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower is a member under

 

12

--------------------------------------------------------------------------------


 

IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower and whose employees are aggregated with the
employees of a Borrower under IRC Section 414(o).

 

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of Borrower or ERISA Affiliates from a
Benefit Plan during a Plan year in which it was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA), (c) the providing of notice of intent
to terminate a Benefit Plan in a distress termination (as described in Section
4041(c) of ERISA), (d) the institution by the PBGC of proceedings to terminate a
Benefit Plan or Multiemployer Plan, (e) any event or condition (i) that provides
a basis under Section 4042(a)(1), (2), or (3) of ERISA for the termination of,
or the appointment of a trustee to administer, any Benefit Plan or Multiemployer
Plan, or (ii) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA, (f) the partial or complete withdrawal within the
meaning of Sections 4203 and 4205 of ERISA, of Borrower or ERISA Affiliates from
a Multiemployer Plan, or (g) providing any security to any plan under Section
401(a)(29) of the IRC by Borrower or its Subsidiaries or any of their ERISA
Affiliates.

 

“Event of Default” has the meaning specified therefor in Section 7.

 

“Excess Availability” means, as of any date of determination, the amount equal
to the sum of:  (i) Availability minus the aggregate amount, if any, of all
trade payables of Borrowers and their Subsidiaries aged in excess of their
historical levels with respect thereto and all book overdrafts of Borrowers and
their Subsidiaries in excess of their historical practices with respect thereto,
in each case as determined by Agent in its Permitted Discretion, plus
(ii) Global Unrestricted Cash.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Fee Letter” means that certain fee letter between Borrowers and Agent, in form
and substance satisfactory to Agent.

 

“First Compliance Certificate” means the quarterly Compliance Certificate due in
May 2005 pursuant to clause (d) of Schedule 5.3.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

 

“Funding Partner” means Key Bank, Banc of America Leasing Global Vendor Finance,
(f/k/a Fleet Business Credit), National City Capital Credit Corporation (f/k/a
Information Leasing Corporation), or any other financial institution approved by
Agent and, in each case, party to a “without recourse purchase agreement” (or
any successor or assignee thereof).

 

“FX Guaranty” means that certain General Continuing Guaranty, dated as of July
14, 2004, by Parent in favor of WFF with respect to a foreign exchange facility
to Silicon Graphics Finance S.A.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

13

--------------------------------------------------------------------------------


 

“Global Unrestricted Cash” means cash and Cash Equivalents of Borrowers and
their Subsidiaries, determined on a consolidated basis.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Administrative Borrower or any of its Subsidiaries
that provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Administrative Borrower’s or
any of its Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security or currency valuations or commodity prices.

 

“Held Cash Collateral” means, as of any date of determination, the amount of
cash and Cash Equivalents of Borrowers and their Subsidiaries, determined on a
consolidated basis, that is (x) maintained by and in possession of Agent or (y)
at Agent’s election, maintained in Deposit Accounts or in Securities Accounts
held in the name of Agent and on terms acceptable to Agent; provided, however,
that any such Cash Equivalents shall be considered “Held Cash Collateral” only
under the following conditions:

 

(a)                                  subject to clause (b) below, Cash
Equivalents are invested for a term not exceeding 90 days, and

 

(b)                                 Agent retains its Permitted Discretion, and
without notice to Borrowers, to restrict investments available for Held Cash
Collateral and to change such restrictions on investments concurrently with and
based upon Agent’s determination of Borrowers’ credit risk.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

 

14

--------------------------------------------------------------------------------


 

“Indebtedness” means (a) all obligations of a Borrower for borrowed money, (b)
all obligations of a Borrower evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations of a Borrower in
respect of letters of credit, bankers acceptances, interest rate swaps, or other
financial products, (c) all obligations of a Borrower under Capital Leases, (d)
all obligations or liabilities of others secured by a Lien on any asset of such
Person, irrespective of whether such obligation or liability is assumed, (e) all
obligations of a Borrower for the deferred purchase price of assets (other than
trade debt incurred in the ordinary course of a Borrower’s business and
repayable in accordance with customary trade practices), (f) all obligations
owing under Hedge Agreements and (g) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse to a Borrower) any obligation of any other
Person that constitutes Indebtedness under any of clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3.

 

“Indentures” means (a) the Indenture, with respect to 6.5% Senior Secured
Convertible Notes due 2009, and (b) the Indenture, with respect to 11.75% Senior
Secured Notes due 2009.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intellectual Property Collateral” has the meaning specified therefor in the
Security Agreement.

 

“Intellectual Property Value” means the value of the Intellectual Property
Collateral which, for purposes of this Agreement, in the absence of an appraisal
reasonably satisfactory to Agent, shall be deemed to be not less than
$16,000,000.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers and each of their Subsidiaries and Agent, the form
and substance of which is satisfactory to Agent.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which

 

15

--------------------------------------------------------------------------------


 

any Interest Period expires, (c) any Interest Period that would end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (d) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, or 3 months after the date
on which the Interest Period began, as applicable, and (e) Borrowers (or
Administrative Borrower on behalf thereof) may not elect an Interest Period
which will end after the Maturity Date.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Inventory Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Inventory by 1 percentage point for
each percentage point by which the Net Orderly Liquidation Percentage is less
than 24.9%.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, relocation
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide Accounts arising in the ordinary
course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“IRS” means the Internal Revenue Service.

 

“Issuing Lender” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

 

“L/C” has the meaning specified therefor in Section 2.12(a).

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

16

--------------------------------------------------------------------------------


 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid, advanced, or incurred by the Lender Group, (b) fees or
charges reasonably paid or incurred by Agent in connection with the Lender
Group’s transactions with Borrowers, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations (including real
estate surveys, real estate title policies and endorsements, and environmental
audits) to the extent of the fees and charges (and up to the amount of any
limitation) authorized in the Agreement,  (c) costs and expenses incurred by
Agent in the disbursement of funds to or for the account of Borrowers or other
members of the Lender Group (by wire transfer or otherwise), (d) charges paid or
incurred by Agent resulting from the dishonor of checks, (e) reasonable costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) authorized in the Agreement, (g)
reasonable costs and expenses of third party claims or any other suit paid or
incurred by the Lender Group in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with any Borrower arising under the Loan Documents,
(h) Agent’s and each Lender’s reasonable costs and expenses (including attorneys
fees) incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including reasonable fees and expenses of attorneys, accountants,
consultants, and other advisors incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

 

17

--------------------------------------------------------------------------------


 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b)
100% minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and as
of the effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means the following margin based upon the Average Daily
Balance, to be effective as of the first day of the calendar month immediately
following the end of the applicable calendar month for which the Average Daily
Balance is determined:

 

Average Daily Balance

 

Applicable LIBOR Rate Margin

 

Less than $25,000,000

 

2.00 percentage points

 

Greater than or equal to $25,000,000 and less than $50,000,000

 

2.25 percentage points

 

Greater than or equal to $50,000,000

 

2.50 percentage points

 

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, , pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

 

“Loan Account” has the meaning specified therefor in Section 2.10.

 

“Loan Documents” means the Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Copyright Security Agreement,
the Fee Letter, the FX Guaranty, the Intercompany Subordination Agreement, the
Letters of Credit, the Mortgage, the Patent Security Agreement, the Security
Agreement, the Trademark Security Agreement, any note or notes executed by a
Borrower in connection with the Agreement and payable to a member of the Lender
Group, and any other agreement entered into, now or in the future, by any
Borrower and the Lender Group in connection with the Agreement.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise)

 

18

--------------------------------------------------------------------------------


 

of Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment
of a Borrower’s ability to perform its obligations under the Loan Documents to
which it is a party or of the Lender Group’s ability to enforce the Obligations
or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of the Agent’s Liens with respect to the Collateral
as a result of an action or failure to act on the part of a Borrower or a
Subsidiary of a Borrower.

 

“Maturity Date” has the meaning specified therefor in Section 3.3.

 

“Maximum Revolver Amount” means $60,000,000.

 

“Mortgage Policy” has the meaning specified therefor in Section 3.6.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower in favor
of Agent, in form and substance satisfactory to Agent, that encumber the Real
Property.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section 3(37)
of ERISA) to which Borrower or any ERISA Affiliate is making, is obligated to
make, has made or has been obligated to make, contributions on behalf of
participants who are or were employed by any of them, other than a plan
described in Section 4(b)(4) of ERISA.

 

“Net Orderly Liquidation Percentage” means the percentage of the book value of
Borrowers’ Inventory, adjusted for custom finished goods and raw materials
inventory, that is estimated to be recoverable in an orderly liquidation of such
Inventory net of all associated costs and expenses of such liquidation, such
percentage to be as determined annually (but in Agent’s Permitted Discretion,
more frequently during such time as an Event of Default has occurred and is
continuing) by a qualified appraisal company selected by Agent.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrowers’ Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), lease payments, guaranties, covenants, and duties
of any kind and description owing by Borrowers to the Lender Group pursuant to
or evidenced by the Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all Lender Group Expenses that Borrowers are required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations.  Any reference in the Agreement or in the other Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

 

19

--------------------------------------------------------------------------------


 

“Overadvance” has the meaning specified therefor in Section 2.5.

 

“Parent” has the meaning specified therefor in the preamble to the Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e).

 

“Patent” has the meaning specified therefor in the Security Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

 

“PBGC” means Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor entity.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of the Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) the lease or sublease
(in a Borrower’s capacity as lessor or sublessor, as the case may be) of real
property in the ordinary course of business, so long as the annual rent for such
lease or sublease shall not exceed $250,000 and the term shall not exceed five
years, (f) sales and other dispositions of assets no longer material to
Borrower’s business, and (g) other sales and other dispositions in an amount not
greater than $10,000,000 in the aggregate in any fiscal year ending after the
Closing Date; provided, however, that no Permitted Dispositions described in
clauses (f) and (g) hereof may be made if immediately prior to making any such
Permitted Disposition, or after giving effect thereto: (x) there shall occur an
Event of Default which is continuing; or (y) Borrower and its Subsidiaries, as
determined on a consolidated basis, shall have Excess Availability in an
aggregate amount of less than $35,000,000.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to a Borrower
effected in the ordinary course of business or owing to a Borrower as a result
of Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Borrower, (e) Investments in the Stock of
any Subsidiary of Parent, (f) intercompany advances, guaranties, capital
contributions and other Investments made in the ordinary course of business
consistent with the written intercompany financing policy of Parent and its
Subsidiaries submitted to Agent prior to the Closing Date, (g) investments made
pursuant to participation in the Intel 64 Fund in an amount not greater than the
greater of the following in the aggregate in any fiscal year ending after the
Closing Date:  (A) $5,000,000; and (B) the minimum amount required to be
invested by Parent during such fiscal year in the Intel 64 Fund, as certified by
the chief financial officer of Parent, (h) loans to employees made pursuant to a
written employee relocation program duly adopted by Parent or any of its
Subsidiaries and submitted to Agent prior to the Closing Date, (i) Investments
reflected in the Closing Date Projections, and (j) other Investments in an
amount no greater than $12,000,000 in the aggregate in any fiscal year ending
after the Closing Date; provided,

 

20

--------------------------------------------------------------------------------


 

however, that no Permitted Investments described in clauses (e) through (j)
hereof may be made if immediately prior to making any such Permitted Investment,
or after giving effect thereto: (x) there shall occur an Event of Default which
is continuing; or (y) Borrower and its Subsidiaries, as determined on a
consolidated basis, shall have Excess Availability in an aggregate amount of
less than $35,000,000.

 

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations, (b)
Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests, (c) judgment Liens
that do not constitute an Event of Default under Section 7.7 of the Agreement,
(d) Liens set forth on Schedule P-1, (e) the interests of lessors under
operating leases, (f) purchase money Liens or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, (g) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the ordinary course of Borrowers’ business
and not in connection with the borrowing of money, and which Liens either (i)
are for sums not yet delinquent, or (ii) are the subject of Permitted Protests,
(h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance, (i) Liens on amounts deposited in
connection with the making or entering into of bids, tenders, or leases in the
ordinary course of business and not in connection with the borrowing of money,
(j) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business, (k)
with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof, (l) Liens in favor of the Trustee pursuant to the terms of
the Indentures, and (m) Liens on leases, installment sales agreements, chattel
paper and other instruments (collectively, the “Contracts”) assigned by
Borrowers to the Funding Partners and the goods, payments, guaranties and
proceeds related to the Contracts in favor of the Funding Partners pursuant to
certain program agreements among Borrowers and each separate Funding Partner..

 

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on a Borrower’s or any of its
Subsidiaries’ books and records in such amount as is required under GAAP, (b)
any such protest is instituted promptly and prosecuted diligently by
Administrative Borrower or any of its Subsidiaries, as applicable, in good
faith, and (c) Agent is satisfied that, while any such protest is pending, there
will be no impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $40,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts,

 

21

--------------------------------------------------------------------------------


 

business trusts, or other organizations, irrespective of whether they are legal
entities, and governments and agencies and political subdivisions thereof.

 

“Plan” means any employee benefit plan, program, or arrangement maintained or
contributed to by Borrower or with respect to which it may incur liability.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, (c) cash flow statements and (d) a Borrowing Base availability
forecast, all prepared on a basis consistent with Parent’s historical financial
statements, in reasonable detail and accompanied by a statement of underlying
assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                  with respect to a Lender’s obligation to
make Advances and right to receive payments of principal, interest, fees, costs,
and expenses with respect thereto, (i) prior to the Commitments being terminated
or reduced to zero, the percentage obtained by dividing (y) such Lender’s
Commitment, by (z) the aggregate Commitments of all Lenders, and (ii) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s Advances by (z) the aggregate outstanding principal amount of
all Advances,

 

(b)                                 with respect to a Lender’s obligation to
participate in Letters of Credit, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Commitments
being terminated or reduced to zero, the percentage obtained by dividing (y)
such Lender’s Commitment, by (z) the aggregate Commitments of all Lenders, and
(ii) from and after the time that the Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances, and

 

(c)                                  with respect to all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7), the percentage obtained by dividing (i) such Lender’s Commitment
by (ii) the aggregate amount of Commitments of all Lenders; provided, however,
that in the event the Commitments have been terminated or reduced to zero, Pro
Rata Share under this clause shall be the percentage obtained by dividing (A)
the outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Real Property” means any real property identified on Schedule R-1 or hereafter
acquired by any Borrower and the improvements thereto.

 

22

--------------------------------------------------------------------------------


 

“Real Property Collateral” means the Real Property that complies with each of
the representations and warranties respecting Real Property made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date. An item of Real Property shall not be included in
Real Property Collateral if:

 

(a)                                  a Borrower does not have good, valid, and
marketable title thereto,

 

(b)                                 it is not subject to a valid and perfected
first priority Agent’s Lien,

 

(c)                                  Agent shall not have received (i) an
appraisal of such Real Property, and (ii) phase-I (and if required by Lender in
its Permitted Discretion, phase II) environmental report, in each case, the
results of which shall be satisfactory to Agent in its reasonable discretion, or

 

(d)                                 Borrowers fail to provide to Agent, in form
and substance acceptable to the Agent in its reasonable discretion, (i) a
mortgagee title insurance policy (or marked commitment to issue the same) for
the Real Property issued by a title insurance company reasonably satisfactory to
Agent (“Mortgage Policy”) in an amount equal to the appraised amount assuring
Agent that the Mortgage on such Real Property is a valid and enforceable first
priority mortgage Lien on such Real Property free and clear of all defects and
encumbrances except Permitted Liens, or (ii) a real estate survey with respect
to each parcel comprising the Real Property, or (iii) an opinion of counsel to
Borrowers relating to the enforceability of the mortgage in favor of Agent
encumbering such Real Property; or (iv) an environmental indemnity agreement
executed by Borrowers in favor of Agent.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

 

“Report” has the meaning specified therefor in Section 15.17.

 

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days notice to the PBGC is waived under applicable regulations.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) equal or
exceed 50.1%.

 

23

--------------------------------------------------------------------------------


 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Retiree Health Plan” means an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides benefits to individuals after
termination of their employment, other than as required by Section 601 of ERISA.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“Scheduled Intellectual Property Collateral” has the meaning set forth in
Section 4.15.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Second Compliance Certificate” means the quarterly Compliance Certificate due
in August 2005 pursuant to clause (d) of Schedule 5.3.

 

“Securities Account” means a “securities account” (as that term is defined in
the Code).

 

“Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrowers to Agent.

 

“Security Clearance” has the meaning specified therefor in Section 15.20.

 

“Service Accounts” means those Accounts created by a Borrower in the ordinary
course of its business pursuant to a service agreement with an Account Debtor.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

 

“SGI Japan” shall mean Silicon Graphics Japan, Inc., a corporation organized
under the laws of Japan.

 

24

--------------------------------------------------------------------------------


 

“SGI Solutions Finance” means SGI Solutions Finance, an unincorporated business
division of Parent.

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Supplemental Compliance Termination Date” means the earlier of:  (a) the due
date of the Second Compliance Certificate; and (b) the date the Second
Compliance Certificate is actually delivered to Agent.

 

“Swing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(d).

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b).

 

“Taxes” has the meaning specified therefor in Section 15.11.

 

“Temporary Availability Reserve” means:  (a) during the Conditional Waiver
Period, $10,000,000; and (b) thereafter, zero.

 

“Threshold Equipment” means, as of the date of determination, no less than 80%
of Borrowers’ Equipment, as measured by book value, other than demonstration
systems.

 

“Threshold Inventory” means, as of the date of determination, no less than 80%
of Borrowers’ Inventory, as measured by book value, other than demonstration
systems.

 

“Trademark” has the meaning specified therefor in the Security Agreement.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Trustee” means U.S. Bank National Association, a national banking association
organized and existing under the laws of the United States of America.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

25

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“Voidable Transfer” has the meaning specified therefor in Section 16.6.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFF” means Wells Fargo Foothill, Inc., a California corporation.

 

26

--------------------------------------------------------------------------------